Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 1 of 179




                           EXHIBIT 4
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 2 of 179
                                                                                       1


        1                        UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA
        2                               MIAMI DIVISION
        3                      CASE NUMBER 19-20979-CIV-MOORE
        4   AXOS CLEARING, LLC,
        5                 Plaintiff,                          Courtroom 13-1
        6      vs.                                            Miami, Florida
        7   SCOTT RICHARD REYNOLDS, an individual,            April 4, 2019
            SRR FORTRESS CAPITAL, LLC, a
        8   Florida limited liability company,
        9                Defendants.
            __________________________________________________________________
       10
                    PROCEEDINGS ON THE EMERGENCY MOTION TO DISSOLVE
       11               THE WRITS OF GARNISHMENT AND ATTACHMENT
                         BEFORE THE HONORABLE K. MICHAEL MOORE
       12                  CHIEF UNITED STATES DISTRICT JUDGE
            __________________________________________________________________
       13
            APPEARANCES:
       14   FOR THE PLAINTIFF:           ANDRE J. CRONTHALL, ESQ.
                                         Sheppard Mullin Richter & Hampton, LLP
       15                                333 South Hope Street
                                         43rd Floor
       16                                Los Angeles, California 90071
                                                                    213-620-1780
       17                                                      Fax: 213-620-1398
       18                                CHRISTOPHER S. CARVER, ESQ.
                                         TREVOR C. JONES, ESQ.
       19                                Akerman LLP
                                         350 East Las Olas Boulevard
       20                                Suite 1600
                                         Fort Lauderdale, Florida 33301
       21                                                           305-982-5572
                                                               Fax: 305-374-5095
       22
            FOR THE DEFENDANTS:          ADAM C. FORD, ESQ.
       23                                MATTHEW A. FORD, ESQ.
                                         Ford O'Brien
       24                                575 5th Avenue
                                         New York, New York 10017
       25                                                             212-858-0040
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 3 of 179
                                                                                       2


        1                                LORNE E. BERKELEY, ESQ.
                                         ALEXANDER L. WILDMAN, ESQ.
        2                                Daniels Rodriguez Berkeley
                                         Daniels & Cruz, P.A.
        3                                4000 Ponce De Leon Boulevard
                                         Suite 800
        4                                Coral Gables, Florida 33146
                                                                    305-448-7988
        5                                                     Fax: 305-448-7978

        6   REPORTED STENOGRAPHICALLY
            BY:                       GILDA PASTOR-HERNANDEZ, RPR, FPR
        7                             Official United States Court Reporter
                                      Wilkie D. Ferguson Jr. US Courthouse
        8                             400 North Miami Avenue - Suite 13-3
                                      Miami, Florida 33128     305.523.5118
        9                             gphofficialreporter@gmail.com

       10

       11

       12

       13

       14

       15

       16

       17

       18

       19

       20

       21

       22

       23

       24

       25
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 4 of 179
                                                                                       3


        1                             TABLE OF CONTENTS
        2                                                                     Page
        3
        4
            David D. Lopez ............................................... 6
        5
                 Direct Examination by Mr. Cronthall ..................... 6
        6
                 Cross-Examination by Mr. A. Ford ....................... 23
        7
                 Redirect Examination by Mr. Cronthall .................. 44
        8
            Eshel Bar-Adon .............................................. 48
        9
                 Direct Examination by Mr. Cronthall .................... 48
       10
                 Cross-Examination by Mr. A. Ford ....................... 68
       11
                 Redirect Examination by Mr. Cronthall .................. 90
       12
            David D. Lopez .............................................. 96
       13
                 Direct Examination by Mr. A. Ford ...................... 96
       14
                 Cross-Examination by Mr. Cronthall ..................... 98
       15
            Scott R. Reynolds .......................................... 100
       16
                 Direct Examination by Mr. Cronthall ................... 100
       17
                 Cross-Examination by Mr. A. Ford ...................... 114
       18
                 Redirect Examination by Mr. Cronthall ................. 130
       19
            Scott Reynolds ............................................. 139
       20
                 Direct Examination by Mr. A. Ford ..................... 139
       21
                 Cross-Examination by Mr. Cronthall .................... 139
       22
            Reporter's Certificate ..................................... 164
       23
       24
       25
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 5 of 179
                                                                                       4


        1                                 EXHIBITS

        2   Exhibits                                                 Received
                                                               For ID/In Evidence
        3
            Description                                                Page    Line
        4

        5   Plaintiff's Exhibit Number 1 for ID ................ 49              17

        6   Plaintiff's Exhibit Number 1 ....................... 53              14

        7   Plaintiff's Exhibit Number 2 for ID ................ 54              13

        8   Plaintiff's Exhibit Number 3 for ID ................ 61               2

        9   Plaintiff's Exhibit Number 4 for ID ................ 61              17

       10   Plaintiff's Exhibit Number 5 for ID ................ 62               3

       11   Plaintiff's Exhibit Number 6 ....................... 64               9

       12   Plaintiff's Exhibit Numbers 2, 3, 4 and 5 .......... 64              15

       13   Plaintiff's Exhibit Number 7 for ID ................ 65               2

       14   Plaintiff's Exhibit Number 7 ....................... 67               7

       15   Plaintiff's Exhibit Number 8 for ID ................ 68               2

       16   Plaintiff's Exhibit Number 8 ....................... 68              21

       17   Plaintiff's Exhibit Number 9 ....................... 99              15

       18   Defendants' Exhibit J     ............................ 126           22

       19   Plaintiff's Exhibit Number 10 ..................... 138              25

       20

       21

       22

       23

       24

       25
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 6 of 179
                                      Hearing on Motion to Dissolve Writs

                                                                                                5


        1        (The following proceedings were held at 10:55 a.m.)

        2              THE COURT:    Good morning, everyone.                Please be seated.

        3              MR. CRONTHALL:       Good morning, Your Honor.

        4              MR. A. FORD:     Good morning, Your Honor.

        5              THE COURTROOM DEPUTY:           Axos Clearing versus Scott

        6   Richard Reynolds.

        7              Counsel, note your appearances, please.

        8              MR. CRONTHALL:       Good morning, Your Honor.             Andre

        9   Cronthall, Sheppard Mullin Richter & Hampton, appearing pro hac

       10   vice for plaintiff, Axos Clearing.

       11              MR. CARVER:     Christopher Carver, Akerman LLP, here for

       12   plaintiff.

       13              MR. JONES:     Trevor Jones, Akerman LLP, here for

       14   plaintiff as well.

       15              MR. A. FORD:     Good morning, Your Honor.               Adam Ford on

       16   behalf of defendants appearing pro hac vice.

       17              MR. BERKELEY:      Good morning, Your Honor.              Lorne

       18   Berkeley on behalf of defendants, local counsel.

       19              MR. M. FORD:     Matthew Ford on behalf of the defendants,

       20   also appearing pro hac vice.

       21              MR. WILDMAN:     Alex Wildman on behalf of defendants,

       22   Your Honor.

       23              THE COURT:     Okay.     Well, we set this down for a

       24   hearing.    As I understand it, when an order such as this has

       25   been entered, the defendant is entitled to a hearing, and the
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 7 of 179
                                                 Lopez - Direct

                                                                                        6


        1   plaintiff is required to put on evidence to justify the issue of

        2   the writ.    So that's what I intend on doing.

        3              Are you prepared to proceed?

        4               MR. CRONTHALL:    Yes, Your Honor, we're prepared to

        5   proceed.

        6               THE COURT:   Okay.   Call your first witness.

        7               MR. CRONTHALL:    Thank you very much, Your Honor.

        8               Axos Clearing would like to call David Lopez, please.

        9               DAVID D. LOPEZ, PLAINTIFF'S WITNESS, SWORN.

       10               THE WITNESS:     I do.

       11               THE COURTROOM DEPUTY:          Thank you.   Please be seated.

       12   Speaking into the microphone, please state your full name for

       13   the record and also spell it.

       14               THE WITNESS:     Sure.      David Daniel Lopez, D-a-v-i-d

       15   D-a-n-i-e-l L-o-p-e-z.

       16               THE COURTROOM DEPUTY:          Thank you.

       17                              DIRECT EXAMINATION

       18   BY MR. CRONTHALL:

       19   Q.   Good morning, Mr. Lopez.

       20   A.   Good morning.

       21   Q.   Mr. Lopez, last month, early March 2019, where were you

       22   employed?

       23   A.   Spartan Securities Group, Island Stock Transfer and

       24   Transhare Corporation.

       25   Q.   I'll be referring to that as Spartan, if that's okay with
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 8 of 179
                                            Lopez - Direct

                                                                                       7


        1   you.

        2   A.     Okay.

        3   Q.     What was your position at Spartan?

        4   A.     Corporate compliance officer.

        5   Q.     Is Spartan still in business?

        6   A.     They are.

        7   Q.     Is Spartan currently operating its business?

        8   A.     It is not, no.

        9   Q.     What is your position at Spartan?

       10   A.     I'm a compliance officer.

       11   Q.     What are the general duties of a compliance officer at

       12   Spartan?

       13   A.     To help ensure and maintain our compliance with regulatory

       14   requirements as a broker dealer.

       15   Q.     Can you explain for the Court, generally, what is the nature

       16   of the business of Spartan?

       17               MR. A. FORD:   Objection, Your Honor.

       18               THE COURT:   Overruled.

       19               THE WITNESS:   Spartan Securities is a registered broker

       20   dealer with the SEC and FINRA, and our primary functions are

       21   market making and proprietary trading, as well as other

       22   functions such as underwritings, private placements, things like

       23   that.

       24   BY MR. CRONTHALL:

       25   Q.     What is proprietary trade?
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 9 of 179
                                             Lopez - Direct

                                                                                       8


        1   A.   It's where our traders trade capital on behalf of the firm,

        2   the firm's capital.

        3   Q.   Does that involve purchasing or selling securities with

        4   Spartan's own funds?

        5             MR. A. FORD:     Objection.       Your Honor --

        6             THE COURT:     Overruled.     You don't have to give me the

        7   nature of the objection.       Just say objection and I'll --

        8             MR. A. FORD:     Your Honor --

        9             THE COURT:   You don't have to give me any explanation.

       10   Just say objection, and I'll rule on it.

       11             MR. A. FORD:     Your Honor --

       12             THE COURT:   Did you make an objection?

       13             MR. A. FORD:    I did, Your Honor.

       14             THE COURT:   I overrule the objection.        Okay?   No

       15   speaking objections.

       16             MR. BERKELEY:     Your Honor --

       17             THE COURT:   Objection?

       18             MR. BERKELEY:     No, Your Honor.       It's not an objection

       19   to the line of questioning.       It's actually procedurally, we were

       20   under the impression that we're here on a Motion to Dissolve the

       21   Writ, not an evidentiary --

       22             THE COURT:   Okay.    But yo were under a misapprehension.

       23             Okay.   Go ahead.

       24   BY MR. CRONTHALL:

       25   Q.   Did you have the question in mind, Mr. Lopez?
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 10 of
                                      179
                                           Lopez - Direct

                                                                                    9


       1   A.   If could you please re-ask it.

       2   Q.   The question was whether or not proprietary trading involved

       3   the use of Spartan's own funds to purchase or sell securities?

       4   A.   That is correct.

       5   Q.   Do you know Mr. Reynolds?

       6   A.   I do, yes.

       7   Q.   And how do you know him?

       8   A.   He's been a trader at Spartan for a number of years.

       9   Q.   Approximately how many years?

      10   A.   Probably 14, 15 years potentially.

      11   Q.   Is Spartan a subsidiary of any other entity?

      12   A.   It is of our holding company, Connect X Capital Markets.

      13   Q.   Does Mr. Reynolds, to your knowledge, have an interest in

      14   that holding company or parent of Spartan?

      15   A.   He is a partner as well, yes.

      16   Q.   As of March 6th, 2019, did Spartan have a business

      17   relationship with COR Clearing, then and now known as Axos

      18   Clearing?

      19   A.   It did, yes.   It was our clearing firm.

      20   Q.   What is a clearing firm?

      21   A.   Spartan is an introducing firm, and COR acted as our

      22   clearing firm holding all monies and positions and settling

      23   transactions on behalf of Spartan.

      24   Q.   Does that have anything to do with COR, or in this case

      25   Axos, making sure that transactions are funded?
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 11 of
                                      179
                                          Lopez - Direct

                                                                                    10


       1   A.   For settlement purposes, yes.

       2   Q.   And when COR or Axos would fund transactions for Spartan's

       3   purchases or sales of shares, was Spartan under any obligation

       4   to reimburse Axos for that?

       5   A.   That is correct.   Spartan adds capital to an account that

       6   allows us to cover the margin requirements necessary to take

       7   either purchases or sales of securities held by the clearing

       8   firm.

       9   Q.   So if there is a number of transactions -- if there are a

      10   number of transactions during the course of a trading day and

      11   funds are needed to close out those transactions or clear those

      12   transactions, if I understand you correctly, Axos would go ahead

      13   and make sure that those transactions were funded so that they

      14   could occur?

      15   A.   That is correct.

      16   Q.   Now, with respect to Mr. Reynolds, what services or tasks

      17   did he perform on behalf of Spartan as of early March 2016 --

      18   excuse me, 2019?

      19   A.   Mr. Reynolds was a trader at Spartan Securities, had an

      20   office of supervisory jurisdiction, OSJ, in Miami.

      21   Q.   Did Mr. Reynolds have any limitations that he was working

      22   under with respect to the trades that he could perform on behalf

      23   of Spartan or its client?

      24   A.   Limitations such as position limits?       As far as the number

      25   of shares he could buy or sell?       Yes, there were limitations,
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 12 of
                                      179
                                            Lopez - Direct

                                                                                    11


       1   correct.

       2              MR. A. FORD:    Objection, Your Honor.

       3              THE COURT:   Overruled.

       4   BY MR. CRONTHALL:

       5   Q.   Specifically, with respect to limitations, did Mr. Reynolds

       6   have any limitations under regulations or rules of Spartan as to

       7   how much of a particular security Mr. Reynolds could purchase or

       8   sell in a particular day?

       9   A.   We did have position limits on our traders, that is correct.

      10   Q.   Do you recall executing an affidavit concerning Mr. Reynolds

      11   and his limitations and the events that occurred on March 6th

      12   and March 7th, 2019?

      13   A.   I do, yes.

      14              MR. CRONTHALL:    That document is Document Number 31-1

      15   in this matter, Your Honor.       May I, for convenience of the

      16   witness, have a copy of it presented to the witness?

      17              THE COURT:   All right.

      18              MR. A. FORD:    Your Honor, we would ask that any

      19   documents supporting these trading limits be produced.        We've

      20   asked for them, and we've not received them from Mr. Lopez'

      21   counsel.    We don't believe there were actually trading limits.

      22   If these documents exist, I believe we have a right to them

      23   before this client answers questions about them.

      24              THE COURT:     You can cross-examine him on it.

      25              MR. A. FORD:    Well, respectfully, Your Honor, we don't
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 13 of
                                      179
                                          Lopez - Direct

                                                                                    12


       1   have the documents to cross-examine.

       2             THE COURT:    So ask him.

       3             MR. A. FORD:    Thank you, Your Honor.

       4   BY MR. CRONTHALL:

       5   Q.   Mr. Lopez, do you recognize the document I've given to you

       6   to be an affidavit that you signed concerning the issues

       7   surrounding Mr. Reynolds and the events of early March 2019?

       8   A.   I do recognize it, yes.

       9   Q.   If you could take a look at paragraph 7 of that affidavit,

      10   does that set forth the limitations concerning Mr. Reynolds'

      11   ability to trade and the limits on a given day?

      12   A.   It does, the most recent limitations, yes.

      13   Q.   And is it fair to say that the trading limit per day on any

      14   given security was $500,000?

      15   A.   Without additional approvals, that is correct.

      16   Q.   So if Mr. Reynolds or another trader wanted to exceed

      17   $500,000 worth of trades on a given day, they needed to get

      18   prior authorization from someone else at Spartan?

      19   A.   Correct.

      20   Q.   Would that someone include yourself?

      21   A.   It would include me as well, yes.

      22   Q.   On March 6th, 2019, did Spartan, in fact, exceed the limits

      23   on trading of an individual stock?

      24   A.   That is correct.    In accordance to our procedures, it was a

      25   position that was exceeded, yes.
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 14 of
                                      179
                                           Lopez - Direct

                                                                                    13


       1   Q.   Was that stock called Bio-Path?

       2   A.   I believe that was the name.

       3   Q.   Did Mr. Reynolds discuss with you the fact that the limits

       4   of purchases on that day were exceeded with Bio-Path?

       5   A.   We did have discussions about that, yes.

       6   Q.   What did you discuss with Mr. Reynolds in that regard?

       7   A.   We had a number of discussions about that particular

       8   security.     Maybe you could be more, I guess, precise.     What kind

       9   of discussions?

      10   Q.   Certainly.

      11               Did, for example, Mr. Reynolds approach you and ask for

      12   permission to exceed the limits of trading for that stock that

      13   day prior to the limits being exceeded?

      14               MR. A. FORD:   Objection, Your Honor.

      15               THE COURT:   Overruled.

      16               THE WITNESS:   Not that I recall, no.

      17   BY MR. CRONTHALL:

      18   Q.   Did you have a discussion with Mr. Reynolds concerning the

      19   exceeding of the trading limits for that stock that day?

      20   A.   Yes.

      21   Q.   What, specifically, did you discuss with Mr. Reynolds in

      22   that regard?

      23   A.   The capital requirements that we were exceeding, our ability

      24   to maintain our net capital compliance with the position itself,

      25   the amount of the position that was being taken, the loss that
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 15 of
                                      179
                                           Lopez - Direct

                                                                                    14


       1   was being incurred, realized and unrealized, both.

       2   Q.   So how far in excess of the $500,000 limit by Spartan were

       3   the trades that Mr. Reynolds was conducting exceeding that

       4   limit?

       5   A.   I'm not certain of the total amount, but it was in excess of

       6   the limitations.

       7   Q.   And do I understand your testimony just now to be that

       8   somehow, by exceeding those limits, that had some impact on

       9   whether or not Spartan met its minimum capital requirements?

      10   A.   It did affect our ability to maintain our net capital

      11   compliance, yes.

      12   Q.   If you don't, at Spartan, maintain your minimum capital

      13   requirements, what's the consequence of that to Spartan?

      14             MR. A. FORD:    Objection, Your Honor.

      15            THE COURT:    Overruled.

      16             MR. A. FORD:     May I speak?

      17             THE COURT:     You made your objection.   I overruled it.

      18            MR. A. FORD:     Your Honor, we are here for the question

      19   of whether the writ --

      20             THE COURT:     Counsel, have a seat.

      21             You may continue.

      22   BY MR. CRONTHALL:

      23   Q.   Do you have the question in mind, Mr. Lopez?

      24   A.   If you could re-ask it again, please.       I'm sorry.

      25   Q.   Certainly.
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 16 of
                                      179
                                          Lopez - Direct

                                                                                    15


       1            You mentioned something about the exceeding of the

       2   minimum -- excuse me, the maximum limits for trading on a day

       3   for a given security having an impact on Spartan's minimum

       4   capital requirements.

       5             MR. A. FORD:   Objection.

       6   BY MR. CRONTHALL:

       7   Q.   My question is, what is the consequence when the minimum

       8   capital requirements at Spartan are not met?

       9             MR. A. FORD:   Objection.

      10            THE COURT:    Overruled.

      11             MR. A. FORD:   Your Honor, may I just note a standing

      12   objection for every question so that I don't have say objection?

      13            THE COURT:    We would all appreciate that.

      14             MR. A. FORD:   Thank you.

      15             THE WITNESS:   Spartan has to maintain capital

      16   compliance under 15c3-1 in order to maintain enough capital to

      17   continue operations as a broker dealer.         The positions in

      18   aggregate, as well as our liabilities, all are accounted for

      19   when it comes to that capital requirement.

      20   BY MR. CRONTHALL:

      21   Q.   And did, in fact, Spartan, at some point, have to cease

      22   operations on March 6th or March 7th because of the exceeding of

      23   those purchase limits?

      24   A.   Due to our capital deficiency, we did have to cease

      25   operations, yes.
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 17 of
                                      179
                                          Lopez - Direct

                                                                                    16


       1   Q.   Did Mr. Reynolds, at any point in time on March 6th or March

       2   7th, explain to you why he had exceeded the limits of Spartan's

       3   -- the trading limits per a stock?

       4   A.   We didn't discuss, that I recall, anything directly as to

       5   why, no.

       6   Q.   So you don't recall any explanation being given?

       7   A.   Not one directly, no.

       8   Q.   Did you discuss with Mr. Reynolds having him take some

       9   action to rectify the situation or minimize or reduce the losses

      10   that were occurring at Spartan on March 6th?

      11   A.   We had discussions about the position and many different

      12   discussions about the position and the capital requirements, the

      13   position required.

      14              Not so much discussions on how to minimize the loss

      15   that had occurred, but definitely about the position size and

      16   the requirements to try to mitigate the risks of that capital

      17   requirement.

      18   Q.   Did you ask Mr. Reynolds to take any steps in order to

      19   address the problem?

      20   A.   For that specific position -- the BPTH I believe was the

      21   symbol -- we did, yes.

      22   Q.   Was that on March 6th or on March 7th that you asked him to

      23   do that?

      24   A.   March 6th.

      25   Q.   And did Mr. Reynolds take the action that you asked him to
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 18 of
                                      179
                                          Lopez - Direct

                                                                                    17


       1   take in order to minimize or limit the loss?

       2   A.     Again, it wasn't to minimize a specific loss.    We discussed

       3   taking steps to reduce the exposure as well as potentially

       4   address the capital requirements that were required as of that

       5   day.

       6   Q.     Did Mr. Reynolds take the steps that you discussed with him

       7   in order to accomplish that?

       8   A.     We discussed having to cover the position, meaning that we

       9   had to go what we call flat, meaning that you end up where the

      10   position either long or short, a particular position.        We did

      11   discuss that, where we had to be flat that day.        The clearing

      12   firm required that as well.

      13               Also, we discussed the capital requirements that would

      14   need to be covered for the loss or the requirements to have

      15   taken the position on the 6th.

      16   Q.     You mentioned bringing a position flat.   In this particular

      17   case, Mr. Reynolds was selling a particular stock, Bio-Path

      18   short; is that correct?

      19   A.     Correct.

      20   Q.     And so what would bringing the position flat entail?

      21   A.     If you're short a position, you have to buy that same

      22   quantity of shares back so that you're neither long or short the

      23   position at the end of the day.       If you sold a hundred shares

      24   short, you would have to buy a hundred shares to be flat, to

      25   reconcile to zero.
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 19 of
                                      179
                                          Lopez - Direct

                                                                                    18


       1   Q.   Did Mr. Reynolds end up doing that action in order to render

       2   the position flat at Spartan that day?

       3   A.   There was still a short position at the end of the day.

       4   Q.   Did you investigate or take a look at -- strike that.

       5             Let's take a look at your affidavit.      On the second

       6   page, at paragraphs 10 and 11, you refer to the events occurring

       7   on or about March 6th, 2019.

       8             In paragraph 11 specifically, it says, "Mr. Reynolds

       9        appears to have attempted to prevent Spartan from learning

      10        that he had made these unauthorized trades by falsifying

      11        transactions in the BRASS order management system to make it

      12        look like he had not exceeded the limitations."

      13             What do you mean by that, Mr. Lopez?

      14   A.   I was referencing some terminal transactions that were

      15   entered into our order management system in the morning time.

      16   Those positions were purchases that made it appear as if the

      17   position wasn't as short or as large of a short a position than

      18   it truly was when compared to the street positions or the street

      19   transactions.

      20             So it appeared that those positions may have been --

      21   those may have been entered in order to avoid us knowing or

      22   potentially knowing the size of the position.

      23   Q.   So based on the investigation that you did at that time, at

      24   least according to paragraph 11, you concluded that Mr. Reynolds

      25   was falsifying transactions in the code management system?
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 20 of
                                      179
                                           Lopez - Direct

                                                                                    19


       1   A.   I didn't conclude that, no.

       2             MR. BERKELEY:     Objection, Your Honor.

       3             THE COURT:     Overrule.

       4             THE WITNESS:    It just appeared that way to me.

       5   BY MR. CRONTHALL:

       6   Q.   Now, after Mr. Reynolds mentioned to you -- well, did

       7   Mr. Reynolds mention to you that he would, in fact, close out

       8   the position in Bio-Path?

       9   A.   Correct, on the 6th.

      10   Q.   On the 6th.

      11             Did he, in fact, close out Spartan's position in

      12   Bio-Path as he said he would?

      13   A.   No, there was still a short position remaining at the end of

      14   the 6th, trading day of the 6th.

      15   Q.   Did Mr. Reynolds give you any warning or notification that

      16   the flattening or closing out was not going to occur?

      17   A.   He did at some point in time.         It was after or about the

      18   market close.

      19   Q.   Was there still an opportunity, at that point, to do

      20   anything to bring the position flat?

      21   A.   It's unknown for certain that it could have been done or

      22   not, but it closed the market, so it would be pure conjecture on

      23   my part to say whether it could or could not be covered after

      24   that.

      25   Q.   Did, in fact, Spartan make efforts on March 7th to try and
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 21 of
                                      179
                                           Lopez - Direct

                                                                                    20


       1   flatten out or clear out and stabilize the position it had

       2   relative to Bio-Path?

       3   A.   On the 7th, we did end up closing the position.

       4   Q.   And was that effort successful in eliminating the loss?

       5   A.   No.

       6   Q.   What ended up being the ultimate loss to Spartan based on

       7   these short trades conducted by Mr. Reynolds?

       8   A.   At the close, when closing out the position on the 7th, the

       9   net loss was about 16 and a half million dollars.

      10   Q.   Did Mr. Reynolds make any promises to send funds to Axos

      11   Clearing in order to rectify the financial loss with Axos?

      12   A.   We did not discuss just him paying for the entire net loss.

      13   We discussed, on the 6th and the 7th, the sending in funds of

      14   about $2 million.

      15   Q.   I'd like you to take a look at Exhibit A to your declaration

      16   -- excuse me, your affidavit, which is again document 31-1 in

      17   this matter, Page 8 of 12.

      18                Do you recognize that page, sir?

      19   A.   I do.

      20   Q.   What does that page, which appears to be a photo of a phone

      21   text message exchange, what does that appear to be to you?

      22              MR. A. FORD:   Objection, Your Honor.      If we could get

      23   the complete text message chain.         These text messages are cut

      24   off, and we're insist on the full document under the

      25   completeness rule.
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 22 of
                                      179
                                          Lopez - Direct

                                                                                         21


       1              THE COURT:   Overruled.

       2   BY MR. CRONTHALL:

       3   Q.   You can answer.

       4   A.   Could you ask the question again?          I'm sorry.

       5   Q.   What is Exhibit A with the screenshot there?            What does that

       6   reflect?

       7   A.   A picture, a subset of texts, mostly of me and one of

       8   Mr. Reynolds.

       9   Q.   Which text is the one by Mr. Reynolds?

      10   A.   The one in red.

      11   Q.   The one that says, "Okay, will do"?

      12   A.   Correct.

      13   Q.   Prior to the "Okay, will do", what is it that you were

      14   asking Mr. Reynolds to do in the other texts?

      15   A.   Some of which was to close out the position and some of

      16   which we discussed to send the funds before wire cutoff.

      17   Q.   At one point, in the middle of the page, the largest text,

      18        you say, "Please, please, please cover all of it and send

      19        funds before wire cutoff or we are all over."

      20              What did you mean by that?

      21   A.   Because of our net cap deficiencies, I knew that the firm

      22   would have to cease operations if we could not cover the net

      23   capital.

      24   Q.   And when you said "send funds", to whom were you asking him

      25   to send funds?
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 23 of
                                      179
                                          Lopez - Direct

                                                                                    22


       1   A.   At this particular time, I'm not certain if we had discussed

       2   sending the funds to Spartan directly or to COR Clearing.

       3   Q.   At some point in time, though, did you ask Mr. Reynolds to

       4   send funds to Axos Clearing?

       5   A.   At some point in time, that is correct.

       6   Q.   If you look at Exhibit B to your affidavit, do you recognize

       7   that to be a communication to Mr. Reynolds regarding how to send

       8   the money to Axos Clearing?

       9   A.   That's correct.    That was an email sent by one of our

      10   employees to Scott with the wiring instructions, which is to our

      11   inventory account at COR Clearing.

      12   Q.   Now, in that text message, Mr. Reynolds said, according to

      13   your testimony, "Okay, will do."

      14             In fact, did Mr. Reynolds do what you were asking him

      15   to do?

      16   A.   No, neither the position was covered nor were any funds

      17   sent.

      18   Q.   At the time of this loss on March 6th or March 7th, at some

      19   point in time was this circumstance reported to any regulators?

      20   A.   The capital deficiencies were reported to both the

      21   Securities and Exchange Commission and FINRA, as required.

      22   Q.   Did you -- strike that.

      23             Did Spartan meet with the FBI at some point during that

      24   time period?

      25   A.   That is correct.   Some staff at Spartan did, yes.
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 24 of
                                      179
                                             Lopez - Cross

                                                                                    23


       1   Q.     Was that on March 7th?

       2   A.     I believe it was March 7th.

       3   Q.     Now, were you aware of any accounts, security asset

       4   accounts, that Mr. Reynolds had that had assets belonging to

       5   him?

       6   A.     Asset accounts?   I was aware of trading accounts, as

       7   required for us to collect and for Mr. Reynolds to provide to

       8   Spartan.     So yes, we were aware of some trading accounts.

       9   Q.     Was one of those trading accounts or the account with TD

      10   Ameritrade?

      11   A.     One was, yes.

      12   Q.     Why is it that you had to be aware of or Spartan was aware

      13   of that account?

      14   A.     It's a requirement and our procedures as well, internal

      15   procedures, so that we can review the activity done by any

      16   person or any associate of the firm.

      17   Q.     Other than the TD Ameritrade account, have you been aware of

      18   any other account related to Mr. Reynolds that has greater than

      19   $2 million in it?

      20   A.     Not that I'm aware of.

      21               MR. CRONTHALL:    I have no further questions.

      22               THE COURT:   Cross.

      23                                CROSS-EXAMINATION

      24   BY MR. A. FORD:

      25   Q.     Good morning, Mr. Lopez.     I'm Adam Ford.   I represent
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 25 of
                                      179
                                          Lopez - Cross

                                                                                    24


       1   Defendant Scott Reynolds and SRR Fortress.

       2   A.   Good morning.

       3   Q.   Mr. Lopez, are you aware of any attempts by Mr. Reynolds to

       4   abscond with any funds from his TD Ameritrade account?

       5   A.   I'm not aware of that, no.

       6   Q.   And Mr. Lopez, were you involved in the drafting or the

       7   negotiation of a document that is entitled Settlement Agreement

       8   that was between Mr. Reynolds and another party?

       9   A.   No.

      10   Q.   On the afternoon of March 7th, you recall taking part in a

      11   telephone conference with Greg Garrabrants and Mr. Reynolds; is

      12   that correct?

      13   A.   I don't recall if it was the 7th, but I do recall being in a

      14   conversation with both Mr. Reynolds and -- I'm sorry.        I didn't

      15   know.      Greg is --

      16   Q.   I believe I'm pronouncing it right, Garrabrants.

      17   A.   Okay.    I'm not familiar with the last name either, so I

      18   apologize.

      19   Q.   An individual named Greg.

      20   A.   Yes.

      21   Q.   And what was Greg's position?

      22   A.   I believe he was the president of Axos Bank.

      23   Q.   I'm sorry.    You said you believe he was the president?

      24   A.   President or CEO.

      25   Q.   Of Axos Bank?
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 26 of
                                      179
                                          Lopez - Cross

                                                                                    25


       1   A.   I believe so.

       2   Q.   And during that telephone conversation with -- I'll call him

       3   Greg because that's what you referred to him as -- Greg and

       4   Scott, do you recall discussing a possible global resolution to

       5   the issue regarding the trades?

       6   A.   We did have some discussion on that, yes.

       7   Q.   And did you have an understanding -- strike that.

       8             Did you also discuss the 8-K that Axos Financial had

       9   filed earlier that day?

      10   A.   I don't recall discussing the 8-K on the phone call, no.

      11   Q.   You don't, okay.

      12            Do you recall sending a document entitled Affidavit of

      13   David Lopez to Reynolds, to Mr. Reynolds following that phone

      14   call?

      15   A.   I did not deliver any documents to Mr. Reynolds

      16   individually, no.

      17   Q.   Do you remember instructing your lawyer to send that

      18   document to Mr. Reynolds?

      19             MR. CRONTHALL:    Objection, calls for attorney/client

      20   privilege communication.

      21            THE COURT:     Overruled.

      22             THE WITNESS:    I believe I did have some discussions

      23   with our counsel about that, yes.

      24   BY MR. A. FORD:

      25   Q.   Do you recall drafting yourself the document that's entitled
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 27 of
                                      179
                                               Lopez - Cross

                                                                                    26


       1   Affidavit of David Lopez?

       2                 MR. CRONTHALL:     Objection.

       3                 THE COURT:   Overruled.

       4                 THE WITNESS:    I was certainly a party to the draft,

       5   yes.

       6   BY MR. A. FORD:

       7   Q.     You were a party to the draft, okay.

       8                 When you were drafting that document, were you

       9   intending to make truthful statements in that document?

      10   A.     Yes.

      11   Q.     You were, okay.

      12                 And I want to ask again whether you recall Greg stating

      13   that he would retract the prior 8-K that was filed.         You

      14   testified that you don't remember discussing that on the phone?

      15   A.     Correct, I don't recall that.

      16   Q.     Do you think if I showed you a copy of the affidavit that

      17   you sent or that was sent to Mr. Reynolds, that would refresh

      18   your recollection?

      19   A.     Possibly, sure.

      20                 MR. A. FORD:    Your Honor, may I approach?

      21                 THE COURT:     All right.

      22   BY MR. A. FORD:

      23   Q.     Mr. Lopez, you can certainly read the whole thing, but I'm

      24   just going to direct your attention to the last paragraph.

      25                 Can you read that paragraph into the record, please.
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 28 of
                                      179
                                          Lopez - Cross

                                                                                    27


       1   A.   Sure.    "To date, to my knowledge, Axos has not released

       2        Spartan Securities from liability for the loss suffered in

       3        its trading account and it has not filed an 8-K with the

       4        Securities and Exchange Commission retracting its prior

       5        statements about the perpetration of fraud by the employee

       6        of an Axos' client."

       7   Q.   Do you recall drafting that statement?

       8   A.   Correct.

       9   Q.   And is that a truthful statement?

      10   A.   It is.

      11   Q.   And Mr. Lopez, you also state in here, to repeat what you

      12        just read, "Axos has not released Spartan Securities from

      13        liability from the loss."

      14              Did you state that because you were, in fact, expecting

      15   Spartan -- I'm sorry, you were expecting Axos to release Spartan

      16   from liability?

      17   A.   It was discussed in the phone call.

      18   Q.   Was it agreed upon in the phone call?

      19   A.   It was -- it seemed to me, in my recollection of the phone

      20   call, that it was going to be done, yes.

      21   Q.   Mr. Lopez, you testified earlier that there are trading

      22   limits that Spartan Securities imposed on Mr. Reynolds; is that

      23   correct?

      24   A.   Correct.

      25   Q.   Is there any documentation at Spartan that sets forth these
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 29 of
                                      179
                                           Lopez - Cross

                                                                                    28


       1   trading limits?

       2   A.   Yes.

       3   Q.   And was this documentation ever given to Mr. Reynolds?

       4   A.   Yes.

       5   Q.   And do you have any documentation -- I'm sorry, did

       6   Mr. Reynolds ever agree to these limits?

       7   A.   They were imposed on Mr. Reynolds by us, and it was sent --

       8   the most recent was sent via email.

       9   Q.   Do you recall receiving an email back from Scott Reynolds

      10   indicating that he would decline to abide by those trading

      11   limits?

      12   A.   By the most recent ones?

      13   Q.   Any of them.

      14   A.   We have written documentation that he's abide by our written

      15   supervisor procedures, but I don't know if I received an email

      16   from him confirming one way or the other.

      17   Q.   Now, you had said that you understood the full position in

      18   Bio-Path holding by Spartan Securities by the close of March

      19   6th; is that correct?

      20   A.   Could you repeat the question?         I apologize.

      21   Q.   Sure.

      22               On March 6th, by the close of the trading day, you were

      23   aware of the full position that Spartan Securities was holding

      24   in Bio-Path, in the stock Bio-Path; is that correct?

      25   A.   By end of the trading day, that is correct, yes.
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 30 of
                                      179
                                          Lopez - Cross

                                                                                    29


       1   Q.   By the end of the trading day.

       2             And you could have closed out -- Spartan Securities

       3   could have closed out its position in Bio-Path that day; isn't

       4   that correct?

       5             MR. CRONTHALL:    Objection.

       6             THE COURT:   Overruled.

       7             THE WITNESS:    At what point in time?

       8   BY MR. A. FORD:

       9   Q.   Well, at any point in time.

      10   A.   That's subjective.    At the end of the trading day, I don't

      11   know that we could have closed that position out.

      12   Q.   Are you testifying that you don't know whether trades can be

      13   placed in Spartan's proprietary trading account during hours the

      14   market is closed?

      15   A.   No, they certainly could.

      16   Q.   So to be clear, Spartan Securities could place trades after

      17   the markets closed?

      18   A.   They can place trades in most cases, yes.

      19   Q.   And therefore, it could have closed out the position at the

      20   end of the day on March 6th; isn't that correct?

      21   A.   That's impossible to say.      You don't know if there's going

      22   to be enough securities available or enough participation to

      23   close out a position.

      24   Q.   Isn't it a fact that, on March 6th, you told Scott Reynolds

      25   that you could not -- that Spartan should not close out the full
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 31 of
                                      179
                                           Lopez - Cross

                                                                                    30


       1   position at the end of the day?

       2   A.   Should not?

       3   Q.   I'll strike that.

       4              Isn't it a fact that, on March 6th, after the close of

       5   trading, you told Mr. Reynolds, in no uncertain terms, that the

       6   position should not be closed out?

       7   A.   That is incorrect.

       8   Q.   That's incorrect.

       9              MR. A. FORD:    One second, Your Honor.

      10   BY MR. A. FORD:

      11   Q.   I'm going to come back to that position.

      12   A.   Okay.

      13   Q.   Now, also by the close of the 6th, you understood the

      14   position that Spartan was holding in Bio-Path; is that correct?

      15   A.   At the end of the trading day on the 6th, yes.

      16   Q.   So certainly, by that time, there was -- well, strike that.

      17              You cut off Mr. Reynolds' ability to place any trades

      18   on behalf of Spartan at the end of March 6th; isn't that

      19   correct?

      20   A.   That is correct.

      21   Q.   So when the trades in Bio-Path were placed on March 7th,

      22   Mr. Reynolds had nothing to do with that; isn't that correct?

      23   A.   That is correct.     He did not place any trades on that

      24   position on the 7th.

      25   Q.   And at the end of the 6th, isn't it a fact that the
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 32 of
                                      179
                                          Lopez - Cross

                                                                                    31


       1   proximate realized losses in Bio-Path were $2.2 million; is that

       2   correct?

       3   A.   I don't recall the exact number.

       4   Q.   What do you recall being the approximate loss amount on

       5   March 6th?

       6   A.   There is both realized and unrealized losses at the end of

       7   March 6th.   I don't recall what either were, but if I recall,

       8   there was about 650,000 shares short at a closing price of $12

       9   and some odd cents.    I believe our position was short about

      10   $9.13, $9.14.   So whatever that -- and I'm sorry, I can't do the

      11   math in my head -- whatever that number is plus the realized

      12   loss, which I really don't recall what it was at that time,

      13   would be our ultimate loss that day.

      14   Q.   Now, who placed the trades in Bio-Path on behalf of Spartan

      15   on March 7th?

      16   A.   One of our traders named George Lindner.

      17   Q.   Did you instruct -- George Lindner, did you say?

      18   A.   Lindner, correct.

      19   Q.   And did you instruct Mr. Lindner to place the trades?

      20   A.   Both myself and under the direction of COR Clearing as well.

      21   Q.   COR Clearing was directing the trades in Spartan at that

      22   time?

      23   A.   They informed us that we had to close out the position.

      24   Q.   At what time did COR Clearing inform you that you had to

      25   close out the position?
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 33 of
                                      179
                                          Lopez - Cross

                                                                                        32


       1   A.   That was done on March 6th as well.           It started around 2:00,

       2   1:00 on March 6th.

       3   Q.   So at 2:00 on March 6th, COR Clearing instructed you to

       4   close out the position; is that a fair statement?

       5   A.   I think that's a fair statement.           They wanted the position

       6   closed, yes.

       7   Q.   And you didn't close out the position at 2:00 p.m. on March

       8   6th, did you, Mr. Lopez?

       9   A.   I instructed Scott Reynolds to close out the position.           He

      10   did not, you're correct.

      11   Q.   That was not my question, Mr. Lopez.

      12             The question was, you did not close out the position at

      13   2:00 p.m. on March 6th, did you?

      14   A.   I was not the trader in charge of closing out the position,

      15   so no, I did not.

      16   Q.   You did not.

      17            And by 3:00 p.m. on March 6th, having been told by COR

      18   Clearing that you were required to close out the position in

      19   Bio-Path, did you close out the position by 3:00 p.m.?

      20   A.   I think we should define "you".           Do you mean Spartan?

      21   Q.   I mean Spartan Securities.

      22   A.   Okay.   Spartan Securities was told to close out the

      23   position, yes.

      24   Q.   And you were responsible for ensuring that you were in

      25   compliance with COR's request on this front; is that correct?
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 34 of
                                      179
                                           Lopez - Cross

                                                                                    33


       1   A.   I was the one that was in discussion with COR Clearing, yes.

       2   Q.   So any losses that occurred in the Bio-Path securities after

       3   2:00 p.m. on March 6th are directly attributable to you and

       4   Spartan Securities; isn't that correct?

       5              MR. CRONTHALL:    Objection.

       6              THE COURT:   Overruled.

       7              THE WITNESS:   I would disagree with that assessment.     I

       8   was in discussion with COR Clearing, and I was then ordering

       9   Mr. Reynolds to close out the position, who was acting on behalf

      10   of Spartan, as I was.

      11   BY MR. A. FORD:

      12   Q.   You could have asked Mr. Lindner to close out the position

      13   at 2:00 p.m. on March 6th; isn't that correct?

      14   A.   It's possible, correct.

      15   Q.   And you did not instruct Mr. Lindner, did you?

      16   A.   That's correct.

      17   Q.   And the reason why you did not is because you, Mr. Lopez,

      18   did not want to close out the position on March 6th; isn't that

      19   correct?

      20   A.   That is incorrect.     I trusted my trader and friend, Scott

      21   Reynolds, to do so.

      22   Q.   But you have control -- strike that.

      23              Mr. Lopez, can you remind me what your position is at

      24   Spartan Securities?

      25   A.   I'm a corporate compliance officer.
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 35 of
                                      179
                                          Lopez - Cross

                                                                                    34


       1   Q.   Corporate compliance.   And is it fair to say that all

       2   compliance functions fall or are under your purview?

       3   A.   For the ones I'm in control of, yes.

       4   Q.   And you're in control of trading, correct?

       5   A.   That's correct.

       6   Q.   And when you say you trusted your friend, Mr. Reynolds, to

       7   close out the position, at what time did you realize -- strike

       8   that.

       9              You said you trusted your friend, Mr. Reynolds, to

      10   close out the position, but you knew that Mr. Reynolds had not

      11   closed out the position by 3:00 p.m. on March 6th; isn't that

      12   correct?

      13   A.   We knew that the position was not being closed out

      14   throughout the day.    It had been closed.     The short position was

      15   larger.    It was getting smaller as Mr. Reynolds was covering.

      16              Then, at some point in time, about 3:15, 3:30, there

      17   was an additional short position added to the position.        At

      18   around 3:30, 3:45 is when I felt that it would be nearly

      19   impossible to close out the position by 4:00.       We had

      20   communications about that as well.

      21   Q.   So you just testified that you did not believe you could

      22   close out the position on March 6th.

      23   A.   I felt like it would be very difficult to do.

      24   Q.   And you felt that even though COR Clearing had instructed

      25   you, the chief compliance officer, that the position had to be
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 36 of
                                      179
                                          Lopez - Cross

                                                                                    35


       1   closed?

       2   A.   They instructed us the position had to be closed, correct.

       3   Q.   And you ignored that instruction?

       4   A.   I did not ignore that instruction.        I ordered Mr. Reynolds

       5   to close out the position.    He told me he would be able to, that

       6   he was attempting to do it, would be able to do it, and I

       7   shouldn't worry about it.    But at the end of the day, it was not

       8   closed.

       9   Q.   What is Mr. Lindner's position at Spartan Securities?

      10   A.   He's a trader there as well.

      11   Q.   And is Mr. Lindner qualified to place trades -- strike that.

      12             Does Mr. Lindner place trades under Mr. Reynolds'

      13   direction at Spartan?

      14   A.   He could.

      15   Q.   Is he responsible for trading in Spartan's proprietary

      16   trading account?

      17   A.   He is.

      18   Q.   Okay.    And is he permitted to place trades in Spartan's

      19   proprietary trading account without Mr. Reynolds' authorization?

      20   A.   He could, yes.

      21   Q.   And at what time did you give the instruction to Mr. Lindner

      22   to close out the Bio-Path positions?

      23   A.   Mr. Lindner did enter some purchase orders on the 6th, the

      24   end of the day on the 6th, to assist Mr. Reynolds in trying to

      25   cover that position; but on the 7th is when he was fully
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 37 of
                                      179
                                          Lopez - Cross

                                                                                    36


       1   responsible, made fully responsible as a sole trader to do so.

       2   Q.   And just for clarity, Mr. Reynolds had no responsibility for

       3   trading at all on March 7th, correct?

       4   A.   He placed no positions on the 7th, correct.

       5   Q.   You had testified earlier that Mr. Reynolds had promised to

       6   send $2 million to Spartan Securities on March 6th; is that

       7   correct?

       8   A.   He was going to send the money, yes.

       9   Q.   And he was going to send that money to be used by Spartan

      10   Securities for its net capital requirements; is that correct?

      11   A.   In order to cover the loss or net capital requirement,

      12   that's correct.

      13   Q.   On March 6th, Mr. Reynolds never told you that he was going

      14   to give Axos Clearing $2 million, did he?

      15   A.   Just to make sure our phraseology is correct, we didn't

      16   discuss Scott Reynolds paying COR Clearing.      We discussed the

      17   monies going into the Spartan trading account at COR Clearing.

      18   Q.   The $2 million that was being discussed by Mr. Reynolds that

      19   was going to be provided was for the benefit of Spartan

      20   Securities; is that correct?

      21   A.   That's correct.

      22   Q.   Mr. Reynolds, in fact, never agreed with you to give $2

      23   million for the benefit of Axos Clearing; isn't that correct?

      24   A.   We never discussed him giving any funds to just solely

      25   benefit Axos Clearing.
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 38 of
                                      179
                                          Lopez - Cross

                                                                                    37


       1   Q.   So if someone were to submit an affidavit to this Court

       2   claiming that you told them that Mr. Reynolds was going to give

       3   Axos Clearing $2 million on March 6th, that would be false; is

       4   that correct?

       5   A.   No, because the monies would have been wired to --

       6   potentially would have been wired to Axos Clearing.

       7   Q.   No, I'll rephrase that.

       8             If someone had said that Scott Reynolds was going to

       9   give $2 million for the benefit of Axos Clearing, that would be

      10   false, correct?

      11   A.   Not necessarily because the loss incurred would have been at

      12   Axos; so therefore, directly or indirectly, the money would have

      13   gone to the benefit of COR.

      14   Q.   But that would not then have satisfied, that would not have

      15   satisfied your net capital requirements then; would it have?

      16   A.   On the 6th it may have.

      17   Q.   Now, you had testified earlier that, as part of

      18   Mr. Reynolds' employment, he was required to provide you with

      19   his personal trading accounts; is that correct?

      20   A.   That's correct.

      21   Q.   In fact, he would provide you, or rather, the trading

      22   account holders would provide you with monthly account

      23   statements of his activity; is that correct?

      24   A.   That's correct.

      25   Q.   Now, these accounts were Mr. Reynolds' personal accounts; is
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 39 of
                                      179
                                          Lopez - Cross

                                                                                    38


       1   that correct?

       2   A.   Personally managed by Mr. Reynolds, yes.

       3   Q.   Personally managed, but they had no relation to Spartan

       4   Securities whatsoever?

       5   A.   No.

       6   Q.   You shared Mr. Reynolds' personal financial information with

       7   COR Clearing on March 6th; is that a fact?

       8   A.   They did request copies of statements, yes, that were in our

       9   possession.

      10   Q.   And as compliance officer, did you feel that you were --

      11   strike that.

      12              As compliance officer, did you understand whether it

      13   was improper to provide Mr. Reynolds' personal trading account

      14   statements to third parties?

      15   A.   It was my understanding, in accordance with our clearing

      16   arrangement, that I'm to provide anything in my possession to

      17   COR Clearing for purposes of reviews.

      18   Q.   I'm sorry, could you repeat that?

      19   A.   It's my understanding that the clearing arrangement allows

      20   for COR Clearing to request documentation for any reviews that

      21   they're undertaking in my possession.

      22              MR. A. FORD:   Your Honor, if I may have a moment.

      23   BY MR. A. FORD:

      24   Q.   Mr. Lopez, do you have any understanding of the corporate

      25   structure between COR Clearing and Axos Clearing?
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 40 of
                                      179
                                          Lopez - Cross

                                                                                    39


       1   A.     I do not, no.

       2   Q.     Do you know whether they are separate corporate entities?

       3   A.     I don't know either way for sure, no.

       4   Q.     Spartan's agreement, clearing agreement, is solely with COR

       5   Clearing; isn't that correct?

       6   A.     That's correct.

       7   Q.     There exists no agreement between Spartan and Axos Clearing;

       8   is that correct?

       9   A.     I believe -- well, it depends on the structure.    I don't

      10   know if Axos Clearing and COR Clearing are the same entity or

      11   not.

      12   Q.     But you're not aware of an agreement that is between Spartan

      13   and Axos Clearing?

      14   A.     Well, we do have one now, yes, because I believe there was a

      15   name change between COR Clearing and Axos Clearing.

      16   Q.     So do you know when that agreement is from?

      17   A.     Not certain, but I believe it was March 1st, if I'm not

      18   mistaken.     The clearing agreement would have been well before

      19   that.    2013, I would say.

      20   Q.     Thank you.

      21               How many conversations -- well, on March 6th, do you

      22   recall how many conversations you had with Ethan McComb?

      23   A.     Ethan McComb, I don't recall.

      24   Q.     Is it true that you didn't have any conversations with Ethan

      25   McComb on March 6th?
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 41 of
                                      179
                                          Lopez - Cross

                                                                                        40


       1   A.   That, I don't know.    I spoke to a few people at the clearing

       2   firm, and I'm not sure if he was one of them or not.

       3   Q.   Do you recall the names of everyone you spoke to at the

       4   clearing firm?

       5   A.   No.

       6   Q.   Do you remember the names of anyone that you spoke with at

       7   the clearing firm.

       8   A.   I certainly have documentation.           I don't recall exactly.   I

       9   know one for sure was Janet.     I believe there was another Chris,

      10   if I'm not mistaken.    It was a few different people.

      11   Q.   Did you speak with Greg Garrabrants on March 6th?

      12   A.   I don't recall if I did on March 6th or not.

      13   Q.   Mr. Lopez, did you ever tell anyone from Axos Clearing that

      14   Scott Reynolds intended to pledge -- this is on March 6th -- to

      15   pledge all of his cash and securities in the TD Ameritrade

      16   account to Axos Clearing?

      17   A.   No.

      18   Q.   On March 6th, did you represent to anyone from Axos Clearing

      19   that Reynolds would execute an agreement to memorialize this

      20   asset pledge and guarantee in writing?

      21   A.   No.

      22   Q.   And do you recall communicating to Axos Clearing, on March

      23   6th, the request directly from Reynolds to keep Spartan's

      24   trading position open to address the deficit, even though at

      25   that time it was over $14 million?
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 42 of
                                      179
                                           Lopez - Cross

                                                                                    41


       1   A.   Could you rephrase the question, please?      I'm sorry, I don't

       2   quite understand.

       3   Q.   It was a little mangled.     I agree.

       4               On March 6th, you never told anyone from Axos that the

       5   account needed to be kept open even though the losses were over

       6   $14 million at that time, did you?

       7   A.   What do you mean by account?

       8   Q.   The proprietary trading account.

       9               I can take a step back.

      10   A.   Okay.

      11   Q.   Spartan has a proprietary trading account, correct?

      12   A.   A few of them, yes.

      13   Q.   And does it have just one with Axos Clearing, COR Clearing?

      14   A.   We have one account that we maintain our capital for margin

      15   purposes, and then we have a number of proprietary accounts

      16   where the trading actually occurs.

      17   Q.   So the net capital account at Axos is a different account

      18   than the trading accounts; is that correct?

      19   A.   Technically correct, yes.

      20   Q.   But are there two different account numbers?

      21   A.   Yes.

      22   Q.   So there are, in fact, two different accounts?

      23   A.   There are a number of different accounts maintained for

      24   different purposes, yes.

      25   Q.   And to go back to the question about the $2 million payment,
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 43 of
                                      179
                                          Lopez - Cross

                                                                                    42


       1   if Mr. Reynolds was agreeing to send $2 million for the net

       2   capital requirement, that would go to the net capital account;

       3   isn't that correct?

       4   A.   It's called a valuation account where the capital is

       5   maintained for the purposes of covering the margin requirements

       6   based on the positions in the proprietary accounts.       So the wire

       7   would have gone to that valuation account.

       8   Q.   But those funds would not have gone directly to Axos

       9   Clearing to cover losses; would it have?

      10   A.   It would not have.   That account that maintains those funds,

      11   the clearing firm has access to that account to pull the margin

      12   requirement or losses from.

      13   Q.   Okay.   Now, on March 7th, early in the morning, do you

      14   recall having any telephone conference with anyone from Axos

      15   Clearing?

      16   A.   Not specifically.    I talked to Axos or COR, whichever,

      17   frequently that day.

      18   Q.   And did you ever disclose to Axos Clearing that Scott

      19   Reynolds acknowledged responsibility for the losses?

      20   A.   That he acknowledged responsibility?      Not that I recall.

      21   Q.   In fact, Mr. Reynolds never acknowledged responsibility for

      22   the trading losses, did he, to you?

      23   A.   We had number of discussions where he certainly was aware

      24   the position went against him.      So if that's acknowledging the

      25   losses, we incurred those, I guess that's subjective to
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 44 of
                                      179
                                          Lopez - Cross

                                                                                    43


       1   determine.

       2   Q.   Mr. Lopez, let me rephrase.

       3   A.   Okay.

       4   Q.   Did Mr. Reynolds ever say to you, "I acknowledge

       5   responsibility for these trading losses"?

       6   A.   He never said those terms, no.

       7   Q.   And therefore, he also never said that he acknowledged his

       8   responsibility for the unauthorized trading -- for unauthorized

       9   trading, did he?

      10   A.   No, we never discussed the unauthorized aspect of the

      11   trading.

      12   Q.   And he never represented to you that he acknowledged

      13   responsibility that the unauthorized trading resulted in short

      14   sale trading losses, did he?

      15   A.   We never discussed the unauthorized aspect of the trading.

      16   Q.   Okay.   And you never communicated this to anyone at Axos

      17   Financial, did you?

      18   A.   I don't recall having conversation about this with Axos.

      19   Q.   So if someone submitted an affidavit to this Court that

      20        said, "Early on March 7th, 2019, through various

      21        communications involving some combination of myself" -- that

      22        would be Ethan McComb -- "Axos Clearing Management, Spartan

      23        Management, (and particularly David Lopez), and Reynolds,

      24        Reynolds acknowledged his responsibility for the

      25        unauthorized trading and the short sale trading losses and
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 45 of
                                      179
                                             Lopez - Redirect

                                                                                    44


       1        the injury he caused to Axos Clearing."

       2                You never said that, correct?

       3   A.   I don't recall having any conversations like that.

       4   Q.   And Reynolds never told you that he was agreeing not to

       5   transfer any assets from the TD Ameritrade account to any third

       6   party; is that correct?

       7   A.   That he did not tell me he was not doing that?      I'm sorry,

       8   could you phrase that again?

       9   Q.   Yeah.    Reynolds never told you that he was agreeing that he

      10   would not transfer any assets from the TD Ameritrade account to

      11   a third party, correct?

      12   A.   I don't recall us talking about transferring of funds to a

      13   third party, no.

      14   Q.   And Mr. Lopez, just to confirm, you're not aware of any

      15   actions by Mr. Reynolds to attempt to abscond with any money

      16   outside of this state, correct?

      17   A.   I'm not aware of that, no.

      18                MR. A. FORD:    No further questions, Your Honor.

      19                THE COURT:     Redirect.

      20                               REDIRECT EXAMINATION

      21   BY MR. CRONTHALL:

      22   Q.   Mr. Lopez, you were asked about a draft affidavit identified

      23   as Document 24-14 in this matter.

      24                Do you have that document in front of you still?

      25   A.   I do.     Actually, Affidavit of David Lopez, that one?
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 46 of
                                      179
                                          Lopez - Redirect

                                                                                    45


       1   Q.   The unsigned one.

       2   A.   No, I don't believe I do.

       3               MR. CRONTHALL:   May I approach, Your Honor?

       4               THE COURT:   All right.

       5   BY MR. CRONTHALL:

       6   Q.   Mr. Lopez, do you remember counsel asking you about this

       7   unsigned affidavit just a few minutes ago?

       8   A.   I do, yes.

       9   Q.   You never did sign that document, did you?

      10   A.   Not that I recall.

      11   Q.   After that document was prepared, there were further

      12   discussions that you understand occurred between Mr. Reynolds

      13   and Axos that you weren't a party to; is that correct?

      14   A.   I'm not aware of any conversations beyond the one I had on

      15   the phone with both Greg and Scott.

      16   Q.   You mentioned Mr. Lindner was tasked with making trades to

      17   try and close out the Bio-Path position on March 7th.        Do you

      18   recall that?

      19   A.   I do, yes.

      20   Q.   Now, do you know whether or not Mr. Lindner made efforts, as

      21   best he could, to close out that position on the 7th?

      22   A.   Yes.

      23   Q.   Did he do anything, to your knowledge, to exacerbate the

      24   situation; i.e. did he take further short positions as you

      25   mentioned and testified Mr. Reynolds had the day before?
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 47 of
                                      179
                                         Lopez - Redirect

                                                                                    46


       1   A.   We were not able to open up any new positions after the 6th,

       2   so it was just strictly for covering.

       3   Q.   Is it fair to say that Mr. Lindner, despite his efforts, was

       4   unable to rectify the problems caused by Mr. Reynolds' trading

       5   the previous day?

       6   A.   Mr. Lindner closed out the position as best he could.

       7   Q.   So is it fair to say that the damage was already done by

       8   virtue of the trading the prior day?

       9   A.   There was already a financial damage to our net capital

      10   position as of the 6th.    So his efforts on the 7th would not

      11   have changed what happened on the 6th.

      12   Q.   In other words, are you aware of anything that Mr. Lindner

      13   could have done differently to rectify the problem caused by

      14   Mr. Reynolds' trades the prior day?

      15   A.   Yeah, not that I'm aware of.

      16   Q.   You mentioned -- and I just want to confirm this -- on

      17   examination by counsel just now, that even after you discussed

      18   with Mr. Reynolds closing out the position with Bio-Path on

      19   March 6th, he added to the short position that afternoon; did I

      20   hear you correctly?

      21   A.   There were buys and sales done throughout the day, shorts

      22   buys to cover throughout the day.         At the end part of the

      23   trading day on the 6th, there were additional short positions

      24   adding to what was covered previously.

      25             So as an example, just to give you a good example,
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 48 of
                                      179
                                          Lopez - Redirect

                                                                                    47


       1   let's say we were short a thousand shares.         There would be a

       2   covered 800 shares and then an additional short of another 50

       3   shares would mean a position was increased from 800 to 850, but

       4   in aggregate, the position was still lower than at its worst

       5   level throughout the day.

       6   Q.   Did Scott Reynolds engage in unauthorized trading of

       7   Bio-Path shares?

       8   A.   It was beyond the limitations.

       9   Q.   And did Mr. Reynolds' unauthorized trading or trading above

      10   the limitations result in the 16 and a half million dollar loss

      11   that you testified about on direct exam?

      12   A.   The total position, in its entirety, resulted in a loss of

      13   16 and a half million dollars or so.

      14   Q.   And whether or not Mr. Reynolds paid or wired $2 million to

      15   Spartan's capital account or one of its accounts or directly to

      16   Axos Clearing, I believe you testified those funds would have

      17   been accessible to or for the benefit of Axos Clearing

      18   ultimately anyway; is that a fair statement?

      19   A.   That's correct, sir.

      20             MR. CRONTHALL:    No further questions.

      21             THE COURT:   Thank you.       You may step down.

      22             (Witness excused).

      23             THE COURT:   Call your next witness.

      24             MR. A. FORD:     Your Honor, may I have a brief recross?

      25             THE COURT:   That's it.
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 49 of
                                      179
                                            Bar-Adon - Direct

                                                                                      48


       1               Call your next witness.

       2               MR. CRONTHALL:    I'd like to call Mr. Eshel Bar-Adon.

       3               MR. A. FORD:    Your Honor, if we could request --

       4               THE COURT:   Watch your step coming up there.

       5               MR. A. FORD:    If we could request that Mr. Lopez not

       6   leave because we will recall him.

       7               THE COURT:   Okay.

       8               MR. A. FORD:    Thank you, Your Honor.

       9               THE COURT:   Raise your right hand, please.

      10               ESHEL BAR-ADON, PLAINTIFF'S WITNESS, SWORN.

      11               THE WITNESS:    I do.

      12               THE COURTROOM DEPUTY:         Thank you.   Please be seated.

      13               Please speak into the microphone and state and spell

      14   your name for the record.

      15               THE WITNESS:    Eshel Bar-Adon, E-s-h-e-l; last name is

      16   B-a-r, hyphen, A-d-o-n.

      17                              DIRECT EXAMINATION

      18   BY MR. CRONTHALL:

      19   Q.   Good afternoon, Mr. Bar-Adon.

      20               Whom are you employed with?

      21   A.   Axos Financial and Axos Bank.

      22   Q.   What is your position at Axos?

      23   A.   I'm the executive vice president and chief legal officer.

      24   Q.   Are you familiar with Axos Clearing?

      25   A.   Yes.
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 50 of
                                      179
                                          Bar-Adon - Direct

                                                                                      49


       1   Q.   What is Axos Clearing?

       2   A.   It's a securities clearing company that Axos acquired

       3   through merger, reverse triangular merger, in January.

       4   Q.   Is there any relationship between Axos Financial and Axos

       5   Clearing?

       6   A.   Yeah, Axos Financial is the ultimate parent of Axos

       7   Clearing.

       8   Q.   Are you familiar with COR Clearing, LLC?

       9   A.   Yes.

      10   Q.   Is there any connection between COR Clearing, LLC and Axos

      11   Clearing, LLC?

      12   A.   Yes, same company.

      13               MR. CRONTHALL:   And I'd like to have marked as an

      14   exhibit -- does Your Honor prefer numerical or alpha?

      15               THE COURT:   Whatever you want.

      16               MR. CRONTHALL:   All right.       Let's call this Exhibit 1.

      17        (Plaintiff's Exhibit Number 1 for ID was marked.)

      18   BY MR. CRONTHALL:

      19   Q.   Mr. Bar-Adon, do you recognize Exhibit 1, which appears to

      20   be an official document from the state of Delaware?

      21   A.   Yes.

      22   Q.   What is that document?

      23   A.   It's an acknowledgment of the name change of COR Clearing to

      24   Axos Clearing.

      25   Q.   What was the name -- excuse me, the date of that name
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 51 of
                                      179
                                         Bar-Adon - Direct

                                                                                    50


       1   change, if you can tell from the second page of the exhibit?

       2   A.    It was accepted the 1st of March, 2019.

       3   Q.    Is that consistent with your understanding that COR Clearing

       4   is the same as Axos Clearing?

       5   A.    Yes.

       6   Q.    So is it true then that, as of March 1st, 2019, there was a

       7   name change that changed the name of COR Clearing to Axos

       8   Clearing?

       9   A.    Yes.

      10   Q.    So to your understanding and knowledge then, did the rights

      11   and obligations of COR Clearing become the rights and

      12   obligations of Axos Clearing as of March 1st?

      13   A.    Yes, same company.

      14   Q.    Has that changed at all since March 1st, 2019?

      15   A.    No.

      16   Q.    As of March 1st, 2019, what was the relationship between

      17   Axos Clearing and Spartan?

      18   A.    Axos Clearing had a disclosed clearing agreement with

      19   Spartan.

      20   Q.    Did Axos incur a loss in March 2019 involving Spartan?

      21   A.    Yes.

      22   Q.    And can you briefly describe what that loss is.

      23   A.    Axos had to advance 16.6, approximately, million dollars in

      24   order to cover Spartan's trades because Spartan was unable to do

      25   so.
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 52 of
                                      179
                                         Bar-Adon - Direct

                                                                                    51


       1   Q.   By virtue of its contractual relationship with Spartan, was

       2   Axos, to your understanding, entitled to recover those sums that

       3   were advanced from Spartan?

       4   A.   Yes, absolutely.

       5   Q.   Has Axos been reimbursed any part of those funds as of

       6   today?

       7   A.   No.

       8   Q.   Were you involved in attempting to mitigate that 16.5 or 6

       9   million dollar loss by obtaining reimbursement from Spartan or

      10   its principals?

      11   A.   Yes.

      12   Q.   Without disclosing any attorney/client communications you

      13   may have had as general counsel of Axos, were you a party to any

      14   communications with Spartan on or about March 7th or 8th, 2019

      15   to try and resolve the matter?

      16   A.   Yes.

      17   Q.   Were you made aware of any investigation by the FBI and

      18   FINRA of the trading losses involving Mr. Reynolds and Spartan?

      19   A.   Yes.

      20   Q.   What was your understanding in that regard?

      21   A.   My understanding was that Spartan had reported it to the FBI

      22   and had met with the FBI and had also reported it to FINRA and

      23   the SEC, as they're required to do.

      24               I believe that the SEC reached out to Axos Clearing and

      25   spoke with one of our people there, and I believe that there
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 53 of
                                      179
                                         Bar-Adon - Direct

                                                                                    52


       1   have been some subsequent communications as well.

       2   Q.   Did you have any discussions with Mr. Lopez concerning the

       3   cause of the losses that occurred on March 6th and March 7th?

       4   A.   Yes.

       5   Q.   And what was discussed in that regard?

       6   A.   I had a brief conversation with Mr. Lopez in which he told

       7   me that Mr. Reynolds was responsible for the losses.       We talked

       8   about the position, the recklessness of the position.

       9               In fact, Mr. Lopez was extremely disappointed that

      10   Mr. Reynolds would have exposed his partners and friends, you

      11   know, to this situation through his reckless trading.

      12   Q.   At some point, was Axos made aware that Mr. Reynolds had a

      13   trading account at TD Ameritrade?

      14   A.   Yes.

      15   Q.   From whom did Axos receive that information?

      16   A.   I believe from Mr. Lopez.

      17   Q.   Did Axos ever become aware of any other accounts that

      18   Mr. Reynolds had access to that were in an amount in excess of

      19   $2 million?

      20   A.   We did not, no.

      21   Q.   Was someone at Axos Clearing tasked with communicating with

      22   TD Ameritrade about that account that Mr. Reynolds had there?

      23   A.   Yes.

      24   Q.   Who was tasked with that responsibility?

      25   A.   Ethan McComb.
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 54 of
                                      179
                                            Bar-Adon - Direct

                                                                                    53


       1   Q.   Were you in regular communication with Mr. McComb concerning

       2   those efforts to deal with TD Ameritrade and that account?

       3   A.   Either Greg Garrabrants or I spoke to Ethan.

       4   Q.   Have you seen and read the declaration, the supplemental

       5   affidavit, I should say, of Ethan McComb, which is in this

       6   matter as Document Number 31-2, entered on the docket April 2nd,

       7   2019?

       8   A.   Yes.

       9   Q.   For convenience, I'll hand the witness a copy of the

      10   document.

      11               MR. CRONTHALL:    Your Honor, may I move Exhibit 1 into

      12   evidence?

      13               THE COURT:     Over objection it will be admitted.

      14        (Plaintiff's Exhibit Number 1 was received in evidence.)

      15               MR. CRONTHALL:    To the extent that I need to identify

      16   and move the documents that have already been filed with the

      17   Court in as exhibits, I will do that as well, Your Honor.

      18               THE COURT:   All right.

      19   BY MR. CRONTHALL:

      20   Q.   Is there anything in the affidavits, the information in the

      21   affidavit of Mr. McComb that gave you concern about Mr. Reynolds

      22   and specifically whether he would try to make funds in the TD

      23   Ameritrade account more difficult to attach or garnish?

      24               MR. A. FORD:    Objection, Your Honor.

      25               THE COURT:   Overruled.
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 55 of
                                      179
                                          Bar-Adon - Direct

                                                                                      54


       1               THE WITNESS:   Yes, yes.      I understood that Mr. Reynolds

       2   had made several attempts to remove funds from the TD Ameritrade

       3   account.     I also know that none of the money that was supposed

       4   to be sent to Axos was actually sent.

       5   BY MR. CRONTHALL:

       6   Q.   Were you aware of a Settlement Agreement that was entered

       7   into between Mr. Reynolds and Axos?

       8   A.   Yes.

       9               MR. CRONTHALL:   We ask to be marked as Exhibit 2 that

      10   Settlement Agreement.      It is also Exhibit A to the Complaint,

      11   which is within Document 1 filed with the Court.

      12               THE COURT:   All right.

      13        (Plaintiff's Exhibit Number 2 for ID was marked.)

      14   BY MR. CRONTHALL:

      15   Q.   Mr. Bar-Adon, is Exhibit 2 a Settlement Agreement that was

      16   entered into between Axos and Mr. Reynolds?

      17   A.   Yes, it is.

      18   Q.   Does your signature appear on that agreement?

      19   A.   Yes, it does.

      20   Q.   When was this Settlement Agreement entered into?

      21   A.   On the 8th of March.

      22   Q.   Now, let's just briefly review the agreement.         It appears to

      23   be a seven-page long -- or sorry, six-page long document.

      24               Do you understand that under this agreement, there was

      25   any payment obligation from Mr. Reynolds to Axos?
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 56 of
                                      179
                                         Bar-Adon - Direct

                                                                                    55


       1   A.   Yes, Mr. Reynolds agreed to pay 7 and a half million dollars

       2   the following Monday, I believe, and if in the event that he

       3   didn't or wasn't able to liquidate positions that he needed to

       4   liquidate, that he would give Axos a lien on the entire account

       5   until that was paid, as well as giving Axos a mortgage against

       6   his home under construction, I believe, in the amount of $3

       7   million with a ten-year -- a note of a ten-year term at 5

       8   percent interest.

       9   Q.   Now, let's take a look at the recitals on the first page of

      10   the exhibit, specifically Recital Number 3, which refers to an

      11   agreement to transfer, in settlement, $7.5 million from that

      12   certain pledged account, TD Ameritrade, and then there's an

      13   account number there.

      14               What was that?

      15   A.   Excuse me.    Please ask the question again.

      16   Q.   Yes.    Is the account that's referenced in the recitals, in

      17   the third recital, is that the TD Ameritrade account that we've

      18   been talking about in this matter?

      19   A.   Yes, it is.    Yes, it is.

      20   Q.   Okay.    And that's referred to as a pledged account?

      21   A.   Yes.

      22   Q.   So was it a part of this agreement that that TD Ameritrade

      23   account that Mr. Reynolds had was being pledged for the purpose

      24   of satisfying his obligations under the agreement?

      25   A.   Yes.
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 57 of
                                      179
                                         Bar-Adon - Direct

                                                                                    56


       1   Q.   You mentioned granting a security interest in a real

       2   property.

       3               Is that set forth in paragraph 4 of the Settlement

       4   Agreement on Page 2?

       5   A.   Yes.

       6   Q.   Then there is a release provision.

       7               Did Axos provide consideration to Mr. Reynolds in

       8   exchange for his agreement to pay the $7.5 million, pledged the

       9   TD Ameritrade account and provide a $3 million lien or mortgage

      10   on his real property?

      11   A.   Yes.

      12   Q.   And what was that consideration provided for in the

      13   agreement?

      14   A.   Well, the release was -- it put Axos in a situation where --

      15   in which it, first of all, could not collect from Mr. Reynolds

      16   directly, other than the amount that was agreed to here.            We

      17   couldn't go any further or any deeper on that.

      18               It put us in a position where it would make it very

      19   difficult for us to execute on certain insurance policies or

      20   bonds because we essentially are waiving their right of

      21   subrogation on it against him.

      22               It prevents us from going after him should we, you

      23   know, have otherwise had a theory in tort that would have

      24   resulted in punitive damages or other consequential types of

      25   damages that were incurred by us.         So the release was very
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 58 of
                                      179
                                           Bar-Adon - Direct

                                                                                    57


       1   valuable to him.

       2   Q.    So Axos was damaged to the amount of approximately 16 and a

       3   half million dollars, but the total consideration flowing from

       4   Mr. Reynolds to Axos here was far less than that?

       5   A.    Yes.

       6   Q.    Was that a part of the consideration, the sort of a discount

       7   on his liability?

       8   A.    Yes, yes, in order to get immediate payment.

       9   Q.    Now, there's a few of the provisions I assume you typically

      10   see in Settlement Agreements that are in this agreement such as

      11   what's called an integration clause; is that correct?

      12   A.    Yes.

      13   Q.    I believe that's on Page --

      14   A.    5.

      15   Q.    -- 5 of the agreement, 6 of the Document 1-2, at paragraph

      16   16.

      17                Do you see that?

      18   A.    Yes.

      19   Q.    Can you read that particular clause?          It's very short.

      20   A.    Sure.    "This agreement contains the full, final, and entire

      21         agreement between the parties hereto with respect to the

      22         matters addressed herein and supersedes all prior

      23         negotiations and proposed agreements, whether written or

      24         oral."

      25   Q.    Did you understand that there had been prior discussions,
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 59 of
                                      179
                                          Bar-Adon - Direct

                                                                                    58


       1   both with Mr. Reynolds and perhaps even with Spartan, concerning

       2   a resolution prior to the time the agreement was signed?

       3   A.   Yes.

       4   Q.   So you, by having this integration clause in there, wanted

       5   to supersede all of those prior discussions and have this

       6   agreement be the final agreement?

       7   A.   Yes.

       8   Q.   Do you have any understanding as to whether or not

       9   Mr. Reynolds was represented by counsel or had the opportunity

      10   to have counsel review with him and counsel him concerning the

      11   Settlement Agreement prior to it being signed?

      12   A.   Yes, the agreement provides that both parties acknowledge

      13   that they have had the opportunity for advice of counsel, and

      14   Mr. Reynolds' counsel -- and Mr. Reynolds confirmed by email

      15   that he was represented by counsel, and his counsel confirmed by

      16   email that he reviewed the agreement, discussed it, and advised

      17   Mr. Reynolds with respect to the agreement.

      18               MR. A. FORD:   Objection, Your Honor.   Misrepresents the

      19   document.

      20               THE COURT:   Overruled.

      21   BY   MR. CRONTHALL:

      22   Q.   Do you have any other reasons that you were concerned that

      23   if the writs that were granted earlier in this matter in favor

      24   of Axos were dissolved and didn't remain in place that

      25   Mr. Reynolds may not be able to satisfy his debt to Axos?
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 60 of
                                      179
                                          Bar-Adon - Direct

                                                                                    59


       1   A.   Yes.    Basically, this account had, you know, a significant

       2   sum of assets in it, both cash and securities.       Mr. Reynolds had

       3   demonstrated by his conduct, with respect to the Bio-Path stock,

       4   a recklessness that would have, you know, or did concern me that

       5   if he were able to get his hands on the cash there and continue

       6   trading that he could end up losing the entire amount.        There

       7   would not be anything left.

       8               This was precipitated by Mr. Reynolds' statements that

       9   he wanted Axos to stake him, to the effect of staking him so

      10   that he could continue trading and pay us back over time.        You

      11   know, at that time, I think that the specter of his continuation

      12   of trading was not something that we wanted to even think about.

      13               He seemed to have a continuing disregard for rules,

      14   whether it be the disclosure requirement of his accounts, he was

      15   previously fined for failing to disclose his accounts, fined by

      16   FINRA --

      17               MR. A. FORD:   Objection, Your Honor.

      18               THE COURT:   Overruled.

      19               THE WITNESS:   -- for failing to disclose his accounts

      20   to Spartan, and he entered into a Settlement Agreement with

      21   FINRA in that regard.

      22               You know, based on what, you know, we knew at the time,

      23   he had violated trading limits that had been imposed by his

      24   company on him.     You know, that kind of misconduct and

      25   continuing disregard for the rules is what precipitated,
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 61 of
                                      179
                                         Bar-Adon - Direct

                                                                                    60


       1   ultimately, this loss, and finally, there seemed to be a

       2   tremendous amount of information about Bio-Path, which he seemed

       3   to ignore at the time that, you know, would have made this

       4   particular trade especially unwise.

       5   BY MR. CRONTHALL:

       6   Q.   What are you referring to with respect to information about

       7   Bio-Path that would have or should have influenced Mr. Reynolds

       8   in the positions that he was taking on March 6th and March 7th?

       9              MR. A. FORD:   Objection, Your Honor.    This is expert

      10   testimony.

      11              THE COURT:   Overruled.

      12              THE WITNESS:   Bio-Path, the morning of the 6th, before

      13   the market opened, Bio-Path had issued a press release regarding

      14   the positive results that had been received from its -- I

      15   believe its Phase 2 trials.

      16              Prior to that, on March 1st, they issued a press

      17   release that they would be reporting or presenting at a

      18   conference that indicated that they had something to present.

      19   They had been able to raise a certain amount of capital prior to

      20   that time in the early part of the year, which again indicated

      21   that something positive was happening at Bio-Path.

      22              Finally, their stock had risen quite a bit that very

      23   morning.    I believe 54 percent, if I remember correctly.

      24   BY MR. CRONTHALL:

      25   Q.   I would like to show you a document that we'll have marked
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 62 of
                                      179
                                         Bar-Adon - Direct

                                                                                    61


       1   as Exhibit 3, I believe.

       2        (Plaintiff's Exhibit Number 3 for ID was marked.)

       3   BY MR. CRONTHALL:

       4   Q.   Mr. Bar-Adon, I've handed you Exhibit 3, which is a

       5   publication making an announcement on March 6th, 2019 about

       6   Bio-Path.

       7   A.   Yes.

       8   Q.   Is this what you were referring to?

       9   A.   Yes.

      10   Q.   Was this the first announcement, to your knowledge, about

      11   the clinical update that's mentioned here in the title of the

      12   article?

      13   A.   Yes, I believe it was.    It may not have been, but I believe

      14   it was.

      15   Q.   Let me show you a press release which we'll have marked as

      16   Exhibit 4.

      17        (Plaintiff's Exhibit Number 4 for ID was marked.)

      18   BY MR. CRONTHALL:

      19   Q.   Do you recognize Exhibit 4 to be a press release by Bio-Path

      20   about an announcement concerning a clinical update regarding one

      21   of its leukemia drugs?

      22   A.   Yes, I believe that this is the press release that's

      23   referenced in the Seeking Alpha notation that came out 8:00 a.m.

      24   on March 6th, you know, incorporating basically all of this

      25   information.
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 63 of
                                      179
                                              Bar-Adon - Direct

                                                                                    62


       1               MR. CRONTHALL:     Let's mark as Exhibit 5 another one,

       2   last document about this.

       3        (Plaintiff's Exhibit Number 5 for ID marked.)

       4   BY MR. CRONTHALL:

       5   Q.   This is a document dated March 6th at 8:40 a.m. Eastern

       6        Time.    "Bio-Path up 54 percent premarket on positive

       7        prexigebersen data."

       8               Do you see that?

       9               MR. A. FORD:    Your Honor, can you note my standing

      10   objection to this entire line?

      11               THE COURT:     I will.

      12               THE WITNESS:    Yes.

      13   BY MR. CRONTHALL:

      14   Q.   Mr. Bar-Adon, is that document of any significance to you

      15   with respect to Axos' concern that if the Writs of Attachment

      16   and Garnishment are dissolved that there could be a problem in

      17   collecting or executing on any judgment in this matter?

      18   A.   Yes, it bears on it because it, again, suggests a certain

      19   amount of recklessness in pursuing trades, and you know, seeing

      20   the money gambled away when we have a claim of this size is not

      21   something that we would have wanted to see.

      22   Q.   You mentioned earlier that you received information from

      23   Mr. McComb regarding activity at TD Ameritrade --

      24   A.   Yes.

      25   Q.   -- whereby Mr. Reynolds was attempting to withdraw or
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 64 of
                                      179
                                               Bar-Adon - Direct

                                                                                    63


       1   transfer funds from that account at about the time that the

       2   Settlement Agreement was entered into.

       3               Do you recall that testimony?

       4   A.   Yes.

       5   Q.   Is that discussed in some detail in the affidavit of

       6   Mr. McComb and the emails attached thereto --

       7   A.   I believe so.

       8   Q.   -- as Exhibit B?

       9   A.   I believe so.

      10   Q.   If you look at Exhibit B, I believe you have that affidavit

      11   there in front of you of Mr. McComb, correct --

      12   A.   Yes.    Just a minute, yes.

      13   Q.   -- you'll see a series of emails involving Axos and TD

      14   Ameritrade going back to Friday, March 8th.

      15   A.   Yes.

      16               MR. A. FORD:     I'm sorry, Your Honor, what are we

      17   looking at now?

      18               THE COURT:   Exhibit B.

      19               MR. CRONTHALL:     This is the affidavit of Mr. McComb.

      20               MR. A. FORD:   This is the first affidavit?

      21               MR. CRONTHALL:    Correct.

      22               MR. A. FORD:     Okay.

      23               MR. CRONTHALL:     But I believe Mr. Bar-Adon has the

      24   supplemental affidavit in front of him; is that correct?

      25               THE WITNESS:     Yes.
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 65 of
                                      179
                                              Bar-Adon - Direct

                                                                                    64


       1                 MR. CRONTHALL:    We hereby move into evidence, as

       2   Exhibit 6, the supplemental affidavit of Mr. McComb.

       3                 MR. A. FORD:    Your Honor, we object to both affidavits

       4   of Mr. McComb.       We would request an opportunity to cross-examine

       5   him.    We believe we've demonstrated misstatements in both

       6   affidavits.       So we object strongly and request an opportunity to

       7   cross-examine him.

       8                 THE COURT:     Overruled.     It will be admitted.

       9          (Plaintiff's Exhibit Number 6 was received in evidence.)

      10                 MR. CRONTHALL:     We hereby move into evidence Exhibits

      11   2, 3, 4, and 5, which concern the Bio-Path announcements.

      12                 THE COURT:     Admitted.

      13                 MR. A. FORD:     Just note our objection, Your Honor.

      14                 THE COURT:   All right.

      15        (Plaintiff's Exhibit Numbers 2, 3, 4 and 5 were received in

      16   evidence.)

      17   BY MR. CRONTHALL:

      18   Q.   As part of the discussions that were occurring between Axos

      19   and Mr. Reynolds in the March 7, March 8 time frame, at some

      20   point in time, did Mr. Reynolds provide an executed request to

      21   transfer the $7.5 million from the TD Ameritrade account to

      22   Axos?

      23   A.     Yes.

      24   Q.     I'd like to show you the Affidavit of Greg Garrabrants,

      25   which is Document Number 31-3 in this matter, which we'll have
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 66 of
                                      179
                                         Bar-Adon - Direct

                                                                                    65


       1   marked as Exhibit 7.

       2        (Plaintiff's Exhibit Number 7 for ID was marked.)

       3   BY MR. CRONTHALL:

       4   Q.   You've seen this document before, Mr. Bar-Adon?

       5   A.   Yes.

       6   Q.   If you look at Exhibit D, which appears at Pages 24, 25, 26,

       7   of the exhibit --

       8   A.   Yes.

       9   Q.   -- what is that?

      10   A.   It is a wire request to TD Ameritrade.

      11   Q.   What is the date of that wire request?

      12   A.   It is March 8th, 2019.

      13   Q.   In fact, was the money reflected in that Outbound Wire

      14   Request on TD Ameritrade letterhead and signed by Mr. Reynolds

      15   actually executed upon and transferred to Axos?

      16   A.   No.

      17   Q.   I would like you to look at Document Number -- it seems to

      18   be cut off on this page, but it's Exhibit C within the affidavit

      19   of Mr. Garrabrants.     Do you see texts and photos there?

      20   A.   Yes.

      21   Q.   What do you understand those to be?

      22   A.   I understand those to be photos and renderings of the house

      23   Mr. Reynolds is building for himself on I believe it's Venetian

      24   Island, it's called.

      25   Q.   If you look at the last two pages of the affidavit, at Pages
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 67 of
                                      179
                                            Bar-Adon - Direct

                                                                                       66


       1   30 and 31, there appears to be an email string between

       2   Mr. Reynolds and Mr. Gainor and Axos.

       3               Do you see that, the last two pages of the document?

       4   A.   The last two pages, yes.        Yes, sir.

       5   Q.   And do you see at the last page on the top it says, "I

       6        confirm that I reviewed the agreement dated March 8th, 2019,

       7        and we discussed it before you signed it.           Regards, Ronald

       8        Gainor, Esq."

       9   A.   Yes.

      10   Q.   Who do you understand Mr. Gainor to be?

      11   A.   He was Mr. Reynolds' counsel.

      12   Q.   And the agreement that's referred to there dated March 8th,

      13   2019, what agreement is being referred to there, to your

      14   understanding?

      15   A.   The Settlement Agreement that was executed ultimately

      16   between Mr. Reynolds and us.

      17   Q.   And on the prior, 30 of 31, does it appear that Mr. Reynolds

      18   was forwarding that email from his lawyer to Axos?

      19   A.   Yes.

      20               MR. CRONTHALL:    Axos moves in the document marked as

      21   Exhibit 6, the affidavit of Mr. Garrabrants.

      22               MR. A. FORD:    Objection, Your Honor, we request an

      23   opportunity to examine the witness.

      24               THE COURT:     Admitted.

      25               THE WITNESS:    Excuse me.       Is that Exhibit 6 or Exhibit
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 68 of
                                      179
                                          Bar-Adon - Direct

                                                                                     67


       1   7, the Affidavit of Gregory Garrabrants?

       2               MR. CRONTHALL:   Oh, did I hand it to you as Exhibit 7?

       3               THE WITNESS:   You did.

       4               MR. CRONTHALL:   I'm sorry, I misspoke.

       5               So that would be Exhibit 7, Your Honor.

       6               Thank you, Mr. Bar-Adon.

       7        (Plaintiff's Exhibit Number 7 was received in evidence.)

       8   BY MR. CRONTHALL:

       9   Q.   At the time that -- strike that.

      10               Let me just ask you this:        To date, has Axos received

      11   any part of the $7.5 million that's referenced in the Settlement

      12   Agreement?

      13   A.   No, we have not.

      14   Q.   Are you familiar at all with efforts that have been made to

      15   try and serve Mr. Reynolds or his entity that he owns, SRR, the

      16   other defendant in the case?

      17   A.   Yes.

      18   Q.   And what is your understanding about those efforts to try

      19   and serve him?

      20   A.   They were unsuccessful because the address was not his

      21   address, and the address that -- the other address that they

      22   tried, I believe they could hear people inside, but nobody

      23   answered the door.

      24   Q.   I'd like to show you a document that's already been filed in

      25   this matter and marked as Composite Exhibit D.
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 69 of
                                      179
                                             Bar-Adon - Cross

                                                                                    68


       1               We will have this marked as Exhibit 8.

       2        (Plaintiff's Exhibit Number 8 for ID was marked.)

       3   BY MR. CRONTHALL:

       4   Q.   It appears at Document Number 31-4, previously filed in this

       5   matter.     That document includes documents entitled Return of

       6   Non-Service.

       7               Do you recognize those to be --

       8   A.   Yes.

       9   Q.   -- reflecting efforts to try and serve the defendant?

      10   A.   Yes.

      11   Q.   And those explain that the server attempted to go to an

      12   address on Hibiscus, and there were people inside, but nobody

      13   responded to the knock on the door; is that a fair statement?

      14   A.   Yes, that's what it appears to say.

      15   Q.   And that's consistent with your understandings of what

      16   happened?

      17   A.   Yes, it is consistent with my understanding.

      18               MR. CRONTHALL:    One second.

      19               We will move Exhibit 8 into evidence as well.

      20               THE COURT:   It will be admitted.

      21        (Plaintiff's Exhibit Number 8 was received in evidence.)

      22               MR. CRONTHALL:    And no further questions at this time.

      23               THE COURT:   Cross.

      24                                CROSS-EXAMINATION

      25   BY MR. A. FORD:
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 70 of
                                      179
                                          Bar-Adon - Cross

                                                                                    69


       1   Q.   Good afternoon, Mr. Bar-Adon.         Am I pronouncing that

       2   correctly?

       3   A.   Bar-Adon.

       4   Q.   Bar-Adon?

       5   A.   Yes, sir.

       6   Q.   Adam Ford, counsel for defendants in this case.

       7               Mr. Bar-Adon, you don't have any firsthand knowledge of

       8   Mr. Reynolds attempting to abscond with any funds from his TD

       9   Ameritrade account, do you?

      10   A.   Not firsthand knowledge, no.

      11   Q.   You're not aware of Mr. Reynolds trying to remove any funds

      12   from his TD Ameritrade account; isn't that true?

      13   A.   Not firsthand.   I don't run TD Ameritrade.

      14   Q.   Now, you testified earlier that Mr. McComb had conveyed to

      15   you that Mr. Reynolds was an attempting to abscond with funds;

      16   is that correct?

      17   A.   Yes.

      18   Q.   But other than that conversation -- and you don't know

      19   whether Mr. McComb was correct when he reported that, do you?

      20   A.   I do not know that, no.

      21   Q.   And in fact, isn't it true that Mr. McComb is not in any

      22   possession of any information that Mr. Reynolds was attempting

      23   to abscond with his funds?

      24   A.   No, but it's consistent with communications between Amanda

      25   Wright of TD Ameritrade, Mr. McComb.
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 71 of
                                      179
                                         Bar-Adon - Cross

                                                                                    70


       1   Q.   Were you ever on a phone call with Ms. Wright and

       2   Mr. McComb?

       3   A.   I was never on a phone call with Ms. Wright and Mr. McComb,

       4   but I've seen emails.

       5   Q.   I'm sorry, you've seen emails?

       6   A.   Emails, yes.

       7   Q.   And in any of these emails, did Ms. Wright ever inform

       8   Mr. McComb that Mr. Reynolds was making repeated attempts to

       9   withdraw funds from the account?

      10   A.   I believe so.    I believe that she did say that or that she

      11   said that they were getting inquiries about that from

      12   Mr. Reynolds' broker.

      13   Q.   I'm sorry.   The question was not whether there was inquiries

      14   from Mr. Reynolds, but whether Mr. Reynolds submitted -- is your

      15   testimony here today that Mr. Reynolds submitted repeated wire

      16   requests to TD Ameritrade to remove funds from the account on

      17   March 6th and 7th?     Is that your testimony?

      18   A.   No, that's not what I said.

      19   Q.   And in fact, Mr. Reynolds only submitted two wire requests

      20   to remove funds on March 6th and 7th; isn't that correct?

      21   A.   I don't know.

      22   Q.   You're not aware of any attempt by Mr. Reynolds to withdraw

      23   any funds, are you?

      24   A.   Oh, I'm aware of attempts because they were reported to me

      25   by others.    I do not have personal knowledge of --
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 72 of
                                      179
                                           Bar-Adon - Cross

                                                                                    71


       1   Q.     Would you agree that if, in fact, Mr. Reynolds never made

       2   any requests to TD Ameritrade, on March 6th and 7th, to withdraw

       3   more than that $2 million, that that would demonstrate that

       4   there's no attempt to abscond with those funds?

       5   A.     No.

       6   Q.     Now, Mr. Bar-Adon, are you an expert in securities trading?

       7   A.     Not at all.

       8   Q.     But you are an expert in the trading of Bio-Path Holdings;

       9   is that true?

      10   A.     No, I'm here as a percipient witness, not an expert witness.

      11   Q.     Do you understand the algorithm that caused the spike in

      12   share price to occur in Bio-Path Holdings on March 6th and 7th?

      13   A.     I don't believe there was an algorithm that caused the spike

      14   to occur on March 6th and 7th.

      15   Q.     Why do you believe the share price spiked up to $74 on March

      16   7th?

      17   A.     I believe that there was speculation in the stock that

      18   caused it to go there.       It was based on good news.

      19   Q.     Really?

      20                Did any bad news come out about Bio-Path on March 7th?

      21   A.     I don't believe so.

      22   Q.     So what explains the precipitous drop in that stock price

      23   down to $38 that day?

      24   A.     It was speculation, and you know, the speculators decided to

      25   close out their positions by the end of the day, is what I would
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 73 of
                                      179
                                         Bar-Adon - Cross

                                                                                    72


       1   assume.

       2   Q.   And what is Bio-Path Holdings trading at today, sir?

       3   A.   I believe about $20 a share; $19, $20 a share.

       4   Q.   And was there any bad news that came out during that time?

       5   A.   Not that I'm aware of, but I don't follow Bio-Path stock.

       6   Q.   Can you tell me what you know about Scott Reynolds' ability

       7   to trade in his TD Ameritrade account?

       8   A.   What I know about his ability to trade in his TD Ameritrade

       9   account?    I'm not sure what you mean by that.

      10   Q.   I mean, can you tell me what types of trades he's able to

      11   place in his TD Ameritrade account?

      12              MR. CRONTHALL:   Objection.

      13              THE COURT:   Overruled.

      14              THE WITNESS:   I have no knowledge as to what kind of

      15   trades they allow him to trade.

      16   BY MR. A. FORD:

      17   Q.   You've testified earlier that you were concerned about the

      18   trades that he might place in his account that would lead him to

      19   lose money; isn't that correct?

      20   A.   I said that I was concerned that he trades recklessly, yes,

      21   that is correct.

      22   Q.   Do you know whether he places naked shorts in his TD

      23   Ameritrade account?

      24   A.   I don't know, but if he were permitted to remove the money

      25   from his TD Ameritrade account, he could place naked shorts
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 74 of
                                      179
                                         Bar-Adon - Cross

                                                                                    73


       1   elsewhere.

       2   Q.     Do you know how much money Mr. Reynolds has made trading

       3   over the past ten years?

       4   A.     I don't know.

       5   Q.     So when you say Mr. Reynolds is a reckless trader, that's

       6   solely based on this one trade; is that correct?

       7   A.     Yes, yes, that's the only trade of which I have intimate

       8   knowledge.

       9   Q.     Would you testify that every trader that has a trading loss

      10   is a reckless trader?

      11   A.     No, I would testify that every trader who continues to

      12   increase his position under these circumstances and loses $16.6

      13   million and puts his company basically out of business is

      14   reckless.

      15   Q.     When did COR Trading [sic], sir, first become aware of the

      16   Bio-Path trading in the account at Spartan Securities?

      17   A.     I'm not sure.

      18   Q.     Were you sitting in the room earlier when someone testified

      19   that it was no later than 2:00 p.m. on March 6th?

      20   A.     I was sitting in the room.

      21   Q.     And so would you agree then that Axos Clearing was aware of

      22   Spartan Securities trading in Bio-Path by 2:00 p.m. on March

      23   6th?

      24   A.     No, I don't know one way or the other.

      25   Q.     Now, Axos Clearing has the ability to stop trades from being
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 75 of
                                      179
                                         Bar-Adon - Cross

                                                                                    74


       1   placed in its accounts if it's over its exposure limits; is that

       2   correct?

       3   A.   I'm not sure exactly what that mechanism is.

       4   Q.   In fact, isn't Axos Clearing obligated to not permit its

       5   customers from trading above its exposure limits?

       6   A.   Again, I don't know what the exact mechanism for that is.

       7   We only acquired Axos in January.

       8   Q.   What was Spartan's trading limits at Axos Clearing in March?

       9   A.   Spartan's trading limits?     I believe overall --

      10   Q.   Spartan's trading limits.

      11   A.   -- it was $10 million.

      12   Q.   And did Spartan exceed its trading limits?

      13   A.   Yes.

      14   Q.   And what did COR Clearing do when it became aware that

      15   Spartan exceeded its trading limits?

      16   A.   My understanding is COR Clearing contacted Spartan and told

      17   them to cover the positions, close them out.

      18   Q.   But COR Clearing itself did not cover the positions itself,

      19   did it?

      20   A.   Well, COR Clearing is a clearing company.      It's not a

      21   trading company.     We are not the traders.

      22   Q.   I understand.    But COR Clearing has the authority to cover

      23   those positions --

      24   A.   COR Clearing has the authority to shut down the account --

      25   Q.   Sir, if I may finish my question.
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 76 of
                                      179
                                              Bar-Adon - Cross

                                                                                           75


       1               THE COURT:     Yeah, let him finish his answer, too, while

       2   you're at it.

       3               MR. A. FORD:     Oh.

       4               THE COURT:     In this past.

       5               MR. A. FORD:    Oh, in the past.          I apologize.   I didn't

       6   notice that.    Absolutely, Your Honor.

       7   BY MR. A. FORD:

       8   Q.   When a client of Axos Clearing exceeds its trading limits,

       9   COR Clearing is obligated to cover those positions at that time;

      10   isn't that true?

      11   A.   That is not true.       COR Clearing is required to close out the

      12   positions or tell them to close out the positions.               It can

      13   terminate or suspend the trading in the account completely.

      14   Q.   So the answer is that it is supposed to terminate trading in

      15   the account when those trading limits are exceeded; isn't that

      16   correct?

      17   A.   I don't know what the word "supposed" means.

      18   Q.   Do you have written policies at Axos Clearing --

      19   A.   Yes.

      20   Q.   -- about how to handle trading accounts?

      21   A.   Yes.

      22   Q.   Do those policies discuss trading limits imposed on clients?

      23   A.   I have not reviewed them in detail.

      24   Q.   So you don't know whether Axos Clearing is obligated, under

      25   your clearing agreement, to terminate trading at the point that
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 77 of
                                      179
                                         Bar-Adon - Cross

                                                                                    76


       1   a client exceeds its trading limits?

       2   A.   I do not believe that under the clearing agreement, it

       3   specifically states that.    You know, so I don't know that it's

       4   an obligation.    I believe that COR Clearing, Axos Clearing has

       5   the right to terminate the account or suspend the account if

       6   limits are exceeded.

       7             COR Clearing, Axos Clearing becomes liable on those

       8   trades, however, because they have to -- at the end of the day,

       9   it's COR that's responsible or Axos that's responsible for, you

      10   know, for paying the monies or covering the trades.

      11   Q.   So can I get you to admit that even if you're not aware of

      12   the written policy at Axos, it's good practice for Axos Clearing

      13   to terminate trading in an account that has past its limits?        Is

      14   that a fair statement, that it would be a good practice?

      15   A.   Again, I'm not here as an expert, so I won't say what good

      16   practice or bad practice is.

      17   Q.   I'm sorry.   I'm not asking you to testify as an expert.      I'm

      18   asking you to testify in your role as the chief legal officer of

      19   Axos Clearing.

      20   A.   I would say that it's facts and circumstances.      Under these

      21   circumstances, if somebody were to ask me, I might have

      22   terminated the account.     But, you know, the decision was not --

      23   we were not even aware in the San Diego headquarters until the

      24   7th in the morning.

      25   Q.   And so how much money did Spartan have in its trading
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 78 of
                                      179
                                         Bar-Adon - Cross

                                                                                    77


       1   account with COR on March 6th?

       2   A.   I believe it was $1.4 million.

       3   Q.   It was $1.4 million, and as of 2:00 p.m. on March 6th, do

       4   you understand what the loss was at that time?

       5   A.   I do not.

       6   Q.   But it was in excess of that $1.5 million; isn't that

       7   correct?

       8   A.   I believe it was in excess of $1.4 million, yes.

       9   Q.   And so had COR Trading terminated the account, terminated

      10   the trading at the point that the trading limits were exceeded,

      11   there would be no further damages; isn't that correct?

      12   A.   That's not necessarily true.       It depends on what trades had

      13   been placed.     It also depends on, you know, what orders were

      14   open.   It depends on the ability to acquire stock to cover it.

      15              It's a thinly traded nano stock, and it would depend

      16   on, you know, a number of other factors.         So it doesn't

      17   necessarily, you know -- and the loss situation.

      18   Q.   Did you just say that Bio-Path was a thinly traded stock?

      19   A.   It had been a thinly traded stock.

      20   Q.   Do you understand that Bio-Path traded 74 million shares on

      21   March 6th?

      22   A.   There was a lot of trading on March 6th, but the

      23   availability of shares -- the stock is a small cap -- the

      24   company is a small cap company with a limited number of shares

      25   available at any one time.
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 79 of
                                      179
                                         Bar-Adon - Cross

                                                                                    78


       1   Q.   Is a share that trades 74 million shares in one day thinly

       2   traded?

       3   A.   In one day?    It depends on what it does on the other days.

       4   If you want me to characterize it, I would say that that day it

       5   was not thinly traded, but on other days, it may be.

       6   Q.   So to go back to your prior answer, now that we know March

       7   6th was not thinly traded, COR, under its policies, should have

       8   terminated the account by the afternoon on March 6th to prevent

       9   further losses; isn't that correct?

      10   A.   That's incorrect because I have insufficient evidence to

      11   make that determination.     The fact is that just because there

      12   were 74 million shares traded doesn't mean that there were 74

      13   shares available.

      14               I may be wrong about this, but I don't think that

      15   Bio-Path has those shares issued and available at all times.

      16   The same shares are traded over and over again.       So I don't know

      17   exactly what their position was and whether the stock would have

      18   been available to cover the trades.

      19   Q.   Now, I believe you testified earlier about whether you were

      20   involved in the attempt to mitigate the losses stemming from

      21   this trading; is that correct?

      22   A.   Yes.

      23   Q.   And were you involved in COR Clearing's instruction to

      24   Spartan to close out the account on March 6th, or to terminate

      25   the trading?
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 80 of
                                      179
                                            Bar-Adon - Cross

                                                                                    79


       1   A.    No.

       2   Q.    You were not?

       3               Were you involved in the instructions from COR Clearing

       4   to Spartan to cover the position at any time on March 7th?

       5   A.    No.

       6   Q.    Did you take part in any conversations with Scott Reynolds

       7   regarding the document that's entitled Settlement Agreement?

       8   A.    No.

       9   Q.    Did you draft that document?

      10   A.    I believe that's attorney/client privilege.

      11   Q.    I believe it's not.

      12               MR. CRONTHALL:    Well, I'll object that it calls for

      13   attorney/client privileged communication.

      14               MR. M. FORD:   The individual who drafts a document

      15   that's signed by another client is not attorney/client because

      16   it's intended to go out to someone else.

      17               THE COURT:   Ask your next question.

      18               THE WITNESS:     I was involved in it.   I did not draft

      19   it.    I shouldn't say that.      I did not solely draft it.   I was

      20   involved in the drafting.

      21   BY MR. A. FORD:

      22   Q.    You were involved in the drafting of this document?

      23   A.    Absolutely.

      24   Q.    Now, in the recitals of the Settlement Agreement, Recital

      25         Number 1, I'll represent, states, "Whereas, Reynolds made
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 81 of
                                      179
                                          Bar-Adon - Cross

                                                                                    80


       1        trades resulting in trading losses that created a margin

       2        account deficiency at Axos Clearing," and then it's defined

       3        as "the incident".

       4   A.   Yes.

       5   Q.   But in fact, Reynolds never made any trades with Axos

       6   Clearing; isn't that correct?

       7   A.   No.

       8   Q.   Does Scott Reynolds have a trading account at Axos Clearing?

       9   A.   No.    Spartan does, but Reynolds, on behalf of Spartan, made

      10   trades.

      11   Q.   But just to be clear, Reynolds never placed any trades at

      12   Axos Clearing; isn't that correct?

      13               MR. CRONTHALL:   Objection.

      14               THE COURT:   Overruled.

      15               THE WITNESS:   It depends on how you define "placing

      16   trades."

      17   BY MR. A. FORD:

      18   Q.   Well, it always depends on what is, is; but in this case,

      19   the question is whether Mr. Reynolds had account at Axos

      20   Clearing?

      21   A.   He did not have an individual account.          He had access to

      22   Spartan's account.

      23   Q.   And it also says "made trades".          What trades are those

      24   referring to?

      25   A.   I believe that those are referring to the Bio-Path trades.
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 82 of
                                      179
                                            Bar-Adon - Cross

                                                                                         81


       1   Q.   Okay.    And earlier today, Mr. Lopez testified that

       2   Mr. Reynolds was precluded from further trading on March 6th.

       3   Do you remember him testifying to that?

       4   A.   Yes.

       5   Q.   And so to be clear, this recital only refers to or I don't

       6   know -- strike that.        Strike that.      Okay.   But to be clear, this

       7   document is -- strike that.

       8                Okay.   Now, second recital says, "Axos Clearing" -- I'm

       9   quoting -- "intends to hold the defendants responsible for the

      10   deficiency."

      11                Did Axos Clearing have any agreement with Scott

      12   Reynolds regarding trades being placed in the account?

      13   A.   Not a direct agreement.

      14   Q.   So, in fact, Axos Clearing could not hold Scott Reynolds

      15   responsible for the deficiency, could it?

      16                MR. CRONTHALL:   Objection.

      17                THE WITNESS:   No, that's not correct.        Axos Clearing

      18   could, on a variety of legal theories, but I believe that, you

      19   know, as a practical matter, Axos could have filed -- there are

      20   a variety of ways we could have gone after Mr. Reynolds.             I

      21   don't -- I just disagree with the idea that we had no ability to

      22   do that.

      23   BY MR. A. FORD:

      24   Q.   Now, SRR Fortress Capital LLC, can you tell me what that is?

      25   A.   I believe that that's a single member LLC that Mr. Reynolds
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 83 of
                                      179
                                         Bar-Adon - Cross

                                                                                    82


       1   owns and controls.

       2   Q.   And what was SRR Fortress Capital's involvement in the

       3   trades in Bio-Path?

       4   A.   I do not believe that it had any involvement in the trades.

       5   Q.   So how is Axos Clearing going to hold SRR Fortress Capital

       6   responsible for the deficiency?

       7              MR. CRONTHALL:   Objection.

       8              THE COURT:   Overruled.

       9              THE WITNESS:   I believe that it's an alter ego of

      10   Mr. Reynolds.    It's simply a titling entity in order to protect

      11   Mr. Reynolds or designed to protect Mr. Reynolds' assets from

      12   liability, and I believe that is something that we would be able

      13   to try to pierce.

      14   BY MR. A. FORD:

      15   Q.   Now, this Settlement Agreement, this was first sent to Scott

      16   Reynolds at 4:04 p.m. on March 8th; is that correct?

      17   A.   I don't know when it was sent to him.

      18   Q.   Do you know what time Mr. Reynolds returned the signed copy

      19   of this document?

      20   A.   I don't.

      21   Q.   Would it surprise you to learn that it was within 46

      22   minutes?

      23   A.   I have no idea.

      24   Q.   Is 46 minutes an ordinary amount of time for a party to

      25   understand the parts of a contract?
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 84 of
                                      179
                                         Bar-Adon - Cross

                                                                                    83


       1             MR. CRONTHALL:    Objection.

       2            THE COURT:     Overruled.

       3             THE WITNESS:    I suppose it depends on the party, the

       4   contract, and the circumstances.

       5   BY MR. A. FORD:

       6   Q.   Now, you testified earlier that Axos Financial is the parent

       7   corporation of Axos Clearing; is that correct?

       8   A.   I said ultimate parent, yes.

       9   Q.   Ultimate parent?    What does that mean?

      10   A.   I believe that there is another entity in between them.

      11   Q.   And you understand that a subsidiary doesn't have legal

      12   authority to bind a parent corporation, correct?

      13   A.   A subsidiary doesn't have legal authority to bind a parent

      14   corporation?   It depends on what the authority is that the

      15   parent has given.     Again, it depends on the circumstances.

      16   Q.   And you also understand that a company does not have the

      17   authority to bind a subsidiary; isn't that correct?

      18   A.   That is correct in some circumstances.      Again, it depends on

      19   what the arrangements are between the parent and the subsidiary,

      20   what the delegations are of duties, rights, and

      21   responsibilities.

      22   Q.   Now, the Settlement Agreement that was sent to Scott

      23   Reynolds was not edited at all; isn't that correct?

      24   A.   I have no idea what that means.

      25   Q.   There were no -- I apologize -- there were no edits made to
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 85 of
                                      179
                                         Bar-Adon - Cross

                                                                                    84


       1   the original draft that was sent to Scott Reynolds; isn't that

       2   correct?

       3   A.   Prior to sending it?

       4   Q.   The document -- I'll rephrase.

       5               The document that Mr. Garrabrants sent to Mr. Reynolds

       6   that was entitled Settlement Agreement, when it was returned

       7   signed, no changes had been made to that document; is that

       8   correct?

       9   A.   I don't know.

      10   Q.   You testified earlier that you believe Mr. Reynolds had

      11   received or had an attorney in connection with the Settlement

      12   Agreement; is that correct?

      13   A.   Yes.

      14   Q.   But you don't know what the nature of that representation

      15   was, do you?

      16   A.   What do you mean the "nature of the representation"?       It was

      17   legal representation.

      18   Q.   And beyond that?    You don't know --

      19   A.   Please be specific.

      20   Q.   I will rephrase.

      21               You don't know whether Mr. Reynolds received any advice

      22   in connection with signing this Settlement Agreement, do you?

      23   A.   I know that I have seen an email from a licensed attorney

      24   saying that he consulted with Mr. Reynolds regarding this

      25   agreement.
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 86 of
                                      179
                                         Bar-Adon - Cross

                                                                                    85


       1   Q.   But you don't know what the nature of that consultation was,

       2   do you?

       3   A.   I would assume that it's between him and Mr. Reynolds.

       4   Q.   Now, this agreement, would you agree that Axos Clearing

       5   still has the ability to sue Spartan Securities for the trading

       6   losses in Bio-Path?

       7   A.   Yes.

       8   Q.   In fact, they could sue Spartan Securities for $16.5

       9   million, correct?

      10   A.   Well, there would be an offset for any amounts that

      11   Mr. Reynolds paid.

      12   Q.   And do you understand whether Axos Financial is still able

      13   to file a complaint against Mr. Reynolds?

      14   A.   Axos Financial?

      15   Q.   Axos Financial.

      16   A.   I don't know one way or the other.          I haven't looked into

      17   that.

      18   Q.   And would Axos Bank be able to file a lawsuit against

      19   Mr. Reynolds?

      20   A.   Again, I have not looked into that.

      21   Q.   Okay.   And is that because the Settlement Agreement is not

      22   clear?

      23   A.   No, it is because the fact is that I haven't looked at all

      24   the possible causes of action that any of the family of

      25   companies that constitutes Axos Financial might have against
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 87 of
                                      179
                                            Bar-Adon - Cross

                                                                                    86


       1   Mr. Reynolds.

       2   Q.   But in your mind, the constellation -- I think you called it

       3   a constellation of families of Axos Financial entities?

       4   A.   No, I just said the family of companies.

       5   Q.   The family of companies of Axos Financial --

       6   A.   Right.

       7   Q.   -- still has open claims against Mr. Reynolds; is that

       8   correct?

       9   A.   I don't know.   I believe that this release speaks for

      10   itself.

      11   Q.   That's to be determined.

      12               MR. A. FORD:   Your Honor, may I have just one moment?

      13               THE COURT:   Sure.

      14               MR. A. FORD:   Just a few more questions.

      15   BY MR. A. FORD:

      16   Q.   Were you involved in getting a freeze on Mr. Reynolds'

      17   account, the TD Ameritrade account, on March 7th?

      18   A.   In what sense involved?

      19   Q.   Were you aware of efforts, on behalf of Axos Clearing, to

      20   freeze the SRR Fortress account at TD Ameritrade?

      21   A.   Yes.

      22   Q.   And were you aware of statements to TD Ameritrade that Axos

      23   Clearing had obtained a pledge agreement from Mr. Reynolds?

      24   A.   No.

      25   Q.   And this is on March 7th?
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 88 of
                                      179
                                         Bar-Adon - Cross

                                                                                    87


       1   A.   I'm saying I was not aware one way or the other.

       2   Q.   Are you aware of what information was communicated to TD

       3   Ameritrade to effectuate the freeze on March 7th?

       4   A.   No, I was not involved in that conversation.

       5   Q.   But you agree that there was, in fact, no pledge agreement

       6   between Mr. Reynolds and Axos on March 7th; is that correct?

       7   A.   I believe that there was an oral pledge agreement, is my

       8   understanding, but again, I was not involved.

       9   Q.   You understood that there was an oral pledge agreement and

      10   is it fair to say --

      11   A.   That he had committed to pledge the account.

      12   Q.   And you understood that because David Lopez had said that;

      13   isn't that correct?

      14   A.   I don't recall, but I do recall that it was the -- it was my

      15   understanding that he had committed to that.

      16   Q.   Are you aware of Mr. Reynolds speaking to anyone at Axos

      17   Clearing before 9:00 p.m. on March 7th when he spoke with

      18   Mr. Garrabrants?

      19   A.   Again, I don't know who he spoke to.

      20   Q.   So on March 7th, you have no way of confirming that

      21   Mr. Reynolds personally had made an oral agreement to pledge the

      22   account?

      23   A.   Not from my personal knowledge.

      24   Q.   And in fact, Ethan McComb, in his affidavit, states that he

      25   obtained this information from David Lopez; isn't that correct?
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 89 of
                                      179
                                           Bar-Adon - Cross

                                                                                    88


       1   A.   Whatever he says in his affidavit.

       2   Q.   And so the only source of that purported oral pledge was

       3   coming from Lopez, correct?

       4   A.   Again, that's a conclusion that I have no information about.

       5   Q.   Do you know who Mark Bell is?

       6   A.   Mark Bell?

       7   Q.   Mark Bell.

       8   A.   Yes.

       9   Q.   And who is Mark Bell?

      10   A.   He is a lawyer who works for COR Clearing and Axos Clearing.

      11   Q.   Okay.    And was he terminated from his position recently?

      12   A.   He resigned, I believe.

      13   Q.   And I know you testified earlier that there's a document,

      14   that there's a Delaware filing about these companies being

      15   combined.

      16               Do you know why COR Clearing is making filings with the

      17   Nebraska Secretary of State as late as March 18th, 2019

      18   asserting that it's an independent company?

      19                MR. CRONTHALL:   Objection.

      20               THE COURT:   Overruled.

      21               THE WITNESS:    I don't know one way or the other.   I

      22   didn't make a filing.

      23                MR. A. FORD:   Fair enough.

      24                THE WITNESS:   And I didn't authorize a filing.

      25   BY MR. A. FORD:
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 90 of
                                      179
                                             Bar-Adon - Cross

                                                                                     89


       1   Q.   Fair enough.

       2                Just to be clear, in addition to the corporate filing

       3   that was made, it's your testimony that all of the corporate

       4   documents necessary to effectuate the combining of the companies

       5   have been fully executed by today?

       6   A.   All of the corporate documents?

       7   Q.   Yes.

       8   A.   Yes.    Potentially, not all of the name changes in the

       9   various jurisdictions where COR may be doing business have been

      10   filed.      The company is the same company.         It would just be a

      11   name change.

      12               So I don't know when or what document you're

      13   referencing in Nebraska, but you know, oftentimes, it takes a

      14   period of time to, you know, get all those filings on record.

      15                MR. A. FORD:     Thank you.      No further questions.

      16                THE COURT:     Redirect.

      17                MR. M. FORD:    Your Honor, if we could, too, move to

      18   have introduced all of our exhibits to our memoranda that we

      19   submitted, the opening brief and reply.

      20                THE COURT:     Can you identify them?

      21                MR. CRONTHALL:     Without Mr. Reynolds --      I'm sorry.

      22                THE COURT:     Go ahead.

      23                MR. CRONTHALL:    Without Mr. Reynolds testifying, we

      24   would object to just that omnibus admission of everything.

      25               THE COURT:    I mean, I'd like to know what you're
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 91 of
                                      179
                                              Bar-Adon - Redirect

                                                                                       90


       1   referring to.

       2               MR. A. FORD:    We can perhaps even, without wasting the

       3   witness' time, we can set some time aside to go through it one

       4   by one if that's easier for Your Honor.

       5               THE COURT:     Okay.     All right.

       6               MR. A. FORD:     And determine maybe on a document by

       7   document basis, whether there's an objection.

       8               THE COURT:     Yeah, I think that would be better.

       9                               REDIRECT EXAMINATION

      10   BY MR. CRONTHALL:

      11   Q.   Mr. Bar-Adon, you were asked by counsel a few minutes ago

      12   about the timing of the execution of the Settlement Agreement,

      13   and I want to get into that a little bit with you in terms of

      14   what occurred earlier on.

      15               If you look at Exhibit 7, which I believe should be

      16   before you, which is the affidavit of Mr. Garrabrants -- let me

      17   know if you have that there.

      18   A.   Yes.

      19   Q.   I'd like you to take a look at Exhibit A thereto, which

      20   appears to be an email, time and date stamped March 8th at 5:25

      21   a.m., from Scott R. to Greg Garrabrants.                 Do you see that?

      22   A.   I'm not quite there.          Exhibit A?

      23   Q.   Exhibit A to the affidavit of Mr. Garrabrants.

      24   A.   Yes, yes.

      25   Q.   All right.   After that particular email there's a Temporary
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 92 of
                                      179
                                        Bar-Adon - Redirect

                                                                                    91


       1   Pledge and Security Agreement.        Do you see that?

       2   A.   Yes.

       3   Q.   The email that's in front of it is from Mr. Reynolds to

       4   Mr. Garrabrants?

       5   A.   Yes.

       6   Q.   So again, that's from early in the morning on March 8th,

       7   correct?

       8   A.   Right, early in the morning Pacific Time.

       9   Q.   Now, I'd like you to take a look at Exhibit B to that same

      10   document, Exhibit 7.

      11   A.   Yes.

      12   Q.   We've seen some text messages earlier today involving

      13   Mr. Lopez.     This appears to be one from March 8th at 9:52 a.m.

      14   A.   I assume that that would be Eastern Time.

      15   Q.   Correct, and it's to Greg.

      16               Do you understand that to be Mr. Garrabrants?

      17   A.   Yes.

      18   Q.   And then David from Spartan, and we've heard from Mr. Lopez

      19   earlier today, correct?

      20   A.   Yes.

      21   Q.   And what's the gist of that text?

      22   A.   So it's that there is the opportunity for a settlement.

      23   Q.   So Mr. Lopez is telling Axos that Scott told him there might

      24   be a settlement here as early as March 8th at 9:52 a.m.?

      25   A.   Yes.
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 93 of
                                      179
                                           Bar-Adon - Redirect

                                                                                          92


       1   Q.     You were also asked about some issues concerning the TD

       2   Ameritrade account, and the reasons for your concern about there

       3   being transfers out of that account in the event the writs are

       4   dissolved.

       5                 I want to go into that a little bit further, and I'd

       6   like you to take a look in that regard at Exhibit 6, which is

       7   the supplemental affidavit of Mr. McComb.                Do you have that

       8   before you?

       9   A.     Yes.

      10   Q.     If you look at the second page of the document at paragraph

      11   5 --

      12   A.     Give me a second to get organized here.

      13   Q.     Sure.

      14   A.     Okay.    This is --

      15   Q.     Exhibit 6.    Maybe it's on the shelf there in front of you.

      16   A.     No, no, this is the David Lopez'.              Oh, here, supplemental

      17   affidavit.      Okay, got it.

      18   Q.     Would you look at the second page at paragraph 5, please.

      19   A.     Yes.

      20   Q.     And that particular paragraph reports that, on March 8th,

      21   2019, Mr. McComb was concerned regarding the status of the

      22   transfer because Spartan advised us that Reynolds had possibly

      23   committed fraud by making fake entries into their trading

      24   software and that Spartan had been talking to the FBI about this

      25   and the trading loss.        Do you see that?
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 94 of
                                      179
                                        Bar-Adon - Redirect

                                                                                    93


       1   A.   Yes.

       2   Q.   And you recall Mr. Lopez testifying earlier today about the

       3   FBI having visited on March 7th, right?

       4   A.   Yes.

       5   Q.   Do you recall Mr. Lopez' testimony about the apparent

       6   falsification of trades having occurred?

       7   A.   Yes.

       8   Q.   Was that any part of a reason for your concern that if the

       9   writs are dissolved that there could be problems with the assets

      10   remaining in the TD Ameritrade account?

      11   A.   Yes.

      12   Q.   And why is that?

      13   A.   Because again, I do not believe, given Mr. Reynolds'

      14   behavior, his failure to meet his agreements, and his, what I've

      15   described as reckless conduct, I think that it is another

      16   factor, another element for reaching a conclusion that without a

      17   freeze of the account, without the attachment/garnishment, we

      18   would not be able to recover the losses for our shareholders.

      19               At the end of the day, this money is our shareholders'

      20   money.   We're a public company.       We're owned by the public, and

      21   our shareholders, you know, have the lawsuit.        That's why we

      22   filed the 8-K, and it's, you know, it's a serious situation.

      23   Q.   Mr. McComb, in the balance of that paragraph, Number 5 on

      24        Page 2 of Exhibit 6, reports, "Also, as detailed in my prior

      25        attached affidavit, TD Ameritrade's counsel advised me on
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 95 of
                                      179
                                         Bar-Adon - Redirect

                                                                                    94


       1        March 7th, 2019 and subsequently, that Mr. Reynolds had

       2        attempted several times to remove funds from the account

       3        after agreeing to pledge the assets in the account pending a

       4        resolution of the dispute."

       5               Do you recall that being brought to your attention?

       6   A.   Yes.

       7   Q.   What I've just read that was reported to you, is that a part

       8   of Axos' concern that if the writs are dissolved that there

       9   could be a problem being able to recover in the event of an

      10   execution on a judgment here?

      11   A.   Yes.

      12   Q.   We talked a bit earlier about the TD Ameritrade request

      13   signed by Mr. Reynolds to transfer the $7.5 million, but that

      14   amount was never actually transferred.

      15               Was that at all a contributing factor to any concern on

      16   your part that if the writs are dissolved in this matter that

      17   there would be a problem collecting on a judgment?

      18   A.   Yes.

      19               MR. CRONTHALL:   I have nothing further at this time,

      20   Your Honor.

      21               THE COURT:   Thank you.     You may step down.

      22               Where are you in your presentation of witnesses?

      23               MR. CRONTHALL:   Your Honor, those are the only

      24   witnesses that we would call other than to call, as an adverse

      25   witness, Mr. Reynolds.
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 96 of
                                      179
                                           Bar-Adon - Redirect

                                                                                       95


       1            THE COURT:     Okay.     I was trying to get the schedule

       2   down.

       3            And what's the defense presentation?

       4            MR. A. FORD:     Your Honor, the defense still needs a few

       5   minutes to -- I'd like to discuss with my counsel.            There's a

       6   possibility that we will call Mr. Reynolds to the stand, but I'm

       7   not prepared to commit to that right this second.

       8            THE COURT:     Well, if you don't, they are going to.

       9            MR. CRONTHALL:     I'm sorry?

      10            THE COURT:    If they don't call Mr. Reynolds, it's your

      11   intention to call Mr. Reynolds.

      12            MR. CRONTHALL:    Yes, it would be.          I am mindful though

      13   of Mr. Lopez, who I understand has a plane ticket for this

      14   afternoon.   So I would ask that if counsel has any further

      15   questions of Mr. Lopez, that perhaps we could call him out of

      16   order to get him taken care of before I call Mr. Reynolds as an

      17   adverse witness.

      18            THE COURT:     No problem with that?

      19            MR. A. FORD:    I don't have any problem with that, Your

      20   Honor.   I just have a few questions, so we can squeeze him in.

      21            THE COURT:     All right.        Let's get him back up here

      22   then.

      23            You are still under oath.

      24            THE WITNESS:     Yes, sir.

      25            MR. A. FORD:     Just a few seconds, Your Honor.
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 97 of
                                      179
                                          Lopez - Direct

                                                                                      96


       1          DAVID D. LOPEZ, DEFENSE WITNESS, PREVIOUSLY SWORN.

       2                           DIRECT EXAMINATION

       3   BY MR. A. FORD:

       4   Q.   Good afternoon, Mr. Lopez.

       5              Just very quickly, do you recall telling Mr. Reynolds

       6   that you absolutely could not let COR cover the position limits,

       7   and therefore, you had made the decision for Spartan to cover

       8   the limits itself?

       9   A.   That would not be my call to make.         I couldn't tell COR

      10   whether or not to cover the position.           I think it was certainly

      11   our discussion that, in doing so, it would give it to a

      12   wholesaler.   That would have made the loss significantly worse,

      13   but it was COR's ultimate decision to allow us to continue

      14   ourselves.

      15   Q.   But you did engage in conversations with COR where you

      16   explained that Spartan had made the decision that it wanted to

      17   keep the position open; isn't that correct?

      18   A.   No.   We didn't decide one way or the other to keep the

      19   position open.    It was COR's direction for us to close the

      20   position.

      21   Q.   Right.   But you had told COR that Spartan was going to

      22   figure out how to cover the position; isn't that correct?

      23   A.   COR and I were in discussions about whether or not we were

      24   going to continue to cover the position, but it was ultimately

      25   COR's decision whether we continued or they would take it over.
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 98 of
                                      179
                                          Lopez - Direct

                                                                                    97


       1   Q.   I'm sorry.    So you just testified that it was COR's decision

       2   whether or not they would take over the position or leave it

       3   open for you to cover; isn't that correct?

       4   A.   They would have the right to take that position and have one

       5   of their routed wholesalers cover the position.

       6   Q.   Did you have an understanding that Spartan had exceeded its

       7   trading limits as of March 7th --

       8   A.   Correct.

       9   Q.   -- at Axos?

      10   A.   Yes.

      11   Q.   You had an understanding that Axos knew that before trading

      12   opened on March 7th, that Spartan had exceeded its trading

      13   limits, correct?

      14   A.   I had a discussion with them that we were only allowed to do

      15   closing transactions because we could no longer have any

      16   securities business to be done.

      17   Q.   Now, earlier today, there was testimony that -- well, strike

      18   that.

      19               Do you remember sending a text message to Mr. Reynolds

      20   on the morning of March 7th, that said, "I can't let COR cover

      21   the position or the loss will be astronomical"?

      22   A.   As I discussed, if they sent it to a wholesaler, it would be

      23   horrific, but I have no say in what COR does.

      24   Q.   And now, these trading limits that you testified are in

      25   existence, do you remember what the trading limits were that you
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 99 of
                                      179
                                           Lopez - Cross

                                                                                    98


       1   believe were applicable?

       2   A.   To this specific --

       3   Q.   I'm sorry.    For Mr. Reynolds' trading limits.

       4   A.   They were acknowledged as $500,000 per position interday

       5   maximum limit.     I believe it's 3 million total positions as a

       6   firm.   Interday limits, buys and sells.        We have had an ax,

       7   NASDAQ limit of 10 million.

       8   Q.   Do you recall Mr. Reynolds adding or making a $375,000

       9   contribution to Spartan's proprietary trading account last fall?

      10   A.   I don't recall exactly when it was, but he has made

      11   contributions to Spartan, yes.

      12   Q.   And do you recall communications with Scott Reynolds that in

      13   exchange for him adding that $375,000, that the trading limits

      14   would be eliminated?

      15   A.   Eliminated, no.     It would be -- prior to the limits we were

      16   speaking of, the $500,000 per position, it was actually $100,000

      17   per position.     Those were adjusted due to the extra capital that

      18   Spartan was able to put into the trading accounts.

      19             MR. A. FORD:    One moment, Your Honor.

      20             I have no further questions, Your Honor.

      21            THE COURT:    Any cross?

      22                              CROSS-EXAMINATION

      23   BY MR. CRONTHALL:

      24   Q.   I would just like to confirm, Mr. Lopez, do you happen to

      25   have your affidavit before you?        I believe I showed it to you
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 100 of
                                      179
                                                Lopez - Cross

                                                                                      99


        1   earlier this morning.

        2   A.   There are a few here.     Let me see if I can find it.

        3              MR. CRONTHALL:     If I may approach.

        4              THE WITNESS:     Yeah, that might help.       I don't see --

        5              MR. CRONTHALL:    I would like to hand the witness what's

        6   been marked as Exhibit 9, and if you can hand me back --

        7              THE WITNESS:     Sure.

        8              MR. CRONTHALL:     Here it is.

        9   BY MR. CRONTHALL:

      10    Q.   And is the document that I just handed you as Exhibit 9,

      11    Mr. Lopez, is that your true and correct affidavit?

      12    A.   Looks to be.

      13               MR. CRONTHALL:    We move Exhibit 9 into evidence.

      14               THE COURT:   It will be admitted.

      15         (Plaintiff's Exhibit Number 9 was received in evidence.)

      16               MR. CRONTHALL:    I have nothing further, Your Honor.

      17               THE COURT:   Thank you.         You may step down.

      18               Okay.   So it's your intention to call Mr. Reynolds?

      19               MR. CRONTHALL:    That is correct, Your Honor.

      20    Mr. Reynolds would be our last witness.

      21               THE COURT:   And how long do you anticipate that

      22    lasting?

      23               MR. CRONTHALL:    Well, probably at least a half an hour,

      24    I would assume.

      25               THE COURT:   Let's go ahead and break for lunch and ask
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 101 of
                                      179
                                           Reynolds - Direct

                                                                                     100


        1   you to be back at quarter after 2, okay?

        2        (There was a luncheon recess taken at 1:40 p.m.)

        3                             AFTERNOON SESSION

        4        (The following proceedings were held at 2:15 p.m.:)

        5             THE COURT:     All right.     Call your next witness.

        6             MR. CRONTHALL:    Axos Clearing calls Scott Reynolds as

        7   an adverse witness.

        8             MR. BERKELEY:    Your Honor, can we just clarify what

        9   adverse witness -- I don't understand what opposing --

      10              THE COURT:    That means he could lead.

      11              MR. BERKELEY:    Well, there has been no basis for that

      12    whatsoever at this point in time, so we would object.

      13             THE COURT:    Overruled.

      14              THE COURTROOM DEPUTY:       Raise your right hand.

      15             SCOTT R. REYNOLDS, PLAINTIFF'S WITNESS, SWORN.

      16              THE WITNESS:    Yes, I do.

      17              THE COURTROOM DEPUTY:       Thank you.   Please be seated.

      18    Speak into the microphone and state your full name and spell it

      19    for the record.

      20             THE WITNESS:     Sure.    My name is Scott Richard Reynolds.

      21    First name, S-c-o-t-t, R-i-c-h-a-r-d, R-e-y-n-o-l-d-s.

      22              THE COURTROOM DEPUTY:       Thank you.

      23                             DIRECT EXAMINATION

      24    BY MR. CRONTHALL:

      25    Q.   Good afternoon, Mr. Reynolds.
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 102 of
                                      179
                                            Reynolds - Direct

                                                                                     101


        1   A.   Good afternoon.

        2   Q.   You were terminated from your employment with Spartan; is

        3   that correct?

        4   A.   Yes, sir.    Yes, I was.

        5   Q.   And that termination was a result of the trades that you

        6   were involved in on March 6 and/or March 7, correct?

        7   A.   That is correct.

        8   Q.   Now, you are a member, that is, you had an ownership

        9   interest in the company that is or was the parent company of

      10    Spartan as of March 6, 7, 2019, correct?

      11    A.   I have a tiny position.       I'm not actually sure what part of

      12    what company I own because the company went through so many

      13    transformations.     I put in $50,000 probably somewhere around

      14    like 2009, so I'm not sure how I'm in the whole share structure.

      15    Q.   Isn't it a fact, though, that you are a member of that LLC

      16    that is the parent of Spartan?

      17    A.   I'm not sure.

      18    Q.   I'd like to show you what's been marked as Exhibit 2.

      19    A.   Sure.

      20    Q.   That has been marked as the Settlement Agreement in this

      21    matter.   Do you recognize your signature on that document, sir?

      22    A.   Yes, I do.

      23    Q.   At the time that you signed that document, Mr. Gainor was

      24    your lawyer, correct?

      25    A.   Correct.
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 103 of
                                      179
                                         Reynolds - Direct

                                                                                     102


       1   Q.   Mr. Gainor submitted an email which you forwarded to Axos'

       2   CEO attesting that he had discussed and read the agreement with

       3   you prior to your execution of it, correct?

       4             MR. A. FORD:    Objection, mischaracterizes the email.

       5             THE COURT:    Overruled.

       6             THE WITNESS:    Yes, he sent an email.

       7   BY MR. CRONTHALL:

       8   Q.   In the Settlement Agreement you, among other things, agreed

       9   to pay Axos $7.5 million, correct?

      10   A.   Correct.

      11   Q.   You also agreed to pledge your TD Ameritrade account with

      12   respect to that obligation, right?

      13   A.   Correct.

      14   Q.   You also agreed, at paragraph 16, that this agreement

      15   contains the full, final, and entire agreement between the

      16   parties hereto with respect to the matters addressed herein and

      17   supersedes all prior negotiations and proposed agreements,

      18   whether written or oral, correct?

      19   A.   I see that, yes.

      20   Q.   Have you paid any part of the $7.5 million obligation to

      21   Axos?

      22   A.   No, I have not.

      23   Q.   Isn't it a fact, sir, that you signed the request that the

      24   $7.5 million in your TD Ameritrade account be transferred from

      25   TD Ameritrade to Axos?
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 104 of
                                      179
                                                Reynolds - Direct

                                                                                     103


        1   A.   Yes, however it was part of a global agreement.

        2   Q.   I'm sorry?

        3   A.   Yes, however this was part of a global agreement and the

        4   other party did not receive release.

        5               MR. CRONTHALL:     Move to strike as unresponsive.

        6               THE COURT:   Sustained.

        7   BY MR. CRONTHALL:

        8   Q.   The Settlement Agreement --

        9               MR. A. FORD:    Your Honor, can he have an opportunity to

      10    answer the actual question then, if his answer was stricken?

      11                THE COURT:     Okay.     It calls for a yes or no.

      12                You said yes?

      13                THE WITNESS:     Yes.

      14    BY MR. CRONTHALL:

      15    Q.   With respect to the Settlement Agreement, it's also signed

      16    by you on behalf of SRR Fortress Capital, LLC, correct?

      17    A.   Yes.

      18    Q.   That LLC is a one-person LLC in which you are the sole

      19    member; is that right?

      20    A.   Correct.

      21    Q.   Let's take a look at Exhibit 7, which is the declaration, or

      22    affidavit I should say, of Mr. Garrabrants, and I'm pointing out

      23    Exhibit D to you.

      24    A.   Okay.

      25    Q.   Is that document the request to transfer the $7.5 million
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 105 of
                                      179
                                         Reynolds - Direct

                                                                                     104


        1   from your TD Ameritrade account that you sent to

        2   Mr. Garrabrants?

        3   A.   Yes.

        4   Q.   You immediately canceled that request to transfer, correct?

        5   A.   Yes.

        6   Q.   Now, you heard Mr. Lopez' testimony earlier today concerning

        7   the trading activity that occurred on March 6, 2019, right?

        8   A.   Correct.

        9   Q.   And you agree with Mr. Lopez that you falsified certain

      10    trades to make it appear that you were taking long positions

      11    instead of closing out the short positions that you had taken in

      12    Bio-Path; is that correct?

      13    A.   That's 100 percent false.

      14    Q.   Prior to the day of trading on March 6, did you already have

      15    a plan in place to sell short securities in Bio-Path?

      16    A.   I actually had a thousand shares short coming into that day.

      17    Q.   Before the start of trading on March 6, were you aware of

      18    reports showing that in premarket trading Bio-Path was up 54

      19    percent?

      20    A.   Yes.

      21    Q.   Were you aware that the reports were that Bio-Path shares

      22    were going up because, among other things, there had been

      23    successful studies done concerning their leukemia drugs?

      24    A.   Yes.

      25    Q.   So you were familiar with these press releases and articles
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 106 of
                                      179
                                          Reynolds - Direct

                                                                                     105


        1   concerning the successes at Bio-Path before the start of trading

        2   on March 6?

        3   A.   That is correct.

        4   Q.   Despite your knowledge of these successes at Bio-Path and

        5   the fact that the premarket price had gone up 54 percent

        6   according to the press, you nevertheless had a plan in place to

        7   continue to take a short position in Bio-Path, right?

        8   A.   Yes.

        9   Q.   And it's a fact, is it not, that Mr. Lopez, when your

      10    trading authority in Bio-Path shares was exceeded, that is

      11    exceeded the $500,000 limit, he asked you to close out your

      12    position and flatten it out?      Isn't that a fair statement?

      13    A.   No.    I do not have a $500,000 share limit.

      14    Q.   You've seen the affidavit of Mr. Lopez?

      15    A.   I did.

      16    Q.   And you see that Mr. Lopez, as chief compliance officer, set

      17    forth limits for trading on a daily basis in paragraph 7.         Let

      18    me know if you need to see the exhibit.

      19    A.   You can bring it up, sir.      Thank you.

      20    Q.   If you look at paragraph 2 of that exhibit, according to

      21    Mr. Lopez, the chief compliance officer, the maximum limit for

      22    trading in a given day for a given security was $500,000.

      23    A.   Which is absolutely not true because I do multiple positions

      24    far exceeding that amount daily.         If we put up all the trade

      25    recaps, it's easy to prove.
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 107 of
                                      179
                                            Reynolds - Direct

                                                                                          106


        1   Q.   That wasn't mentioned anywhere --

        2             MR. A. FORD:    Your Honor, could I ask counsel to return

        3   to the podium, so he's not on top of my client.

        4                MR. CRONTHALL:   No problem.

        5   BY MR. CRONTHALL:

        6   Q.   You submitted an affidavit in support of the emergency

        7   motion that is the subject of today's proceedings, correct?

        8   A.   I'm not sure what that is.

        9   Q.   Well, it's a statement under oath.             You recall, do you not,

      10    submitting a statement under oath in this matter?

      11    A.   Yeah.    Which statement, though, please?

      12    Q.   I'm sorry?

      13    A.   Which statement?

      14    Q.   Well, the statement in support of this motion, your

      15    emergency motion to dissolve the writs that were obtained from

      16    the Court by Axos?

      17    A.   Oh, correct, yes.

      18    Q.   Now, that affidavit doesn't mention anything about your

      19    authority being greater than $500,000 for a security on a given

      20    day, does it?

      21    A.   It's easy to prove if we look at the trading history.

      22    Q.   And that wasn't submitted as part of your showing in support

      23    of your emergency motion, correct?

      24    A.   I guess they did not add that, no.

      25    Q.   Now, in the Settlement Agreement you also agreed to have a
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 108 of
                                      179
                                         Reynolds - Direct

                                                                                     107


        1   lien placed on a residence, on a piece of real property that you

        2   owned here in Miami in the amount $3 million, correct?

        3   A.   Yes.

        4   Q.   Did you, in fact, follow through in executing any documents

        5   in order to accomplish that lien?

        6   A.   I received no documents pertaining to that.

        7   Q.   You've referred in your affidavit submitted in this matter

        8   to a pump-and-dump algorithm scheme.             Do you recall that?

        9   A.   Yes.

      10    Q.   Is "pump-and-dump" a term of art in your business that

      11    reflects what happens sometimes in trading on short or long

      12    positions with specific securities?

      13    A.   Correct.

      14    Q.   So that's something that is a normal risk of doing business

      15    in your profession, is it not?

      16    A.   In certain -- it varies case by case.

      17    Q.   And the algorithm that you mentioned, the use of algorithms

      18    with respect to trading and securities is something that you're

      19    well aware of having been in the business for at least 14, 15

      20    years, correct?

      21    A.   Well, there are always new algorithms created, so each

      22    algorithm has its own identity, so I cannot distinguish.

      23    Q.   And that's another risk that you have to take into account

      24    when you're considering whether to place your own firm's or your

      25    clients' monies at risk when you're trading securities, right?
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 109 of
                                      179
                                             Reynolds - Direct

                                                                                     108


        1               MR. A. FORD:     Objection, Your Honor.   There's no

        2   evidence about client's money in this case.

        3               THE COURT:   Overruled.

        4               THE WITNESS:     That is a risk I have to take into

        5   account, yes.

        6   BY MR. CRONTHALL:

        7   Q.   In this particular case, it's true that the trades that you

        8   executed on or about March 6 led to the $16.6 million, or

        9   thereabouts, loss to Spartan and to Axos, correct?

      10    A.   It is not true it led to that large of a loss.

      11    Q.   I'd like you to take a look at the affidavit of Mr. Lopez

      12    which is marked as Exhibit 9.          Specifically, I'm drawing your

      13    attention to Page 8 of 12.

      14    A.   Yes, sir.

      15    Q.   Mr. Lopez testified that the "Okay, will do" response to his

      16    text is yours.     That's correct, is it not?

      17    A.   Yes.    This was a series of probably seven texts, and so some

      18    of it is not included on here.

      19                MR. CRONTHALL:    Move to strike everything after "yes."

      20                MR. BERKELEY:     Objection as to the motion to strike.

      21                THE COURT:     What was his answer?

      22    BY MR. CRONTHALL:

      23    Q.   When you said, "Okay, will do" in response to Mr. Lopez'

      24    texts and his text referred to "COR said flat by end of day and

      25    money to them to cover realized loss; no exceptions; please,
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 110 of
                                      179
                                           Reynolds - Direct

                                                                                     109


        1   please, please cover all of it and send funds before wire cutoff

        2   or we are all over," you understood that to mean that if you

        3   didn't close out and somehow balance out the trading that you

        4   had done concerning Bio-Path, that Spartan could no longer be

        5   able to operate because it couldn't meet its capital

        6   requirements, correct?

        7   A.   No, sir.    There was an earlier text you are missing in that

        8   chain that said the most important thing was to cover our net

        9   cap, which I intended to do.

      10    Q.   But you didn't do that, correct?

      11    A.   I did not.

      12    Q.   You were aware of FINRA and the FBI being in contact with

      13    Spartan by no later than March 7, 2019, correct?

      14    A.   I did not know the FBI was there, no.

      15    Q.   Is your personal email address abrownsfan232@gmail.com?

      16    A.   No.     You're missing a digit.      That's inaccurate, what you

      17    described.

      18    Q.   Okay.    What is the email address?

      19    A.   abrownsfan23@gmail.com.

      20    Q.   Oh, 23.    Okay.   It's a typo.

      21                 So that refers to you being a fan of the Cleveland

      22    Browns?

      23    A.   Yes.

      24    Q.   And you're also a fan of the Cleveland Cavaliers, are you?

      25    A.   Sometimes.
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 111 of
                                      179
                                          Reynolds - Direct

                                                                                     110


        1   Q.     Did you attend the Miami Heat, Cleveland Cavaliers

        2   basketball game on the evening of March 8, 2019?

        3   A.     Yes, I did.

        4   Q.     Excuse me?

        5   A.     Yes, I did.

        6   Q.     That was the same day that earlier in the day you were

        7   speaking with Mr. Garrabrants of Axos and finalizing and signing

        8   the Settlement Agreement, correct?

        9   A.     Correct.

      10    Q.     So you managed to sign the agreement in time to still make

      11    it to the basketball game, right?

      12    A.     Yes, I did go to the game.

      13    Q.     You mentioned that you were intending to do that to

      14    Mr. Garrabrants, didn't you?

      15    A.     Mr. Garrabrants informed me if I did not have that

      16    Settlement Agreement signed that day, I needed to cancel all

      17    plans, and he asked what plans I had that day because it was

      18    going to be released to the board, what had transpired for the

      19    day.

      20    Q.     But you informed Mr. Garrabrants of your plans to attend the

      21    game that night, which you, in fact, did, right?

      22    A.     Yes.

      23    Q.     Do you know a guy Gentile or Gentilly?

      24    A.     Yes, I have heard of him.

      25    Q.     How do you know him?
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 112 of
                                      179
                                           Reynolds - Direct

                                                                                     111


        1   A.   I met him twice at trader shows.

        2   Q.   On what do you base the statement in your affidavit

        3   concerning the Bio-Path price fluctuations on March 6th and/or

        4   7th being the result of a pump-and-dump scheme or algorithms?

        5   A.   So I would like to describe the whole trading scenario if we

        6   should get into that.

        7   Q.   Well, perhaps your counsel will ask you questions about

        8   that.   I'm just asking the questions I'm asking.

        9   A.   Can you repeat the question then, please?

      10    Q.   Certainly.

      11               On what do you base the statement in your affidavit

      12    submitted in this matter that the Bio-Path trading that occurred

      13    on March 6th and/or March 7th was a consequence of what you

      14    thought was a pump-and-dump scheme or algorithms?

      15               MR. BERKELEY:    Your Honor, counsel limiting the

      16    witness' testimony in response to his question is improper.        So

      17    if the witness --

      18               THE COURT:   Overruled.

      19               MR. BERKELEY:    Thank you.

      20               THE WITNESS:    So three days prior, that same stock also

      21    had a huge move on a press release and it went from 4 to a high

      22    of 8.55.    The next two days the stock sold off significantly and

      23    fell 50 percent.    In trading terms, we are at T plus 2, which is

      24    everybody that was short the prior day was going to need to

      25    cover the day of March 6th.      So just happenstance, a press
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 113 of
                                      179
                                         Reynolds - Direct

                                                                                     112


        1   release comes out with favorable leukemia results, supposedly,

        2   and the stock runs, which I think was an algorithm pump-and-dump

        3   creating a short squeeze for those earlier shorts from the prior

        4   two days.

        5   BY MR. CRONTHALL:

        6   Q.   In your affidavit submitted in this matter, you asserted

        7   under oath that there was on March 6th, at the time of the

        8   trading of the Bio-Path shares by you, no significant news

        9   concerning Bio-Path.   That isn't true, is it?

      10    A.   I didn't consider that to be significant news.

      11    Q.   Excuse me?

      12    A.   I did not consider that to be significant news.      It's normal

      13    for small cap bios to put out supposedly favorable results

      14    without any clinical studies.

      15    Q.   So if you were, in fact, aware of the successful clinical

      16    tests of the leukemia medications being produced by Bio-Path,

      17    you were aware of the press release and the press reports about

      18    it, and you are aware of the 54 percent increase in the share

      19    price of Bio-Path prior to the start of trading on March 6, then

      20    why would you say without qualification there was no significant

      21    news regarding Bio-Path that day?

      22    A.   I don't believe there was significant news to this day.       I

      23    think it was just a timed press release to create a short

      24    squeeze.

      25    Q.   So you don't consider a 54 percent increase in the price
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 114 of
                                      179
                                           Reynolds - Direct

                                                                                     113


        1   following a successful trial of their leukemia drug to be a

        2   significant fact?

        3   A.   No.    That's a common move among small cap bio stocks.

        4   Q.   If the writs are dissolved in response to your motion to do

        5   so, do you have any intention of paying the $7.5 million owed

        6   pursuant to the Settlement Agreement to Axos?

        7               MR. A. FORD:   Objection, Your Honor, relevance.

        8               THE COURT:   Overruled.

        9               THE WITNESS:   If the global Settlement Agreement was

      10    agreed as per we all discussed, then I would honor that.

      11    BY MR. CRONTHALL:

      12    Q.   Where in the Settlement Agreement is there a reference to a

      13    global agreement that you're referring to?

      14    A.   That's what I understood to be the case as well as per David

      15    Lopez' affidavit.

      16    Q.   You mean the unsigned affidavit of Mr. Lopez?

      17    A.   Yes.

      18    Q.   I'd like you to take another look at Exhibit 2, the

      19    Settlement Agreement, and take your time and let us know if you

      20    can see in there any reference to a global settlement, or what

      21    you consider to be a global settlement and confirm that it's not

      22    in there.

      23    A.   I do not see a global settlement in here.

      24    Q.   But you do see the integration clause there at, I believe,

      25    paragraph 16 or 17, that states that the agreement supersedes
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 115 of
                                      179
                                             Reynolds - Cross

                                                                                     114


        1   all prior understandings and discussions, et cetera, correct?

        2   A.   I see that.   I did not read through this contract when I

        3   signed it.

        4   Q.   So I take it, then, the answer to the question is, given

        5   that the agreement only refers to a release of you in exchange

        6   for the payments reflected in the agreement, you have no

        7   intention of paying that settlement amount to Axos, correct?

        8   A.   Correct.

        9              MR. CRONTHALL:    I have nothing further.

      10               THE COURT:   Cross.

      11                                CROSS-EXAMINATION

      12    BY MR. A. FORD:

      13    Q.   Good afternoon, Mr. Reynolds.

      14    A.   Hello.

      15    Q.   Mr. Reynolds, at any time since March 6th have you attempted

      16    to abscond from Florida with any money from your TD Ameritrade

      17    account?

      18    A.   No, I have not.

      19    Q.   And about how much money was in the TD Ameritrade account as

      20    of March 6th?

      21    A.   Around 13 million.

      22    Q.   And is it accurate to say that on March 6th you put in

      23    exactly one wire request for $600,000 to transfer out of the

      24    account?

      25    A.   That is correct.
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 116 of
                                      179
                                         Reynolds - Cross

                                                                                     115


        1   Q.   Were there any other wire requests sent to TD Ameritrade

        2   that day?

        3   A.   No, sir.

        4   Q.   And on March 7th, did you put in exactly one request for 1.5

        5   million to be transferred to another personal account of yours?

        6   A.   Yes.

        7   Q.   And did you make any other requests from TD Ameritrade to

        8   transfer any other funds that day?

        9   A.   No, I did not.

      10    Q.   So is it fair to say that, accounting for those two wire

      11    transfers, there was $11 million in cash in that TD Ameritrade

      12    account?

      13    A.   Actually, a little more.

      14    Q.   Okay.   And you have not tried at any time to remove any of

      15    those funds; isn't that correct?

      16    A.   Correct.

      17    Q.   And if the writs currently at issue were vacated, would you

      18    attempt to fraudulently abscond with any of the money from your

      19    TD Ameritrade account?

      20    A.   No, I would actually leave it there.

      21    Q.   And did you make any comments to any representative of TD

      22    Ameritrade that you intended to leave your money in that account

      23    so that you could continue to trade in it?

      24    A.   Yes, I did.

      25    Q.   Now, Mr. Reynolds, I want to talk to you about the trading
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 117 of
                                      179
                                          Reynolds - Cross

                                                                                     116


        1   that took place on March 6th and 7th in Bio-Path.

        2   A.   Sure.

        3   Q.   But before I get to that, I think you testified earlier that

        4   you did not believe you had any trading limits with Spartan

        5   Securities; is that correct?

        6   A.   That is correct.

        7   Q.   And can you tell me, did you have any conversations with

        8   Mr. Lopez about trading limits?

        9   A.   No.    We had an email that was never signed from a few months

      10    back, but we've never set or signed any official trading limits.

      11    Q.   And on any average day or week, about how many trades are

      12    you placing in the Spartan proprietary account?

      13    A.   I would probably trade 25 different securities a day.

      14    Q.   And what was the average value?

      15    A.   Maybe a million dollars per position.

      16    Q.   Per position?

      17    A.   On average.

      18    Q.   So you would --

      19    A.   Some would be higher, some would be lower.

      20    Q.   Is it fair to say that you would average trading $25 million

      21    a day in Spartan's account?

      22    A.   Correct.

      23    Q.   And was Mr. Lopez aware of all of your trading in Spartan's

      24    account?

      25    A.   Yes.
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 118 of
                                      179
                                           Reynolds - Cross

                                                                                     117


        1   Q.   And Mr. Lopez has stated in his affidavit that you were

        2   fraudulently altering the BRASS Trading System.       Would that be

        3   an accurate statement?

        4   A.   That's completely inaccurate.

        5   Q.   Can you explain to the judge what your trading -- what

        6   Mr. Lopez might be referring to when he talks about the

        7   alterations that you make in the BRASS Trading System?

        8   A.   Sure.    What we have is what's called an order management

        9   system and that's an internal thing so we can see what price are

      10    short or long securities and what our position size is.       So on a

      11    day-to-day basis sometimes we have to make adjustments.

      12                 For example, if a stock does a reverse split, we have

      13    to change the share structure in the order management system.

      14    It's not done automatically.       Sometimes the trade price from the

      15    prior day is not correct in the order management system the

      16    following day, so we have to do a correction on that.

      17                 The trades in question that Adam just brought up, and

      18    this is per other daily routines, if I'm trading a significant

      19    amount of shares, which is normal for me, I had a hundred

      20    thousand shares and I like to keep a core short, like a core

      21    position short, and I'm out a little bit of money, I'll what's

      22    called do an internal adjustment which flattens it out and then

      23    sell a little bit more and then trade that back and forth

      24    because I want to keep a hundred thousand shares short because I

      25    think it's going to sell off later in the day.       So I did that
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 119 of
                                      179
                                           Reynolds - Cross

                                                                                     118


        1   three times on the 6th, and then when I got past 350,000 shares,

        2   I decided I didn't want to do it anymore, the position was

        3   getting large, I needed to concentrate on the whole position.

        4   So that's what I did that day.

        5   Q.   And was your style of trading on March 6th consistent with

        6   your style of trading since you started trading for Spartan?

        7   A.   Yes, I have done that before.

        8   Q.   Was Mr. Lopez aware of this technique that you just

        9   described of altering the BRASS system?

      10    A.   Yes, he's seen it before.

      11    Q.   And COR Clearing -- is it a fair statement that COR Clearing

      12    at all times knows exactly what all of your trade positions is?

      13    A.   That is correct.     What I adjusted was an internal position.

      14    They have their own system which monitors realtime, which sees

      15    everything that hit.      I could not affect what they see.

      16    Q.   So it's not even possible for you to make an adjustment

      17    which would show sort of an erroneous position, correct?

      18    A.   That is correct.

      19    Q.   So just to be clear, these alterations that you made in the

      20    BRASS system were known to Mr. Lopez; is that correct?

      21    A.   Yes.

      22                MR. CRONTHALL:   Objection, leading.

      23                THE COURT:   Overruled.

      24    BY MR. A. FORD:

      25    Q.   And certainly -- strike that.
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 120 of
                                      179
                                             Reynolds - Cross

                                                                                     119


       1               And Mr. Lopez was aware on March 6th that you were

       2   making these similar alterations to the BRASS system for the

       3   Bio-Path stock; is that correct?

       4               MR. CRONTHALL:   Same objection, leading.

       5               THE COURT:   Overruled.

       6               THE WITNESS:   Yes.

       7   BY MR. A. FORD:

       8   Q.   And so certainly there was nothing fraudulent about these

       9   alterations in the system; isn't that correct?

      10   A.   That is correct.

      11   Q.   Were there other traders at Spartan Securities that traded

      12   in the proprietary account?

      13   A.   Yes.

      14   Q.   Did the other traders know about these alterations that you

      15   would make?

      16   A.   Yes.

      17   Q.   And did anyone at any time at Spartan suggest that these

      18   types of alterations were fraudulent?

      19   A.   Never.

      20   Q.   Did anyone suggest that they were improper?

      21   A.   No.

      22   Q.   Did anyone ever suggest that they were being done to hide

      23   positions from Mr. Lopez?

      24   A.   No.

      25   Q.   Now, Mr. Reynolds, your trading in the Bio-Path stock was
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 121 of
                                      179
                                          Reynolds - Cross

                                                                                     120


        1   cut off on the evening of March 6th; is that correct?

        2   A.   Yes.

        3   Q.   And after that, do you have an understanding of who placed

        4   trades for Bio-Path on March 7th?

        5   A.   George Lindner.

        6   Q.   Do you believe that Mr. Lindner's trading exacerbated the

        7   losses in Bio-Path on March 7th?

        8   A.   Absolutely.

        9   Q.   Can you explain to me what you believe he did wrong?

      10    A.   I don't know if it was per COR's instruction or him, they,

      11    per Dave, started covering premarket before the opening print,

      12    which the opening print is around 9:30 and that's when the

      13    majority of volume is done.     They started executing orders on

      14    the stock premarket, around 8:00ish, when there's very little

      15    volume trading and they ran the stock up premarket, and then

      16    they didn't participate at all on the stock market opening and

      17    they could have covered the whole position right on the opening

      18    and we would have been out about $3 million.

      19    Q.   So is it a fair statement, Mr. Reynolds, that if you were

      20    permitted to continue trading in Bio-Path on March 7th, you

      21    believe you could have limited the losses to $3 million?

      22    A.   I actually believe that if we didn't cause the short squeeze

      23    at the opening with the premarket trading, which sets off all

      24    kinds of alerts to other day traders, et cetera, I actually

      25    think it would have been profitable because I've had similar
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 122 of
                                      179
                                           Reynolds - Cross

                                                                                     121


        1   size positions before with Spartan and it turned out the same

        2   way, profitable.

        3   Q.   Now, given that testimony you just gave, did you ever tell

        4   anyone from Axos Clearing that you were responsible for $16.5

        5   million in losses?

        6   A.   No, I did not.

        7   Q.   Now, on March 7th, you received a phone call from Greg

        8   Garrabrants.    Do you remember that?

        9   A.   Yes, I do.

      10    Q.   Do you recall about what time that phone call was?

      11    A.   Originally, he left a voicemail at around 6:30 my time.

      12    Q.   And then, did you have a subsequent live call with him?

      13    A.   About two and a half hours later, correct.

      14    Q.   And that was about 9:30 p.m. Eastern Standard Time?

      15    A.   About then, yes.

      16    Q.   Do you recall what Mr. Garrabrants said to you on that phone

      17    call?

      18    A.   It was a lengthy phone call.        He wanted to resolve the

      19    situation, however, it was also in a threatening manner that --

      20    should we just get into all details?

      21    Q.   Yes.   Did Mr. Garrabrants threaten you during that phone

      22    call?

      23    A.   I was threatened with possible jail time.        I was told that

      24    he would freeze other accounts of mine, my bank account.        It was

      25    good cop, bad cop.      He was like, hey, let's make a deal, or we
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 123 of
                                      179
                                         Reynolds - Cross

                                                                                      122


        1   can be bad cop and I will wreck your life.

        2   Q.   And by March 7th or on that call with Mr. Garrabrants, did

        3   you come to any agreement with him on that call?

        4   A.   No, we did not.

        5   Q.   You had another call with Mr. Garrabrants on March 8th; is

        6   that correct?

        7   A.   Yes.

        8   Q.   And was that call also with David Lopez?

        9   A.   Amongst many calls with Mr. Garrabrants, yes, we had one.

      10    Q.   And on the call with Mr. Garrabrants and Mr. Lopez, was a

      11    global settlement discussion discussed involving Spartan and COR

      12    and Axos Clearing?

      13    A.   Yes, it was.

      14    Q.   Can you explain to me what you understood the terms of that

      15    Settlement Agreement were to be?

      16    A.   Yes.   I was to pay COR, or I should say Axos Clearing, 7.5

      17    million and do the $3 million lien on the house, and they were

      18    going to release me of all liability.           Spartan was going to be

      19    released of all liability and Spartan was going to release me of

      20    all liability and I was going to fund Spartan $1 million so we

      21    could resume trading operations.

      22    Q.   So the purpose of the Settlement Agreement, as you

      23    understood it, was that Spartan would continue to trade through

      24    Axos Clearing; is that correct?

      25    A.   That is correct.
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 124 of
                                      179
                                         Reynolds - Cross

                                                                                     123


       1   Q.   And would there have been -- strike that.

       2               Now, did you understand when you hung up that phone

       3   call that Mr. Garrabrants would be sending you a Settlement

       4   Agreement that reflected the phone call that you had just had

       5   with him?

       6   A.   Yes.

       7   Q.   And did you expect that Settlement Agreement to include

       8   Spartan Securities as a party?

       9   A.   Yes.

      10   Q.   And did you expect that Axos was going to release Spartan

      11   Securities from further liability?

      12   A.   Yes, I did.

      13   Q.   And did you understand that Spartan Securities was going to

      14   release you from further liability?

      15   A.   Correct.

      16   Q.   And you understood that at the end of this Settlement

      17   Agreement, you would be able to continue trading at Spartan

      18   Securities; is that correct?

      19   A.   Yes, and Spartan would continue to operate.

      20   Q.   And that Axos would permit Spartan to operate through its

      21   clearing system?

      22   A.   Correct.

      23   Q.   Now, you testified earlier that you did not actually read

      24   the Settlement Agreement before signing it; is that correct?

      25   A.   That is correct.
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 125 of
                                      179
                                         Reynolds - Cross

                                                                                     124


       1   Q.   And you sent a signed Settlement Agreement back to

       2   Mr. Garrabrants about 50 minutes after you received it; is that

       3   correct?

       4   A.   Yes.

       5   Q.   And do you recall what Mr. Garrabrants said to you in

       6   response to you sending it?

       7   A.   I don't recall the conversation.

       8   Q.   Do you recall him requesting that you ask a lawyer to

       9   confirm that the lawyer reviewed it?

      10   A.   Oh, yes, I do.

      11   Q.   And without going into any communications you may have had

      12   with your lawyer -- and by the way, your lawyer was Ron Gainor;

      13   is that correct?

      14   A.   That is correct.

      15   Q.   Ron Gainor is a criminal lawyer; is that correct?

      16   A.   Correct.

      17   Q.   Did Mr. Gainor provide you with any advice regarding the

      18   Settlement Agreement?

      19   A.   No, he did not.

      20   Q.   But you do know that Mr. Gainor sent an email to you

      21   confirming that you've sent him the agreement and that he

      22   discussed it with you --

      23   A.   Yes.

      24   Q.   -- is that correct?    Okay.

      25               In fact, he did not write in that email that he gave
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 126 of
                                      179
                                           Reynolds - Cross

                                                                                     125


        1   you advice with respect to the agreement; is that correct?

        2   A.   Correct.

        3   Q.   Mr. Reynolds, if you had known that the Settlement Agreement

        4   that Mr. Garrabrants sent you did not include a release for

        5   Spartan, would you have signed it?

        6   A.   No, I would not have.

        7   Q.   And if you knew that the Settlement Agreement he sent you

        8   did not include a release of Spartan's claims against you, would

        9   you have signed it?

      10    A.   No, I would not have.

      11    Q.   Did there come a time when you realized that the document

      12    you had signed did not contain the actual terms you believed

      13    they did?

      14    A.   Yes.

      15    Q.   And about when was that?

      16    A.   Probably within 20 minutes, Micah Eldred, the owner of

      17    Spartan Securities, and both Dave Lopez contacted me saying that

      18    they were not being released per this document I signed and they

      19    had not received a release themselves.

      20    Q.   And that was contrary to your understanding of what the

      21    agreement was that was reached on the phone?

      22    A.   That is correct.

      23                MR. A. FORD:   One second, Your Honor.

      24    BY MR. A. FORD:

      25    Q.   Is the reason that you did not wire the 7.5 million as part
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 127 of
                                      179
                                             Reynolds - Cross

                                                                                          126


        1   of the Settlement Agreement because you realized that the

        2   document you signed was not the Settlement Agreement you had

        3   intended to enter into?

        4   A.   Yes, that is correct.

        5   Q.   Okay.    I may come back to that issue.

        6               Now, I'd like to just return briefly to the

        7   conversations with TD Ameritrade which we discussed earlier.

        8   A.   Yes.

        9   Q.   Have you seen the Affidavit of Suzanne Pope that was

      10    submitted in this case yesterday?

      11    A.   Yes.

      12                 MR. A. FORD:    Your Honor, may I approach the witness?

      13                THE COURT:   All right.

      14                THE WITNESS:    Thank you.

      15    BY MR. A FORD:

      16    Q.   And if you could take a look at that?

      17    A.   Okay.

      18                 MR. A. FORD:    Your Honor, I'd like to move into

      19    evidence the Affidavit of Suzanne Pope.             This was attached as an

      20    exhibit, I believe it was Exhibit J, to our Reply Memorandum.

      21                THE COURT:     It will be admitted.

      22         (Defendants' Exhibit J was received in evidence.)

      23    BY MR. A. FORD:

      24    Q.   And this affidavit discusses a conversation that Ms. Pope

      25    had with counsel for TD Ameritrade; is that correct?
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 128 of
                                      179
                                           Reynolds - Cross

                                                                                     127


        1   A.   Yes.

        2   Q.   And do you recall the conversation where Ms. Pope disclosed

        3   the contents of the discussion that she had with TD Ameritrade?

        4   A.   Yes.

        5   Q.   And is it fair to say that Ms. Pope discussed what the

        6   reason for the freeze was?

        7   A.   Yes.

        8   Q.   And she discussed the need for the account to be unfrozen so

        9   that you could trade in the account; isn't that correct?

      10    A.   Correct.

      11    Q.   She also discussed with you that at no time on this call did

      12    anyone suggest that you were intending to remove funds from the

      13    account?

      14    A.   Correct.

      15                MR. A. FORD:   Your Honor, I apologize, just one second.

      16    I seem to have misplaced a couple of pages.

      17    BY MR. A. FORD:

      18    Q.   Mr. Reynolds, do you have a copy of the Verizon phone

      19    records --

      20    A.   Oh, yes, I do.

      21    Q.   -- for your phone?

      22    A.   Yes.

      23                MR. A. FORD:   Your Honor, may I approach the witness?

      24                THE COURT:   All right.

      25                MR. A. FORD:   Your Honor, we have a copy of Scott
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 129 of
                                      179
                                             Reynolds - Cross

                                                                                     128


        1   Reynolds' phone records from his Verizon account.         We just

        2   received them ourselves so we don't have copies for counsel.

        3   We're happy to provide copies.          I just want to ask a few

        4   questions about what they reflect, and we're happy to hand them

        5   over.

        6               You can look at them now.

        7               MR. CRONTHALL:    Well, I would object if there's no copy

        8   for us to review, and we haven't been given this document in

        9   advance.

      10                MR. A. FORD:     I'm happy to also have Mr. Reynolds

      11    simply testify as to their contents as well.

      12                THE COURT:     You want to show him the document?

      13                MR. A. FORD:    Yes, sir.

      14                THE COURT:     You want to show opposing counsel the

      15    documents?

      16                MR. A. FORD:    Oh, opposing counsel, yeah.

      17                I am going to hand them back to the witness so he can

      18    review them while we are discussing.

      19    BY MR. A. FORD:

      20    Q.   Mr. Reynolds, you have a copy of a Verizon bill reflecting

      21    calls that were placed on your personal cell phone; is that

      22    correct?

      23    A.   Yes.

      24    Q.   And can you tell me what this document reflects?

      25    A.   Phone calls between Spartan and myself and Greg Garrabrants
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 130 of
                                      179
                                           Reynolds - Cross

                                                                                     129


        1   and myself.

        2   Q.   On what dates?

        3   A.   March 6th, 7th and 8th.

        4   Q.   On March 6th, you had testified earlier that you believe

        5   Mr. Lopez was fully aware of your trading positions all

        6   throughout the day; is that correct?

        7   A.   Yes.

        8   Q.   And in fact, how many times did you talk to Mr. Lopez on

        9   March 6th on that cell phone?

      10    A.   This is just talk time, we texted also, but let's see, there

      11    is -- it appears to be six phone calls with Mr. Lopez.

      12    Q.   And the topic of the phone calls were about your position in

      13    Bio-Path; is that correct?

      14    A.   That is correct.

      15    Q.   And on each of these calls, was Mr. Lopez fully apprised of

      16    the actual size of your position in Bio-Path?

      17    A.   Yes, he was.

      18    Q.   And regardless of the edits that were made in the BRASS

      19    system pursuant to your system, Mr. Lopez did actually know the

      20    firm's position at all times; is that correct?

      21    A.   Yes.   I did the edits, they were canceled on my own right

      22    around 10:45 a.m. when the position size wasn't extremely large.

      23    Q.   So Mr. Reynolds, in Mr. Lopez' signed affidavit he says

      24         that "Mr. Reynolds appears to have attempted to prevent

      25         Spartan from learning that he had made these unauthorized
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 131 of
                                      179
                                          Reynolds - Redirect

                                                                                       130


        1        trades by falsifying transactions in the BRASS order

        2        management system to make it look like he had not exceeded

        3        the limitations."

        4             Is that a true statement?

        5   A.   That's false.

        6   Q.   Mr. Lopez also says "This apparent falsification of the

        7        firm's business records is brought to my attention by

        8        another trader at Spartan who is responsible for assisting

        9        me in monitoring the transactions in Spartan's proprietary

      10         accounts."

      11             Is that correct?

      12    A.   George Lindner is the guy responsible for watching over me,

      13    told him the size of my position.

      14              MR. A. FORD:     No further questions, Your Honor.

      15              THE COURT:     Redirect.

      16              MR. CRONTHALL:    Thank you, Your Honor.

      17                             REDIRECT EXAMINATION

      18    BY MR. CRONTHALL:

      19    Q.   You testified, Mr. Reynolds, on examination by your own

      20    counsel that you typically trade around 25 different stocks at

      21    about a million dollars per stock.           Did I hear that correctly?

      22    A.   When I think of the total dollar amount it's maybe less than

      23    a million dollars per stock, but I do do positions, some are $3

      24    million, some are $50,000, it just varies.          A million dollars is

      25    a bad average.    I can't say what the average position is because
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 132 of
                                      179
                                         Reynolds - Redirect

                                                                                     131


        1   it always varies.

        2   Q.   Well, the position you ended up taking with respect to

        3   Bio-Path was not anywhere near a million dollars.       It ended up

        4   being a $16.5 million position, correct?

        5   A.   No, it was not a $16.5 million position.

        6   Q.   That was the amount of the loss, wasn't it?

        7   A.   Well, that's the loss, but that's not the size of the

        8   position that I took.

        9   Q.   I'd like to have marked as Exhibit 10 your affidavit your

      10    referred to earlier, and I just want to ask you a few questions

      11    about that.

      12    A.   Yes.    Thank you.

      13    Q.   I'll hand it to you.

      14                On the last page of the document, you recognize that to

      15    be your notarized signature?

      16    A.   Yes.

      17    Q.   Getting back to what we had spoken about a little bit

      18         before, I want to focus you on paragraph 5 of your affidavit

      19         and the part specifically where it says "Seeing this unusual

      20         spike which resulted in a stock price that was more than

      21         double what it had previously been worth, and without any

      22         news justifying this price spike, on March 6, 2019, Spartan

      23         Securities took a short position believing the share price

      24         would decrease again to its prior levels."

      25                Do you stand by the accuracy of that statement today?
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 133 of
                                      179
                                           Reynolds - Redirect

                                                                                     132


        1   A.     I still don't see a valid news story that showed significant

        2   results, so, yes, I do.

        3   Q.     You mentioned a belief that somehow Spartan was to be

        4   included in the releases.       Is Spartan a signatory to the

        5   Settlement Agreement that you looked at, Exhibit 2?

        6   A.     No, they're not on there.

        7   Q.     And you also testified about Mr. Gainor.      Mr. Gainor, he's

        8   had decades of experience as a lawyer; is that correct?

        9   A.     I believe so, yes.

      10                MR. BERKELEY:    Objection.

      11               THE COURT:   Overruled.

      12    BY MR. CRONTHALL:

      13    Q.     You had no reason to believe that Mr. Gainor wasn't

      14    competent to counsel you concerning the Settlement Agreement, do

      15    you?

      16                MR. BERKELEY:    Objection.

      17                THE WITNESS:    I actually found out he's not a

      18    securities attorney.

      19    BY MR. CRONTHALL:

      20    Q.     Well, then why were you having a criminal lawyer, or a

      21    lawyer with significant criminal experience, among other types

      22    of experience, representing you?

      23               MR. A. FORD:     Objection, Your Honor.   The client can't

      24    answer why he hired a lawyer.

      25               THE COURT:   Overruled.
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 134 of
                                      179
                                          Reynolds - Redirect

                                                                                           133


        1               THE WITNESS:   That was only attorney I knew, so that's

        2   why I reached out to him.

        3   BY MR. CRONTHALL:

        4   Q.   Where were you when you executed this affidavit, Exhibit 10?

        5   A.   My location?

        6   Q.   Yes.   Where were you?

        7   A.   I believe I was at home.

        8   Q.   And home is where?

        9   A.   Miami Beach, Florida.

      10    Q.   Do you know why the notary stamp at the end of the affidavit

      11    bears a stamp from Katherine Jaskot, a notary public of the

      12    state of New York?

      13    A.   Yes.

      14    Q.   And why is that?

      15    A.   She did a FaceTime notary for me.

      16    Q.   So you weren't in the physical presence of the notary when

      17    you had your affidavit for this particular proceeding notarized?

      18    A.   No, I was not.

      19    Q.   You mentioned this affidavit of Ms. Pope that was attached

      20    to your most recent filing yesterday.               Do you recall testifying

      21    about that?

      22    A.   Yes.

      23    Q.   That particular affidavit only has to do with discussions

      24    that occurred on March 13, 2019, correct?

      25    A.   I'd have to look at the actual dates.              Yes, I believe so.
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 135 of
                                      179
                                         Reynolds - Redirect

                                                                                     134


        1   Q.   That's five days after the discussions that were occurring

        2   surrounding the Settlement Agreement, correct?

        3   A.   Yes.

        4   Q.   That's five days after, at least, the first discussions that

        5   you had with Mr. Garrabrants concerning a pledge of assets,

        6   correct?

        7   A.   Yes.

        8   Q.   That's five days or more after Mr. McComb was speaking with

        9   TD Ameritrade concerning the activity on your account, correct?

      10    A.   Yes.

      11    Q.   You mentioned discussions that you had with Mr. Garrabrants

      12    in or around the March 7, March 8 time frame.      Do you have those

      13    in mind?

      14    A.   Yes.

      15    Q.   And you mentioned these in your affidavit.     Specifically,

      16    you first referred to a call that occurred with Mr. Garrabrants

      17    at 6:30 p.m. on March 7th, and then at around 9:00 p.m. that

      18    same evening "Garrabrants and I had a phone conversation without

      19    any counsel present."

      20                Where were you when that particular phone call with

      21    Mr. Garrabrants occurred?

      22    A.   In Miami Beach.

      23    Q.   Were you at --

      24    A.   At home.

      25    Q.   You were at home.   Were you alone?
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 136 of
                                      179
                                         Reynolds - Redirect

                                                                                     135


        1   A.   That evening, yes.

        2   Q.   And you mentioned another phone call that you had with

        3   Mr. Garrabrants in the early morning, about 7:30 a.m. on March

        4   8, 2019, that's in paragraph 12.         Where were you when you had

        5   that call with Mr. Garrabrants at 7:30 a.m. on March 8, when you

        6   said you were willing to sign the pledge?

        7   A.   At home.

        8   Q.   Were you alone when you had that discussion with

        9   Mr. Garrabrants?

      10    A.   I was alone for that conversation, however, there was my

      11    partner at our house.

      12    Q.   Was that partner listening to or participating in any way in

      13    the call?

      14    A.   Not that particular call, no.

      15    Q.   Was anyone other than you participating in any of the calls

      16    that you had with Mr. Garrabrants that are mentioned in your

      17    affidavit?

      18    A.   Yes.

      19    Q.   Who?

      20    A.   My girlfriend overheard some of the calls on the 7th -- no,

      21    the 8th.     I'm sorry, the 8th.

      22    Q.   Which particular call on the 8th that your girlfriend

      23    overheard some or all of the call?

      24    A.   It was around 4:14, I believe.

      25    Q.   Do you recall what was discussed in that particular call
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 137 of
                                      179
                                         Reynolds - Redirect

                                                                                     136


        1   that your girlfriend was listening to?

        2   A.   Yes.   That's when Greg told me I had 90 minutes to get the

        3   document back before he would release all the information to the

        4   board, and I would spend the weekend in jail.

        5   Q.   Were there any other calls that someone else was a party to

        6   or listening to the call other than yourself and

        7   Mr. Garrabrants?

        8   A.   No.

        9   Q.   With respect to the call that occurred at 9:00 a.m. --

      10    excuse me, 9:00 p.m. on March 7th, that was a call that you said

      11    that only you and Mr. Garrabrants, to your knowledge, were

      12    parties to?

      13    A.   Yes.

      14    Q.   And you were at home?

      15    A.   Yes.

      16    Q.   Was that call recorded?

      17    A.   No.

      18    Q.   If you look at paragraph 10 of your declaration, or your

      19    affidavit -- can you look at that, please?

      20    A.   Yes.

      21    Q.   There are what appear to be lengthy purported quotations

      22    from the discussion with Mr. Garrabrants.          Do you see that?

      23    A.   Correct.

      24    Q.   So while you were on the telephone, were you typing on a

      25    keyboard what Mr. Garrabrants was saying or taking notes of some
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 138 of
                                      179
                                          Reynolds - Redirect

                                                                                     137


        1   sort?

        2   A.   No.

        3   Q.   Did you just recall what Mr. Garrabrants said from memory?

        4   A.   Yes.

        5   Q.   Let's take a look at the paragraph that you quote on Page 5

        6   of 8 of Exhibit 10.      It's the --

        7   A.   Okay.

        8   Q.   The one next to the bullet point, it says, "You are never

        9        gonna work in this industry..."           And then there are

      10         ellipses, "... you will have no career left..."          Then it

      11         goes on and on and on.

      12                So the ellipses, what was left out of the conversation?

      13    A.   That was the summary of what he told me that stood out in my

      14    head.

      15    Q.   Well, if it was a summary, then why is it in quotation

      16    marks?

      17    A.   That's actually what he said that stood out in my head.

      18    Q.   Well, is it a summary or is it a quote?

      19    A.   I'm sorry, quote.

      20    Q.   So then, what did you leave out where you put the several

      21    ellipses that appear in that paragraph?

      22    A.   I am not sure what was left out.

      23    Q.   Did your girlfriend record any portion of the calls with

      24    Mr. Garrabrants?

      25    A.   No, she did not.
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 139 of
                                      179
                                               Reynolds - Redirect

                                                                                     138


        1   Q.   You mentioned that if there was no attachment and

        2   garnishment in the case, that you would just leave that money in

        3   the TD Ameritrade account.           Do you recall saying that?

        4   A.   Yes.

        5   Q.   Well, if that's the case, then there's no harm to you in

        6   leaving the writs in place, is there?

        7               MR. A. FORD:     Objection.

        8               THE WITNESS:     Absolutely.

        9               THE COURT:   Overruled.

      10                MR. CRONTHALL:     Just a second.

      11                THE WITNESS:     Just for the record, that's absolutely

      12    there is harm, so I need to distinguish that.

      13                MR. CRONTHALL:     I have nothing further, Your Honor

      14                THE COURT:   Thank you.          You may step down.

      15                Call your next witness.

      16                MR. CRONTHALL:     No other witnesses, Your Honor.

      17                THE COURT:     Any witnesses you wish to call?

      18                MR. A. FORD:    Your Honor, we'll just leave Mr. Reynolds

      19    on the stand.     We will just call him, and he'll be our only

      20    witness.

      21                THE COURT:     Okay.

      22                MR. CRONTHALL:    Your Honor, we move into evidence

      23    Exhibit 10, which was just shown to the witness.

      24                THE COURT:     It will be admitted.

      25         (Plaintiff's Exhibit Number 10 was received in evidence.)
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 140 of
                                      179
                                             Reynolds - Cross

                                                                                     139


        1        SCOTT R. REYNOLDS, DEFENSE WITNESS, PREVIOUSLY SWORN.

        2             THE COURT:     Go ahead.

        3                             DIRECT EXAMINATION

        4   BY MR. A. FORD:

        5   Q.   Mr. Reynolds, your account at TD Ameritrade has been frozen

        6   since March 7th; is that correct?

        7   A.   That is correct.

        8   Q.   In that time have you been financially harmed as a result of

        9   that freeze?

      10    A.   Yes, I have.

      11    Q.   Can you explain to me the extent of the harm that you

      12    suffered?

      13    A.   Beyond having difficulty paying normal bills, I can't earn

      14    money on that.    I was up $1 million in trading profits on that

      15    account year-to-date.

      16    Q.   And if the account were to remain frozen, about how much

      17    money would that cost you over the next several months?

      18    A.   Well, the account was frozen March 7th, and I was up $1

      19    million, so that's in two months, so each month that goes by,

      20    it's probably about 500,000.

      21              MR. A. FORD:    No further questions, Your Honor.

      22              THE COURT:    Cross.

      23                               CROSS-EXAMINATION

      24    BY MR. CRONTHALL:

      25    Q.   Isn't it true, Mr. Reynolds, that you agreed to pledge the
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 141 of
                                      179
                                             Reynolds - Cross

                                                                                     140


        1   TD Ameritrade account that's in the Settlement Agreement?

        2   A.   As part of a global agreement, yes.

        3   Q.   But that isn't what the Settlement Agreement says, correct?

        4   A.   It should reflect that.         Unfortunately, it does not.

        5             MR. CRONTHALL:      No further questions.

        6               THE COURT:     Redirect.

        7             MR. A. FORD:      Nothing further, Your Honor.

        8             THE COURT:     Thank you.       You may step down.

        9             Call your next witness.

      10              MR. A. FORD:      We have no further witnesses, Your Honor.

      11              THE COURT:     Any rebuttal?

      12              MR. CRONTHALL:      No, Your Honor.

      13              THE COURT:     So we are finished, then, with the

      14    evidentiary portion of the hearing.

      15              MR. A. FORD:      Your Honor, I apologize.      Before we

      16    close, we had discussed our ability to introduce all of the

      17    exhibits.    We can do that now or certainly do it later.

      18              THE COURT:     Go ahead.      Let's get them in evidence.

      19         (There was a brief discussion off the record.)

      20                MR. A. FORD:    Judge, there appears to be no objection

      21    to our just introducing whatever our attachments were to our

      22    opening papers and our reply paper, what's filed on ECF in

      23    connection with this matter.

      24                THE COURT:     Well --

      25              MR. CARVER:      Your Honor, I can paint the picture a
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 142 of
                                      179
                                      Hearing on Motion to Dissolve Writs

                                                                                        141


        1   little bit more specifically for the record.                    It is the

        2   documents attached to Document 24-2, which is the affirmation of

        3   Adam C. Ford.

        4              THE COURT:     That's an exhibit number, right?

        5              MR. CARVER:     I don't think Mr. Ford's -- Ms. Pope's

        6   affirmation which was attached to the reply is an exhibit.

        7              THE COURT:     I mean, just for the record, to make the

        8   record clean, we have to be able to identify it somehow, and

        9   normally we do that by assigning a number or a letter to it.

      10               MR. CARVER:     So what we need to do now, Your Honor,

      11    with respect to Ms. Pope's affirmation is we need to give that a

      12    letter.    That should be letter A.

      13               THE COURT:     Okay.

      14               MR. CARVER:     And then Mr. Ford's affirmation should be

      15    letter B because those are both defendants' --

      16               THE COURT:     I'm with you.          Okay.

      17               MR. CARVER:     Then, I think that is it.

      18               THE COURT:    That's it?

      19               MR. A. FORD:     Yeah, and Mr. Reynolds' was marked

      20    under --

      21               MR. CARVER:     He was Exhibit 10.

      22               MR. A. FORD:     That's 10, and that's in the record as

      23    10.

      24               THE COURT:     Mr. Reynolds'.

      25               MR. A. FORD:     His affidavit, and I believe that's all
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 143 of
                                      179
                                     Hearing on Motion to Dissolve Writs

                                                                                               142


        1   that was filed.   On that assumption, that would be everything.

        2             THE COURT:    All right.         I've got a couple of questions,

        3   and then if you want to wrap up with brief closing remarks, I'm

        4   happy to entertain them.

        5             But my first question is:             Where is Ethan McComb?

        6            MR. CRONTHALL:        Your Honor, Mr. McComb is in Nebraska.

        7             THE COURT:     Why isn't he here?

        8             MR. CRONTHALL:       Because Mr. Bar-Adon also is a counsel

        9   with the company.      Mr. McComb is a counsel and Mr. McComb kept

      10    Mr. Bar-Adon informed of various status of the matters, so we

      11    thought that since Mr. Bar-Adon was available and could make it,

      12    he would be the witness.

      13             THE COURT:     Here's my concern:              In looking at the case

      14    law on this and not being able to rely on evidence, and not

      15    being able to rely on hearsay, my concern is that the issue in

      16    terms of absconding or concealing assets, that I've heard no

      17    direct evidence of that.        The witness that you put on repeatedly

      18    testified that he had no personal knowledge of those calls.

      19              So it seems to me that there is a deficiency in this

      20    area.   Maybe you can correct me of that.                 But to the extent that

      21    you need to satisfy that prong to justify the writ, that it

      22    would be helpful -- I'm not telling how to try your case, but it

      23    would be helpful to have both Mr. McComb and the TD Ameritrade

      24    representative.

      25              MR. CRONTHALL:       We would be happy to.            If the Court
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 144 of
                                      179
                                     Hearing on Motion to Dissolve Writs

                                                                                       143


        1   would entertain a request to have a brief period of time to

        2   permit Mr. McComb to come here and testify, we would do that.

        3             THE COURT:   How brief is brief?

        4             MR. CRONTHALL:       Within a week, Your Honor.

        5             MR. A. FORD:     Your Honor, if I may.               I have an

        6   eight-week criminal trial starting on April 15th, with jury

        7   selection.   We are in on April 11th next week.

        8            But in terms of bringing Mr. McComb or even Ms. Wright

        9   back to testify, whatever statements may have been made are

      10    entirely irrelevant for the analysis because the only question

      11    is whether Mr. Reynolds was actually attempting to remove funds,

      12    right?   And because the documentary record in evidence now shows

      13    that he made no attempts to transfer any money out, even if

      14    Ms. Wright erroneously told Mr. McComb that he had made repeated

      15    attempts, that would be insufficient under the law because that

      16    would mean only that Mr. McComb had a subjective belief, but his

      17    subjective belief is irrelevant.

      18              What the Court must determine is that Mr. Reynolds

      19    actually and in fact took steps to abscond with the money, and

      20    that has been proven here today, without contradiction in the

      21    least bit, to be untrue.        We have the account records from TD

      22    Ameritrade showing the transfers, we have Mr. Reynolds'

      23    testimony, and with due respect, Your Honor, this really puts an

      24    end to this question regardless of what Ms. Wright or Mr. McComb

      25    might testify to.
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 145 of
                                      179
                                     Hearing on Motion to Dissolve Writs

                                                                                                 144


        1             THE COURT:   That's a good argument, but I want to hear

        2   from Mr. McComb and, if possible, the TD representative.                     I'd

        3   like to do it sooner rather than later.                 Okay?

        4             MR. CRONTHALL:       Yes.

        5             MR. A. FORD:     Your Honor, if I could.                We believe that

        6   the writs, based on today's testimony, should be vacated and the

        7   matter can be set for a subsequent hearing, at which point --

        8             THE COURT:   That's denied.             Okay.        So the question is:

        9   When can we schedule this hearing?

      10              MR. A. FORD:     Your Honor, we're here in town.                 We are

      11    happy to stay and come back tomorrow.

      12              THE COURT:     Good.     And I'm happy to be here tomorrow,

      13    too.   I'm not sure they can get him here that quickly.

      14              MR. A. FORD:     We would prefer that given our flight

      15    status.

      16              MR. CRONTHALL:       We're not aware of what flights may be

      17    available even to get him from Omaha to here by tomorrow, but

      18    early next week, very early next week, Monday, Tuesday.

      19              THE COURT:     What do we have Monday, Robin?

      20              THE COURTROOM DEPUTY:           Monday we are clear.

      21              THE COURT:     I'm available Monday.

      22              MR. CRONTHALL:       I'm sorry?

      23              THE COURT:     I'm available Monday.

      24              MR. CRONTHALL:       We'll be available Monday, Your Honor.

      25              THE COURT:     Okay.
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 146 of
                                      179
                                    Hearing on Motion to Dissolve Writs

                                                                                       145


        1            MR. CARVER:     Your Honor, may I make a suggestion that

        2   we take a brief, what I mean by brief, I mean a five-minute

        3   continuance to actually physically try to call Mr. McComb and

        4   see that he can be here on Monday.             I think that is possible,

        5   but until we know from that person --

        6            THE COURT:     As long as you're on the phone with him,

        7   see if he can be here tomorrow.

        8            MR. CARVER:     Okay.

        9            THE COURT:     Tomorrow morning anyway, not in the

      10    afternoon, but that's one thing.

      11             The second thing is, we have -- why don't one of you

      12    call?

      13             We have not entered a pretrial scheduling order in this

      14    case yet, but it seems to me both sides have had a preview of

      15    coming attractions.    I don't know how much more complicated this

      16    case is going to be, but I'm certainly prepared to put this on a

      17    fast track for trial purposes if that is something that you

      18    would want to entertain and resolve the matter that way.            I

      19    don't know if that's something that you would want to consider

      20    and how much time you need to try the case or engage in any

      21    pretrial discovery.

      22             MR. CRONTHALL:       Okay.      Thank you, Your Honor, yes.

      23             MR. A. FORD:     Thank you, Your Honor.

      24             THE COURT:     So is that a "yes"?

      25             MR. A. FORD:     We're certainly interested in an
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 147 of
                                      179
                                    Hearing on Motion to Dissolve Writs

                                                                                      146


        1   expedited schedule, and as I mentioned, the criminal trial that

        2   I have starting which will go for eight weeks, so I'll just have

        3   to try and think about it in terms of that, but we want to move

        4   this forward quickly.

        5            THE COURT:   Okay.       How long do you anticipate the case

        6   lasting, and how much time do you need for the discovery before

        7   we can do that?

        8            MR. CRONTHALL:       Well, definitely we will need at least

        9   a few months for discovery, Your Honor.

      10             THE COURT:   By a few, you mean two?

      11             MR. CRONTHALL:       Sorry?

      12             THE COURT:     What do you mean by a few?

      13             MR. CRONTHALL:       Three.

      14             THE COURT:     Three.      And how long do you anticipate your

      15    case lasting?

      16             MR. CRONTHALL:       I don't believe it should take longer

      17    than one week, I mean probably three to four days at most.

      18             THE COURT:     Okay.     So sometime in July the parties will

      19    be available?

      20       (There was a brief discussion off the record.)

      21             THE COURT:     Is that acceptable, sometime in July?

      22             MR. A. FORD:     You are talking for the trial?

      23             THE COURT:     Right.

      24             MR. A. FORD:     Yes.      If we can do it in late July, just

      25    again, because of my trial schedule.
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 148 of
                                      179
                                    Hearing on Motion to Dissolve Writs

                                                                                            147


        1            MR. CRONTHALL:       I have a trial August 7th.

        2       (There was a brief discussion off the record.)

        3            MR. CRONTHALL:       September would be better, Your Honor,

        4   because I have a trial commencing August 7, and we'll be in the

        5   throes of expert depositions in late and mid July.

        6            THE COURT:   Okay.       September works for me.          We'll give

        7   you an order.   We're going to collapse some of these time

        8   periods for discovery as well as the time for filing dispositive

        9   motions, so just be aware that that's coming.

      10             The last question I had -- you know, I don't want to

      11    get into settlement discussions or trying to mediate this, but

      12    what I've heard is that there was an agreement reached, and then

      13    for one reason or another, it was not completed successfully;

      14    and I'm just wondering, have you all attempted to engage or

      15    restart any of the settlement negotiations and were they just

      16    unsuccessful, if they were given a shot?                 Both sides have kind

      17    of seen a preview of each other's case.                I don't know if it's

      18    worth trying to go back to the drawing board in an attempt to

      19    resolve it.

      20             MR. CRONTHALL:       We haven't had any such discussions,

      21    Your Honor, but that doesn't mean that we can't have them.

      22             MR. A. FORD:     Your Honor, if I could on that point, and

      23    I don't want to foreclose any settlement discussions because

      24    they are certainly possible and we're always willing to sit with

      25    counsel from the other side; but as you heard both Mr. Lopez and
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 149 of
                                      179
                                  Hearing on Motion to Dissolve Writs

                                                                                            148


        1   Mr. Reynolds testify to, the entire agreement that the parties

        2   contemplated when they were on that phone call was that

        3   Mr. Reynolds would agree to pay some money personally for the

        4   ability for Spartan to be able to continue trading at COR in its

        5   account, and that was sort of the only agreement that made sense

        6   from my client's perspective because he believed that he could

        7   lend the money effectively to Spartan to pay back Axos and then

        8   just go back trading the next day and make all of his money back

        9   eventually.   It might have taken him a little while.

      10             But because he was now terminated, because of what

      11    happened and he wound up terminating, he now doesn't have that

      12    ability to go back to Spartan and clear through Axos and make

      13    any money back.   And again, my client was under no direct

      14    obligation at all to pay these funds to Axos at all.                It was an

      15    agreement where the money was going to be lent.

      16             So from my client's perspective, any sort of settlement

      17    that involves money out of his pocket will be difficult.                 That

      18    said, we're certainly willing to speak with counsel for Axos and

      19    counsel for Spartan to see if there's something to be done here,

      20    but that's just to be clear on what happened and what the result

      21    of this is.

      22             THE COURT:   Well, I mean, you know your cases better

      23    than I do, but I thought the guts of this was, there was so much

      24    in the TD Ameritrade account, he was willing to turn it over,

      25    they part company and, you know, that's it.                 But that doesn't
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 150 of
                                      179
                                    Hearing on Motion to Dissolve Writs

                                                                                            149


        1   sound like something he wants to do.

        2            MR. A. FORD:     As Mr. Reynolds testified, that

        3   absolutely was not his understanding.

        4            THE COURT:    Okay.      All right.          That's fine.

        5            All right.     Did you want to sum it up?

        6            MR. CARVER:     Your Honor, may I make a request?              Since

        7   we're doing this on an expedited schedule, particularly given

        8   how important that electronic information is, I'd like to make a

        9   formal request that the parties preserve electronic evidence,

      10    particularly including Mr. Reynolds' phone, because clearly

      11    Mr. Reynolds' phone has a lot of information that needs to be

      12    preserved.   I would hate for it to be lost.

      13             THE COURT:     Any problem with that?

      14             MR. A. FORD:     We have no problem with that.              It's a

      15    mutual request obviously.

      16             MR. CARVER:     Thank you.

      17             THE COURT:     Any particular electronic records you're

      18    referring to so they know what not to --

      19             MR. A. FORD:     All of the electronic records from Axos

      20    Clearing and COR Clearing related to Bio-Path and emails related

      21    to Spartan and Reynolds, you know, from January 1st of this

      22    year.

      23             MR. BERKELEY:      The cell phones of Greg Garrabrants.

      24             THE COURT:     Any problem with that?

      25             MR. CARVER:     None, Your Honor.
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 151 of
                                      179
                                      Hearing on Motion to Dissolve Writs

                                                                                           150


        1              THE COURT:     Okay.

        2              MR. BERKELEY:      The cell phones of Eshel Bar-Adon, the

        3   cell phone of Andrew Micheletti.              We would like all of the phone

        4   records as well as text messages and emails on those as well.

        5              THE COURT:     Well, confirm that in writing with each

        6   other as to what you're wanting preserved, so we don't have some

        7   misunderstanding down the road.

        8              MR. CARVER:     Thank you, Your Honor.

        9              THE COURT:     Okay.

      10               MR. CRONTHALL:       Shall we check and see what the status

      11    is of Mr. McComb?

      12               THE COURT:    All right.

      13       (There was a brief recess.)

      14               THE COURT:     Counsel, in the TD Ameritrade account, do

      15    you know what the character of the assets are in there; stocks,

      16    or cash, or a combination of both?

      17               MR. CRONTHALL:       Our understanding, based on the record,

      18    is that a portion of it is liquid cash, perhaps around 4 or 4

      19    and a half million, and the rest are in stocks that would need

      20    to have positions liquidated in order to transfer cash.

      21               MR. A. FORD:     Your Honor, I can correct that and

      22    provide -- at this point, the TD Ameritrade account we believe

      23    holds over $9 million in cash, and the rest are in expiring

      24    options.    And what that means is Mr. Reynolds -- the way that he

      25    trades, which is different than in Spartan, it just has to do
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 152 of
                                      179
                                    Hearing on Motion to Dissolve Writs

                                                                                          151


        1   with options that expire, and so they are extremely liquid

        2   positions because the options are only open for a week or two.

        3            MR. REYNOLDS:      They expire every Friday.

        4            MR. A. FORD:     Every Friday they expire and the account

        5   has more cash and less options unless he purchase more options,

        6   which he's been unable to do.          So at this point, the TD

        7   Ameritrade account, we understand, has well in excess of $9

        8   million in cash --

        9            MR. REYNOLDS:      Ten.

      10             MR. A. FORD:     More than 10 million in cash.

      11             THE COURT:    10 million in cash and options that become

      12    worthless over time?

      13             MR. REYNOLDS:      Correct, they decay.              They decay in

      14    time.

      15             THE COURT:     Okay.

      16             MR. CRONTHALL:       Your Honor, a couple of things, if I

      17    may.

      18             First of all, concerning Mr. McComb, he is available to

      19    be here to testify on the afternoon of Monday, the 15th.

      20             THE COURT:     Okay.

      21             MR. CRONTHALL:       I think it's important, though, to

      22    mention the following, and that is:              We have here a motion

      23    that's directed at both the Writ of Garnishment and the Writ of

      24    Attachment, and Your Honor mentioned the standard that applies

      25    to the attachment, which has to do with one of these other acts
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 153 of
                                      179
                                    Hearing on Motion to Dissolve Writs

                                                                                       152


        1   under the code, absconding, secreting, et cetera.

        2            THE COURT:    Right.

        3            MR. CRONTHALL:       But that doesn't apply with respect to

        4   the garnishment.

        5            THE COURT:    So you want to abandon your Writ of

        6   Attachment?

        7            MR. CRONTHALL:       I am not suggesting that we are

        8   abandoning it.     I am just suggesting --

        9            THE COURT:    Well, I'm telling you at this point, you're

      10    not going to succeed without additional evidence on the

      11    absconding.   Under the standard for attachment, you're going to

      12    need additional evidence.

      13             MR. CRONTHALL:       And I understand that.

      14             THE COURT:     Unless you want to abandon it and just go

      15    on the one and that was kind of going to the question of what's

      16    in the account.

      17             MR. CRONTHALL:       Right.      Yeah, it may be the case, Your

      18    Honor, that the -- I mean, the garnishment is really the more

      19    appropriate and significant writ --

      20             THE COURT:    You tell me.

      21             MR. CRONTHALL:       -- because it's the third-party TD

      22    Ameritrade that holds it and I wanted to make sure that there

      23    wasn't any confusion.

      24             I mean, it looks like we could just go with the

      25    garnishment because all that requires is a reasonable belief as
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 154 of
                                      179
                                    Hearing on Motion to Dissolve Writs

                                                                                          153


        1   late as the time of this hearing on the part of Axos, which we

        2   think has been shown.

        3              THE COURT:   Okay.     Is that a statement?

        4              MR. CRONTHALL:     Yes.     Based on that representation, we

        5   think that the garnishment is really the key issue because of

        6   the third party.

        7              THE COURT:   When did you say that he would be

        8   available?

        9              MR. CRONTHALL:     The afternoon of this Monday.

      10               THE COURT:   Okay.     That's not the 15th.        That would be

      11    the 8th.

      12               MR. CRONTHALL:     Oh, I'm sorry.

      13               THE COURT:   But if what you're telling me now is that

      14    you have abandoned your attachment, then there's no need for

      15    him.   All right?

      16               MR. CRONTHALL:     Yeah, I think it boils down to the

      17    garnishment.

      18               THE COURT:   Go ahead if you want to sum up then.

      19               MR. CRONTHALL:     Well, in light of the garnishment, Your

      20    Honor, I believe that -- I mean, we're happy to have Mr. McComb

      21    testify.

      22               THE COURT:   I don't think it's necessary.

      23               MR. CRONTHALL:     It may not be necessary anymore because

      24    I think, based on the record before Your Honor, there is a more

      25    than sufficient basis for a reasonable belief, which is
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 155 of
                                      179
                                  Hearing on Motion to Dissolve Writs

                                                                                           154


        1   subjective, on the part of Axos that there was a danger that

        2   there would be some amount of those funds, those assets,

        3   unavailable at the time of execution on a judgment.              We've

        4   satisfied the standards.

        5             The agreement was entered into.              The settlement was

        6   signed.   Despite the testimony that there was some belief that

        7   maybe there would be a global resolution, that clearly isn't the

        8   case from the face of the Settlement Agreement.               The Settlement

        9   Agreement speaks for itself.

      10              Florida law is very clear.           I mean, even if you're

      11    unable to read the agreement, if you sign it, you have taken on

      12    that obligation of a Settlement Agreement, and this agreement

      13    has all of the appropriate language in it in terms of

      14    integration and the recitals and the releases.              There's no doubt

      15    that there's consideration for it.           The agreement is a solid

      16    agreement.   There's no dispute over it being signed.             There's no

      17    dispute over the money not having been paid, and in light of

      18    that, there is more than a reasonable probability of Axos

      19    prevailing on that claim.

      20              So when you couple that with all of the activities that

      21    led up to where we are today in terms of the nature of the

      22    trades, the termination of Mr. Reynolds, the signing of the

      23    request to transfer the funds, and then the immediate

      24    cancellation of it, all of those things that occurred are more

      25    than enough to create the reasonable suspicion, or reasonable
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 156 of
                                      179
                                    Hearing on Motion to Dissolve Writs

                                                                                             155


        1   belief, I should say, that the funds might not be there in the

        2   absence of a garnishment writ by this Court.

        3            So Your Honor, we submit that we've more than met our

        4   burden as the plaintiff and that the writ should stand, the Writ

        5   of Garnishment should stand.

        6            THE COURT:   Thank you.          Okay.

        7            MR. CRONTHALL:       As well, I don't believe there has been

        8   any testimony that there are other assets or other cash

        9   available.

      10             THE COURT:   Thank you.

      11             MR. A. FORD:     Thank you, Your Honor.

      12             As you're aware, the standards for -- well, let me stop

      13    and first thank my colleagues for agreeing to abandon and agree

      14    to a vacatur of the Writ of Attachment.                We appreciate that, but

      15    we think that clearly, based on what was presented to with the

      16    Writ of Attachment going, so too must the Writ of Garnishment,

      17    and here's why:

      18             Both of these writs, as Your Honor is well aware, are

      19    highly disfavored under Florida law, and the reason why is

      20    because the amount of damage that they inflict on the person who

      21    they are subjected against.         As Mr. Reynolds testified, he is

      22    being harmed greatly by these writs because they have

      23    effectively taken away his only ability to earn a living at a

      24    time having just been terminated by Spartan, and as he

      25    testified, he trades these options in this account and now that
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 157 of
                                      179
                                   Hearing on Motion to Dissolve Writs

                                                                                             156


        1   he doesn't have any other employment and he was just terminated,

        2   he really needs access to these funds not so that he can run

        3   away with them, which has been established, but simply so that

        4   he can continue to trade and make a living.

        5              So, you know, the one element is a question of whether

        6   the garnishment has been sued out to injure the defendant or the

        7   garnishee.   You know, plaintiffs here can certainly say that it

        8   was not their intention to do so, although I think that fact has

        9   been disproven by the evidence regarding what happened on the

      10    7th, but in any event, the practical effect is really to impose

      11    severe hardship on Mr. Reynolds.

      12               The question of other property, there is quite of bit

      13    of evidence of other property in this record.                I believe there's

      14    testimony or certainly a document showing another 1.5 million in

      15    another account of Mr. Reynolds, and certainly he has a home

      16    which is valued at $6.5 million.           Both of those, and then

      17    including the TD Ameritrade account, suggest that there will

      18    certainly be money at the end of this litigation should they

      19    prevail.

      20               There's certainly no credible testimony today that

      21    Mr. Reynolds is a reckless trader; that Mr. Reynolds caused the

      22    full amount of these losses.         All of the evidence were, in fact,

      23    the opposite, that he could have stemmed the losses had be been

      24    kept in control.

      25               In terms of prong two, right, of obtaining this writ,
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 158 of
                                      179
                                  Hearing on Motion to Dissolve Writs

                                                                                             157


        1   the question of whether there's a high probability of success, I

        2   mean, you now have testimony that this Settlement Agreement was

        3   not actually read by the signatory, and it wasn't read because

        4   he had just gotten off the phone with the other party to it who

        5   he understood to be the CEO of a $10 billion company, and he

        6   wasn't expecting to get a document that didn't reflect what the

        7   conversation was.   As soon as he realized what had happened, he

        8   immediately took steps to try and fix the clear mutual mistake.

        9            The other part of that document, and we didn't get into

      10    it as much as we could, Your Honor, and certainly we will at

      11    trial, which is -- I made the comment in our papers that it was

      12    legally incomprehensible.      If you actually go through it, it

      13    refers to, you know, certain subsections that don't exist.                  It

      14    refers to sort of defendants at certain times when it's

      15    referring to a defendant.      It refers to an incident that in fact

      16    does not exist and certainly is not clear.                  The document does

      17    not reflect a meeting of the minds.            So we think ultimately

      18    there's a very low probably, if any, that they succeed on

      19    demonstrating that this is a legally enforceable contract.

      20             You know, I think if Your Honor is considering sort of

      21    balancing the equities here, you know, if these writs are

      22    sustained on this record, Mr. Reynolds is going to labor under

      23    severe financial hardship.      The plaintiffs have already

      24    abandoned their Writ of Attachment, agreeing that that was

      25    inappropriately sought, or they sought it and couldn't produce
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 159 of
                                      179
                                  Hearing on Motion to Dissolve Writs

                                                                                                158


        1   the evidence for it; and the garnishment is really effectively

        2   the same, it's the same high standard, and I don't think

        3   plaintiffs have got that here.

        4            So we would really ask for Your Honor to vacate the

        5   remaining Writ of Garnishment.

        6            THE COURT:   Thank you.

        7            MR. CRONTHALL:     Very briefly respond, Your Honor?

        8            THE COURT:   Okay.

        9            MR. CRONTHALL:     The reference to other property really

      10    is insufficient because the other property that was mentioned is

      11    the residence that has a $6.5 million mortgage on it already,

      12    not including the $3 million lien that Axos has on it pursuant

      13    to the terms of the Settlement Agreement.                   So that really

      14    doesn't add anything to the equation.

      15             With respect to the Settlement Agreement supposedly

      16    being rushed, the discussions were occurring over the course of

      17    two days with counsel involved for both sides.                   So the fact that

      18    it happened to be executed that day, which is not unreasonable

      19    under the circumstances when you've got the existence of Spartan

      20    as a business and you've got such a high amount of money being

      21    involved on the part of the bank and its shareholders, acting

      22    quickly was absolutely required.

      23             Here the balance of the equities is clearly on the side

      24    of Axos because of the fact that there were repeated promises by

      25    Mr. Reynolds to pay either Spartan and then Axos and then pledge
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 160 of
                                      179
                                      Hearing on Motion to Dissolve Writs

                                                                                           159


        1   his assets, and then once the agreement was signed, the funds

        2   were supposed to come to Axos, he reneges on the deal.               So, I

        3   mean, this is a very clear case because of the definitiveness of

        4   the agreement, the definitiveness of the amount owed, the timing

        5   that it was to be paid, and the fact that the party,

        6   Mr. Reynolds, even started to take the action to transfer the

        7   funds and then stopped, stopped because he had an impression,

        8   supposedly, about the nature of the agreement being a global one

        9   when it clearly was not the case.               It just doesn't cut it, Your

      10    Honor.

      11               So there's enough on this record to support the

      12    continuance of the garnishment.             Thank you.

      13               THE COURT:   Thank you.

      14               MR. A. FORD:     Your Honor, may I just briefly respond?

      15               THE COURT:     Sure.

      16               MR. A. FORD:     Your Honor, I think what's clear from the

      17    arguments here is that we have a good old-fashioned contract

      18    dispute between the parties and we're going to fight over this

      19    maybe until September it appears, but under Florida law, when

      20    there's a standard contract dispute between two parties, the

      21    plaintiff is not permitted to just go and freeze the assets,

      22    right, to freeze the assets of the defendant in the event that

      23    they might win.    That's really the situation here, is we have a

      24    dispute.

      25               There's arguments on both sides, obviously, and we'll
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 161 of
                                      179
                                   Hearing on Motion to Dissolve Writs

                                                                                     160


        1   have that fight and we're going to have this fight by September,

        2   and now that I think about it, given the trial strategy, what

        3   they really have to prove is that by September, which is in four

        4   months, Mr. Reynolds is going to somehow, if given the rights to

        5   his TD Ameritrade account to trade in, trading options, by the

        6   way, that expire every week, that he is going to somehow lose in

        7   excess of $8 million over the course of the next five months.

        8            Mr. Reynolds has never done that before in his life on

        9   trading these expired options, and so there simply can be no

      10    reasonable belief -- and I would note, by the way, that this

      11    account is really Mr. Reynolds', his money that he lives off of,

      12    that he intends to live off of with his girlfriend who he

      13    mentioned earlier.    And so the idea that he's going to trade

      14    options in such a manner that results in him wiping out all of

      15    the money that he has is simply not credible and certainly not

      16    in the next four months.

      17             So if we get to September and plaintiffs are able to

      18    prove their case, they'll have a judgment for 7.5 million and

      19    they'll be able to execute it, and for that, the Writ of

      20    Garnishment really, under all the case law in the state, really

      21    should be vacated.

      22             THE COURT:   Well, they have put up a bond, as I recall,

      23    in the amount of $15 million, and I suppose that's something

      24    that, if they were not to prevail and you suffer damages in the

      25    interim, that that's what that bond is there for.
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 162 of
                                      179
                                    Hearing on Motion to Dissolve Writs

                                                                                                161


        1            Let me ask you:        Why could you not find some other

        2   similar bond that would be an adequate substitute to satisfy

        3   them that in the event -- if he so wants to get into his account

        4   and make additional money or avoid losing more money, that in

        5   the event that they prevail, that they would have this other

        6   bond to go after?

        7            MR. A. FORD:      Your Honor, let me -- my client wants to

        8   speak with me about this.

        9            THE COURT:     Okay.

      10             MR. A. FORD:     Your Honor, to answer your question:                You

      11    know, there are sort of a few issues, one of which is the easy

      12    one, which is that, you know, ordinary defendants in contract

      13    cases aren't obligated to post a bond while they litigate a

      14    breach of contract case, and I don't think case is any different

      15    such that Mr. Reynolds should be treated differently.

      16             Second, the cost of these bonds is actually quite

      17    expensive, particularly -- they are expensive, right, but

      18    perhaps not for a bank which probably writes its own, but you're

      19    actually asking my client to put up what would wind up being a

      20    couple hundred thousand dollars, we believe, to post the type of

      21    bond at issue, and that would be I think simply sort of

      22    inappropriate given these circumstances.                 And, you know, my

      23    client is here, hasn't actually even been served yet.                 We're

      24    litigating the case.     We appeared.          He has an account which he

      25    really is entitled to have access to.
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 163 of
                                      179
                                     Hearing on Motion to Dissolve Writs

                                                                                             162


        1               THE COURT:   But it may be expensive, maybe it is a

        2   couple hundred thousand dollars, but if he prevails, then he

        3   goes after the bond, right?          He gets it all back.

        4            MR. A. FORD:      If Your Honor is talking about maybe the

        5   parties reaching an agreement where the account is unfrozen and

        6   a bond is posted for 7.5 million, that's something I would

        7   certainly discuss with my client.

        8               THE COURT:   Okay.     There you go.

        9               MR. CRONTHALL:     Your Honor, what Your Honor is

      10    suggesting is certainly expressly permitted, if not encouraged

      11    by the statutes, specifically Florida Statute 77.24, which talks

      12    about a defendant whose property has been garnished may secure

      13    its release by getting a bond with a surety to be approved by

      14    the clerk in at least double the amount claimed in the Complaint

      15    with interest and costs, which would be similar to exactly what

      16    Axos did.    It didn't write its own bond; it paid for a $15

      17    million bond, as Your Honor pointed out.

      18             So that seems to be the most reasonable means of

      19    protecting both sides if Mr. Reynolds really wants to have

      20    access to that money while this matter is pending because, if

      21    not, the risk to the bank is too great.                 The amount of money is

      22    so great that it could be absconded with, so the bond suggestion

      23    is the one that's available to the party.

      24             MR. A. FORD:      Your Honor, as I understood it, you were

      25    talking about a $7.5 million bond?
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 164 of
                                      179
                                      Hearing on Motion to Dissolve Writs

                                                                                     163


        1              THE COURT:     Well, you know, I didn't have the benefit

        2   of the statute in front of me, and if you can agree to a lesser

        3   amount than what's provided for by the statute, you know, I'm

        4   not going to get in the middle of that, but I think that's

        5   something that needs to be worked out between you and opposing

        6   counsel.    But as I said, I realize that there's an expense

        7   associated with it, but it also seems to me that that is a

        8   recoverable expense in the event that you prevail.              Okay.

        9              We'll go ahead and take it under advisement, and I will

      10    try and get you an order as quickly as I can.

      11               Anything else?

      12               Thank you.

      13               MR. CRONTHALL:       Thank you very much, Your Honor.

      14               MR. CARVER:     Thank you, Your Honor.

      15               THE COURTROOM DEPUTY:           No hearing on Monday.

      16               THE COURT:     No hearing on Monday.

      17               Can you work out something in terms of disposing, a

      18    joint motion to dispose of the one writ or do you want me to --

      19               MR. CRONTHALL:       Yes.

      20               MR. A. FORD:     Yes, sir.

      21               THE COURT:     You'll get something to me?

      22               MR. A. FORD:     Yes.

      23               THE COURT:    Okay.      Thank you.

      24               And you know under the rules, you're supposed to file

      25    the exhibits --
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 165 of
                                      179
                                                                                     164


       1             MR. CARVER:   I know, Your Honor.

       2             THE COURT:    -- online, okay, within 24 hours.

       3             MR. CARVER:   Yes, Your Honor.    Thank you.

       4             THE COURT SECURITY OFFICER:      All rise.

       5       (The hearing concluded at 4:05 p.m.:)

       6

       7                        C E R T I F I C A T E

       8             I hereby certify that the foregoing is an accurate

       9   transcription of proceedings in the above-entitled matter.

      10

      11      04-08-19
           ________________            ______________________________________
               DATE                    GILDA PASTOR-HERNANDEZ, RPR, FPR
      12                               Official United States Court Reporter
                                       Wilkie D. Ferguson Jr. U.S. Courthouse
      13                               400 North Miami Avenue, Suite 13-3
                                       Miami, Florida 33128      305.523.5118
      14                               gphofficialreporter@gmail.com

      15

      16

      17

      18

      19

      20

      21

      22

      23

      24

      25
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 166 of
                                      179
                                                                                                                                                     165
                           A                     47:15 52:17 59:14,15,19 74:1        74:6 76:15 78:16 83:15,18           107:2 114:7 117:19 130:22
          abandon 152:5,1 4 155:13               75:20 98:18 121:24 130:10           85:20 87:8,19 88:4 91:6 93:13       131:6 154:2 155:20 156:22
          abandoned 153:14 157:24             accuracy 131:25                        131:24 146:25 148:13                158:20 159:4 160:23 162:14
          abandoning 152:8                    accurate 114:22 117:3 164:8         against 42:24 55:5 56:21 85:13         162:21 163:3
          abide 28:10,14                      acknowledge 43:4 58:12                 85:18,2 5 86:7 125:8 155:21      amounts 85:10
          ability 12:11 13:23 14:10 30:17     acknowledged 42:19,20,2 1 43:7      aggregate 15:18 47:4                analysis 143:10
             72:6,8 73:25 77:14 81:21 85:5       43:12,2 4 98:4                   ago 45:7 90:11                      Andre 1:14 5:8
             140:16 148:4,1 2 155:23          acknowledging 42:24                 agree 28:6 41:3 71:1 73:21 85:4     Andrew 150:3
          able 35:5,6 46:1 55:3 58:25 59:5    acknowledgment 49:23                   87:5 104:9 148:3 155:13          and/or 101:6 111:3,13
             60:19 72:10 82:12 85:12,18       acquire 77:14                          163:2                            Angeles 1:16
             93:18 94:9 98:18 109:5           acquired 49:2 74:7                  agreed 27:18 36:22 55:1 56:16       announcement 61:5,10,20
             123:17 141:8 142:14,15 148:4     acted 9:21                             102:8,11,1 4 106:25 113:10       announcements 64:11
             160:17,19                        acting 33:9 158:21                     139:25                           another 12:16 24:8 40:9 47:2
          about 11:23 13:5,7 15:1 16:11       action 16:9,25 18:1 85:24 159:6     agreeing 42:1 44:4,9 94:3              62:1 79:15 83:10 93:15,16
             16:12,1 5 18:7 19:17 20:9,14     actions 44:15                          155:13 157:24                       107:23 113:18 115:5 122:5
             25:23 27:5 31:8,9 34:16,20       activities 154:20                   agreement 24:7 39:4,4,7,12,16          130:8 135:2 147:13 156:14,15
             35:7 41:25 43:18 44:12,22        activity 23:15 37:23 62:23 104:7       39:18 40:19 50:18 54:6,10,15     answer 21:3 75:1,14 78:6 103:10
             45:6 47:11 51:14 52:8,22            134:9                               54:18,20,22,2 4 55:11,22,24         103:10 108:21 114:4 132:24
             53:21 55:18 59:12 60:2,6 61:5    acts 151:25                            56:4,8,1 3 57:10,15,20,21 58:2      161:10
             61:10,2 0 62:2 63:1 67:18        actual 103:10 125:12 129:16            58:6,6,11,12,16,1 7 59:20 63:2   answered 67:23
             70:11 71:20 72:3,6,8,17 75:20       133:25                              66:6,12,13,1 5 67:12 75:25       answers 11:23
             78:14,1 9 88:4,14 90:12 92:1,2   actually 8:19 11:21 41:16 44:25        76:2 79:7,24 81:11,13 82:15      anticipate 99:21 146:5,14
             92:24 93:2,5 94:12 96:23            54:4 65:15 94:14 98:16              83:22 84:6,12,22,2 5 85:4,21     anymore 118:2 153:23
             106:18 108:2,8 111:7 112:17         101:11 104:16 115:13,20             86:23 87:5,7,9,2 1 90:12 91:1    anyone 40:6,13,1 8 41:4 42:14
             114:19 115:25 116:8,11 117:6        120:22,2 4 123:23 129:19            101:20 102:2,8,14,1 5 103:1,3       43:16 87:16 119:17,20,22
             119:8,1 4 120:18 121:10,13,14       132:17 137:17 143:11,19             103:8,1 5 106:25 110:8,10,16        121:4 127:12 135:15
             121:15 124:2 125:15 128:4           145:3 157:3,1 2 161:16,19,23        113:6,9,12,13,19,2 5 114:5,6     anything 9:24 16:4 19:20 38:16
             129:12 130:21 131:11,17          Adam 1:22 5:15 23:25 69:6              122:3,15,2 2 123:4,7,17,24          45:23 46:12 53:20 59:7
             132:7 133:21 135:3 139:16,20        117:17 141:3                        124:1,18,2 1 125:1,3,7,21           106:18 158:14 163:11
             146:3 159:8 160:2 161:8          add 106:24 158:14                      126:1,2 132:5,1 4 134:2 140:1    anyway 47:18 145:9
             162:4,12,25                      added 34:17 46:19                      140:2,3 147:12 148:1,5,15        anywhere 106:1 131:3
          above 47:9 74:5                     adding 46:24 98:8,13                   154:5,8,9,11,12,12,15,16         apologize 24:18 28:20 75:5
          above-entitled 164:9                addition 89:2                          157:2 158:13,1 5 159:1,4,8          83:25 127:15 140:15
          abrownsfan23@gmail.com              additional 12:15 34:17 46:23           162:5                            apparent 93:5 130:6
             109:19                              47:2 152:10,1 2 161:4            agreements 57:10,2 3 93:14          appear 18:16 20:21 54:18 66:17
          abrownsfan232@gmail.com             address 16:19 17:4 40:24 67:20         102:17                              104:10 136:21 137:21
             109:15                              67:21,21,2 1 68:12 109:15,18     ahead 8:23 10:12 89:22 99:25        appearances 1:13 5:7
          abscond 24:4 44:15 69:8,15,23       addressed 57:22 102:16                 139:2 140:18 153:18 163:9        appeared 18:20 19:4 161:24
             71:4 114:16 115:18 143:19        adds 10:5                           Akerman 1:19 5:11,13                appearing 5:9,16,20
          absconded 162:22                    adequate 161:2                      alerts 120:24                       appears 18:9 20:20 49:19 54:22
          absconding 142:16 152:1,11          adjusted 98:17 118:13               Alex 5:21                              65:6 66:1 68:4,14 90:20 91:13
          absence 155:2                       adjustment 117:22 118:16            ALEXANDER 2:1                          129:11,2 4 140:20 159:19
          absolutely 51:4 75:6 79:23 96:6     adjustments 117:11                  algorithm 71:11,1 3 107:8,17,22     applicable 98:1
             105:23 120:8 138:8,11 149:3      admission 89:24                        112:2                            applies 151:24
             158:22                           admit 76:11                         algorithms 107:17,2 1 111:4,14      apply 152:3
          acceptable 146:21                   admitted 53:13 64:8,12 66:24        allow 72:15 96:13                   appreciate 15:13 155:14
          accepted 50:2                          68:20 99:14 126:21 138:24        allowed 97:14                       apprised 129:15
          access 42:11 52:18 80:21 156:2      advance 50:23 128:9                 allows 10:6 38:19                   approach 13:11 26:20 45:3 99:3
             161:25 162:20                    advanced 51:3                       alone 134:25 135:8,10                  126:12 127:23
          accessible 47:17                    adverse 94:24 95:17 100:7,9         alpha 49:14 61:23                   appropriate 152:19 154:13
          accomplish 17:7 107:5               advice 58:13 84:21 124:17 125:1     already 46:7,9 53:16 67:24          approvals 12:15
          accordance 12:24 38:15              advised 58:16 92:22 93:25              104:14 157:23 158:11             approved 162:13
          according 18:24 22:12 105:6,20      advisement 163:9                    alter 82:9                          approximate 31:4
          account 10:5 22:11 23:9,13,17       affect 14:10 118:15                 alterations 117:7 118:19 119:2,9    approximately 9:9 50:23 57:2
             23:18 24:4 27:3 29:13 35:16      affidavit 11:10 12:6,9 18:5            119:14,18                        April 1:7 53:6 143:6,7
             35:19 36:17 37:22,22 38:13          20:16 22:6 25:12 26:1,16 37:1    altering 117:2 118:9                area 142:20
             40:16 41:5,7,8,11,14,17,17,20       43:19 44:22,2 5 45:7 53:5,21     although 156:8                      argument 144:1
             42:2,4,7,10,1 1 44:5,10 47:15       63:5,10,19,20,2 4 64:2,24        always 80:18 107:21 131:1           arguments 159:17,25
             52:13,2 2 53:2,23 54:3 55:4,12      65:18,2 5 66:21 67:1 87:24          147:24                           around 32:1 34:18 101:13
             55:13,16,17,20,2 3 56:9 59:1        88:1 90:16,2 3 92:7,17 93:25     Amanda 69:24                           114:21 120:12,1 4 121:11
             63:1 64:21 69:9,12 70:9,16          98:25 99:11 103:22 105:14        Ameritrade 23:10,1 7 24:4 40:15        129:22 130:20 134:12,17
             72:7,9,11,18,23,2 5 73:16           106:6,1 8 107:7 108:11 111:2        44:5,10 52:13,2 2 53:2,23 54:2      135:24 150:18
             74:24 75:13,1 5 76:5,5,13,22        111:11 112:6 113:15,16 117:1        55:12,17,2 2 56:9 62:23 63:14    arrangement 38:16,19
             77:1,9 78:8,24 80:2,8,19,21         126:9,19,2 4 129:23 131:9,18        64:21 65:10,1 4 69:9,12,13,25    arrangements 83:19
             80:22 81:12 86:17,17,20             133:4,10,17,19,2 3 134:15           70:16 71:2 72:7,8,11,23,25       art 107:10
             87:11,2 2 92:2,3 93:10,17 94:2      135:17 136:19 141:25                86:17,20,2 2 87:3 92:2 93:10     article 61:12
             94:3 98:9 102:11,24 104:1        affidavits 53:20 64:3,6                94:12 102:11,24,2 5 104:1        articles 104:25
             107:23 108:5 114:17,19,24        affirmation 141:2,6,11,14              114:16,1 9 115:1,7,11,19,22      aside 90:3
             115:5,12,19,2 2 116:12,21,24     after 19:6,17,2 3 29:16 30:4 33:2      126:7,2 5 127:3 134:9 138:3      asked 11:20 16:22,2 5 33:12
             119:12 121:24 127:8,9,13            45:11 46:1,17 56:22 81:20           139:5 140:1 142:23 143:22           44:22 90:11 92:1 105:11
             128:1 134:9 138:3 139:5,15          90:25 94:3 100:1 108:19             148:24 150:14,2 2 151:7             110:17
             139:16,1 8 140:1 143:21 148:5       120:3 124:2 134:1,4,8 161:6         152:22 156:17 160:5              asking 21:14,2 4 22:14 45:6
             148:24 150:14,2 2 151:4,7           162:3                            Ameritrade's 93:25                     76:17,1 8 111:8,8 161:19
             152:16 155:25 156:15,17          afternoon 24:10 46:19 48:19         among 102:8 104:22 113:3            aspect 43:10,15
             160:5,1 1 161:3,2 4 162:5           69:1 78:8 95:14 96:4 100:3,25       132:21                           asserted 112:6
          accounted 15:18                        101:1 114:13 145:10 151:19       Amongst 122:9                       asserting 88:18
          accounting 115:10                      153:9                            amount 13:25 14:5 31:4 52:18        assessment 33:7
          accounts 23:3,4,6,6,8, 9 37:19,25   again 14:24 17:2 20:16 21:4            55:6 56:16 57:2 59:6 60:2,19     asset 23:3,6 40:20
             37:25 41:15,18,22,2 3 42:6          26:12 44:8 55:15 60:20 62:18        62:19 82:24 94:14 105:24         assets 23:4 44:5,10 59:2 82:11
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 167 of
                                      179
                                                                                                                                                      166
             93:9 94:3 134:5 142:16              80:19 81:8,11,14,17,1 9 82:5         120:21,2 2 126:20 129:4 132:9                     C
             150:15 154:2 155:8 159:1,21         83:6,7 85:4,12,14,15,18,25           132:13 133:7,2 5 135:24          C 1:18,22 65:18 141:3 164:7,7
             159:22                              86:3,5,19,2 2 87:6,16 88:10          141:25 144:5 146:16 150:22       California 1:16
          assigning 141:9                        91:23 94:8 97:9,11 100:6             153:20 155:7 156:13 161:20       call 6:6,8 17:9 25:2,10,1 4 27:17
          assist 35:24                           102:1,9,21,2 5 106:16 108:9      believed 125:12 148:6                   27:18,2 0 47:23 48:1,2 49:16
          assisting 130:8                        110:7 113:6 114:7 121:4          believing 131:23                        70:1,3 94:24,2 4 95:6,10,11,15
          associate 23:16                        122:12,16,2 4 123:10,20 148:7    Bell 88:5,6,7,9                         95:16 96:9 99:18 100:5 121:7
          associated 163:7                       148:12,14,1 8 149:19 153:1       belonging 23:4                          121:10,12,17,18,2 2 122:2,3,5
          assume 57:9 72:1 85:3 91:14            154:1,1 8 158:12,24,25 159:2     benefit 36:19,23,2 5 37:9,13            122:8,1 0 123:3,4 127:11
             99:24                               162:16                               47:17 163:1                         134:16,2 0 135:2,5,13,14,22,23
          assumption 142:1                    A-d-o-n 48:16                       Berkeley 2:1,2 5:17,18 8:16,18          135:25 136:6,9,10,1 6 138:15
          astronomical 97:21                  a.m 5:1 61:23 62:5 90:21 91:13          19:2 100:8,1 1 108:20 111:15        138:17,1 9 140:9 145:3,12
          attach 53:23                           91:24 129:22 135:3,5 136:9           111:19 132:10,1 6 149:23            148:2
          attached 63:6 93:25 126:19                                                  150:2                            called 13:1 42:4 57:11 65:24
             133:19 141:2,6                                    B                  best 45:21 46:6                         86:2 117:8,22
          attachment 1:11 62:15 138:1         B 22:6 63:8,10,1 8 91:9 141:15      better 90:8 147:3 148:22             calls 25:19 79:12 100:6 103:11
             151:24,2 5 152:6,1 1 153:14      back 17:22 28:9 30:11 41:9,25       between 24:8 38:25 39:7,12,15           122:9 128:21,2 5 129:11,12,15
             155:14,1 6 157:24                   59:10 63:14 78:6 95:21 99:6          45:12 49:4,10 50:16 54:7,16         135:15,2 0 136:5 137:23
          attachments 140:21                     100:1 116:10 117:23 124:1            57:21 64:18 66:1,16 69:24           142:18
          attachment/garnishment 93:17           126:5 128:17 131:17 136:3            83:10,1 9 85:3 87:6 102:15       came 61:23 72:4
          attempt 44:15 70:22 71:4 78:20         143:9 144:11 147:18 148:7,8          128:25 159:18,2 0 163:5          cancel 110:16
             115:18 147:18                       148:8,12,1 3 162:3               beyond 45:14 47:8 84:18 139:13       canceled 104:4 129:21
          attempted 18:9 68:11 94:2           bad 71:20 72:4 76:16 121:25         bill 128:20                          cancellation 154:24
             114:15 129:24 147:14                122:1 130:25                     billion 157:5                        cap 21:21 77:23,2 4 109:9 112:13
          attempting 35:6 51:8 62:25 69:8     balance 93:23 109:3 158:23          bills 139:13                            113:3
             69:15,2 2 143:11                 balancing 157:21                    bind 83:12,13,17                     capital 1:7 8:1,2 9:12 10:5 13:23
          attempts 24:3 54:2 70:8,24          bank 24:22,2 5 48:21 85:18          bio 113:3                               13:24 14:9,10,1 2 15:4,8,15,16
             143:13,15                           121:24 158:21 161:18 162:21      bios 112:13                             15:19,2 4 16:12,1 6 17:4,13
          attend 110:1,20                     Bar-Adon 3:8 48:2,10,15,19          Bio-Path 13:1,4 17:17 19:8,12           21:23 22:20 36:10,11 37:15
          attention 26:24 94:5 108:13            49:19 54:15 61:4 62:14 63:23         20:2 28:18,24,2 4 29:3 30:14        41:14,1 7 42:2,2,4 46:9 47:15
             130:7                               65:4 67:6 69:1,3,4,7 71:6            30:21 31:1,14 32:19 33:2            60:19 81:24 82:5 98:17
          attesting 102:2                        90:11 142:8,10,1 1 150:2             35:22 45:17 46:18 47:7 59:3         103:16 109:5
          attorney 84:11,2 3 132:18 133:1     base 111:2,11                           60:2,7,12,13,2 1 61:6,19 62:6    Capital's 82:2
          attorney/client 25:19 51:12         based 18:23 20:6 42:6 59:22             64:11 71:8,12,2 0 72:2,5 73:16   care 95:16
             79:10,13,15                         71:18 73:6 144:6 150:17              73:22 77:18,2 0 78:15 80:25      career 137:10
          attractions 145:15                     153:4,2 4 155:15                     82:3 85:6 104:12,15,18,21        Carver 1:18 5:11,11 140:25
          attributable 33:3                   basically 59:1 61:24 73:13              105:1,4,7,1 0 109:4 111:3,12        141:5,10,14,17,2 1 145:1,8
          August 147:1,4                      basis 90:7 100:11 105:17 117:11         112:8,9,16,19,2 1 116:1 119:3       149:6,16,2 5 150:8 163:14
          authority 74:22,2 4 83:12,13,14        153:25                               119:25 120:4,7,2 0 129:13,16        164:1,3
             83:17 105:10 106:19              basketball 110:2,11                     131:3 149:20                     case 1:3 9:24 17:17 67:16 69:6
          authorization 12:18 35:19           Beach 133:9 134:22                  bit 60:22 90:13 92:5 94:12              80:18 107:16,1 6 108:2,7
          authorize 88:24                     bears 62:18 133:11                      117:21,2 3 131:17 141:1             113:14 126:10 138:2,5 142:13
          automatically 117:14                became 74:14                            143:21 156:12                       142:22 145:14,16,2 0 146:5,15
          availability 77:23                  become 50:11 52:17 73:15            board 110:18 136:4 147:18               147:17 152:17 154:8 159:3,9
          available 29:22 77:25 78:13,15         151:11                           boils 153:16                            160:18,2 0 161:14,14,24
             78:18 142:11 144:17,21,23,24     becomes 76:7                        bond 160:22,2 5 161:2,6,13,21        cases 29:18 148:22 161:13
             146:19 151:18 153:8 155:9        before 1:11 11:23 21:16,19              162:3,6,13,16,17,22,25           cash 40:15 59:2,5 115:11 150:16
             162:23                              39:18 45:25 60:12 65:4 66:7      bonds 56:20 161:16                      150:18,20,2 3 151:5,8,10,11
          Avenue 1:24 2:8 164:13                 87:17 90:16 92:8 95:16 97:11     both 14:1 22:20 24:14 31:6,20           155:8
          average 116:11,14,17,2 0 130:25        98:25 104:17 105:1 109:1             45:15 58:1,12 59:2 64:3,5        cause 52:3 120:22
             130:25                              116:3 118:7,1 0 120:11 121:1         125:17 141:15 142:23 145:14      caused 44:1 46:4,13 71:11,13,18
          avoid 18:21 161:4                      123:24 131:18 136:3 140:15           147:16,2 5 150:16 151:23            156:21
          aware 23:3,6,8,12,12,17,2 0 24:3       146:6 153:24 160:8                   155:18 156:16 158:17 159:25      causes 85:24
             24:5 28:23 39:12 42:23 44:14     behalf 5:16,18,19,2 1 8:1 9:23          162:19                           Cavaliers 109:24 110:1
             44:17 45:14 46:12,15 51:17          10:17,2 2 30:18 31:14 33:9       Boulevard 1:19 2:3                   cease 15:21,2 4 21:22
             52:12,1 7 54:6 69:11 70:22,24       80:9 86:19 103:16                BPTH 16:20                           cell 128:21 129:9 149:23 150:2,3
             72:5 73:15,2 1 74:14 76:11,23    behavior 93:14                      BRASS 18:11 117:2,7 118:9,20         cents 31:9
             86:19,2 2 87:1,2,1 6 104:17,21   being 13:13,2 5 14:1 16:6 20:6          119:2 129:18 130:1               CEO 24:24 102:2 157:5
             107:19 109:12 112:15,17,18          24:13 31:4 34:13 36:18 55:23     breach 161:14                        certain 14:5 19:21 22:1 39:17
             116:23 118:8 119:1 129:5            58:11 66:13 73:25 81:12          break 99:25                             55:12 56:19 60:19 62:18
             144:16 147:9 155:12,18              88:14 92:3 94:5,9 106:19         brief 47:24 52:6 89:19 140:19           104:9 107:16 157:13,14
          away 62:20 155:23 156:3                109:12,2 1 111:4 112:16              142:3 143:1,3, 3 145:2,2         certainly 13:10 14:25 26:4,23
          ax 98:6                                119:22 125:18 131:4 142:14           146:20 147:2 150:13                 29:15 30:16 40:8 42:23 96:10
          Axos 1:4 5:5,10 6:8 9:17,25 10:2       142:15 154:16 155:22 158:16      briefly 50:22 54:22 126:6 158:7         111:10 118:25 119:8 140:17
             10:4,12 20:10,1 1 22:4,8 24:22      158:20 159:8 161:19                  159:14                              145:16,2 5 147:24 148:18
             24:25 25:8 27:1,6,12,15 36:14    belief 132:3 143:16,1 7 152:25      bring 19:20 105:19                      156:7,14,15,18,2 0 157:10,16
             36:23,2 5 37:3,6,9,1 2 38:25        153:25 154:6 155:1 160:10        bringing 17:16,2 0 143:8                160:15 162:7,10
             39:7,10,13,1 5 40:13,16,18,22    believe 11:21,2 2 13:2 16:20 23:2   broker 7:14,19 15:17 70:12           Certificate 3:22
             41:4,13,1 7 42:8,14,16,18           24:16,22,2 3 25:1,22 31:9        brought 94:5 117:17 130:7            certify 164:8
             43:16,18,2 2 44:1 45:13 47:16       34:21 39:9,14,1 7 40:9 45:2      Browns 109:22                        cetera 114:1 120:24 152:1
             47:17 48:21,21,22,2 4 49:1,2,4      47:16 51:24,2 5 52:16 55:2,6     building 65:23                       chain 20:23 109:8
             49:4,6,6,10,2 4 50:4,7,12,17        57:13 60:15,2 3 61:1,13,13,22    bullet 137:8                         change 39:15 49:23 50:1,7 89:11
             50:18,20,2 3 51:2,5,13,24           63:7,9,10,2 3 64:5 65:23 67:22   burden 155:4                            117:13
             52:12,15,17,2 1 54:4,7,16,25        70:10,1 0 71:13,15,17,21 72:3    business 7:5,7,16 9:16 73:13         changed 46:11 50:7,14
             55:4,5 56:7,14 57:2,4 58:24         74:9 76:2,4 77:2,8 78:19             89:9 97:16 107:10,14,19          changes 84:7 89:8
             58:25 59:9 62:15 63:13 64:18        79:10,1 1 80:25 81:18,25 82:4        130:7 158:20                     character 150:15
             64:22 65:15 66:2,18,20 67:10        82:9,12 83:10 84:10 86:9 87:7    buy 10:25 17:21,24                   characterize 78:4
             73:21,2 5 74:4,7,8 75:8,18,24       88:12 90:15 93:13 98:1,5,25      buys 46:21,2 2 98:6                  charge 32:14
             76:4,7,9,12,12,1 9 80:2,5,8,12      112:22 113:24 116:4 120:6,9      B-a-r 48:16                          check 150:10
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 168 of
                                      179
                                                                                                                                                      167
          chief 1:12 34:25 48:23 76:18         commit 95:7                        continued 96:25                      costs 162:15
              105:16,21                        committed 87:11,1 5 92:23          continues 73:11                      counsel 5:7,18 11:21 14:20
          Chris 40:9                           common 113:3                       continuing 59:13,25                     25:23 45:6 46:17 51:13 58:9
          Christopher 1:18 5:11                communicated 43:16 87:2            contract 82:25 83:4 114:2               58:10,10,13,14,15,1 5 66:11
          circumstance 22:19                   communicating 40:22 52:21             157:19 159:17,2 0 161:12,14          69:6 90:11 93:25 95:5,14
          circumstances 73:12 76:20,21         communication 22:7 25:20 53:1      contractual 51:1                        106:2 111:7,1 5 126:25 128:2
              83:4,15,1 8 158:19 161:22           79:13                           contradiction 143:20                    128:14,1 6 130:20 132:14
          claim 62:20 154:19                   communications 34:20 43:21         contrary 125:20                         134:19 142:8,9 147:25 148:18
          claimed 162:14                          51:12,1 4 52:1 69:24 98:12      contributing 94:15                      148:19 150:14 158:17 163:6
          claiming 37:2                           124:11                          contribution 98:9                    couple 127:16 142:2 151:16
          claims 86:7 125:8                    companies 85:25 86:4,5 88:14       contributions 98:11                     154:20 161:20 162:2
          clarify 100:8                           89:4                            control 33:22 34:3,4 156:24          course 10:10 158:16 160:7
          clarity 36:2                         company 1:8 9:12,14 49:2,12        controls 82:1                        Court 1:1 2:7 5:2,23 6:6 7:15,18
          clause 57:11,1 9 58:4 113:24            50:13 59:24 73:13 74:20,21      convenience 11:15 53:9                  8:6,9,12,14,17,2 2 11:3,17,24
          clean 141:8                             77:24,2 4 83:16 88:18 89:10     conversation 24:14 25:2 43:18           12:2 13:15 14:15,17,20 15:10
          clear 10:11 20:1 29:16 80:11            89:10 93:20 101:9,9,12,12          52:6 69:18 87:4 124:7 126:24         15:13 19:3 21:1 23:22 25:21
              81:5,6 85:22 89:2 118:19            142:9 148:25 157:5                 127:2 134:18 135:10 137:12           26:3,21 29:6 33:6 37:1 43:19
              144:20 148:12,2 0 154:10         compared 18:18                        157:7                                44:19 45:4 47:21,23,2 5 48:4,7
              157:8,1 6 159:3,16               competent 132:14                   conversations 39:21,22,2 4 44:3         48:9 49:15 53:13,17,18,25
          clearing 1:4 5:5,10 6:8 9:17,18      complaint 54:10 85:13 162:14          45:14 79:6 96:15 116:7 126:7         54:11,1 2 58:20 59:18 60:11
              9:19,20,2 2 10:7 17:11 20:11     complete 20:23                     conveyed 69:14                          62:11 63:18 64:8,12,14 66:24
              22:2,4,8,1 1 31:20,21,24 32:3    completed 147:13                   cop 121:25,2 5 122:1                    68:20,2 3 72:13 75:1,4 79:17
              32:18 33:1,8 34:24 36:14,16      completely 75:13 117:4             copies 38:8 128:2,3                     80:14 82:8 83:2 86:13 88:20
              36:17,23,2 5 37:3,6,9 38:7,15    completeness 20:25                 copy 11:16 26:16 53:9 82:18             89:16,20,22,2 5 90:5,8 94:21
              38:17,19,20,25,2 5 39:4,5,7,10   compliance 7:4,10,11,1 3 13:24        127:18,2 5 128:7,20                  95:1,8,10,18,2 1 98:21 99:14
              39:10,13,15,15,1 8 40:1,4,7,13      14:11 15:16 32:25 33:25 34:1    COR 9:17,21,2 4 10:2 22:2,11            99:17,21,2 5 100:5,10,13
              40:16,18,2 2 41:13,1 3 42:9,11      34:2,25 38:10,1 2 105:16,21        31:20,21,2 4 32:3,17 33:1,8          102:5 103:6,1 1 106:16 108:3
              42:15,1 8 43:22 44:1 47:16,17    complicated 145:15                    34:24 36:16,1 7 37:13 38:7,17        108:21 111:18 113:8 114:10
              48:24 49:1,2,5,7,8,10,11,23      Composite 67:25                       38:20,2 5 39:4,10,15 41:13           118:23 119:5 126:13,21
              49:24 50:3,4,7,8,11,12,17,18     concealing 142:16                     42:16 49:8,10,2 3 50:3,7,11          127:24 128:12,1 4 130:15
              50:18 51:24 52:21 73:21,25       concentrate 118:3                     73:15 74:14,16,18,20,22,24           132:11,2 5 138:9,14,17,21,24
              74:4,8,14,16,18,20,20,22,24      concern 53:21 59:4 62:15 64:11        75:9,11 76:4,7,9 77:1,9 78:7         139:2,2 2 140:6,8,11,13,18,24
              75:8,9,11,18,24,2 5 76:2,4,4,7      92:2 93:8 94:8,15 142:13,15        78:23 79:3 88:10,1 6 89:9 96:6       141:4,7,13,16,18,2 4 142:2,7
              76:7,12,1 9 79:3 80:2,6,8,12     concerned 58:22 72:17,2 0 92:21       96:9,15,21,2 3 97:20,23              142:13,2 5 143:3,1 8 144:1,8
              80:20 81:8,11,14,1 7 82:5 83:7   concerning 11:10 12:6,10 13:18        108:24 118:11,1 1 122:11,16          144:12,19,21,23,2 5 145:6,9,24
              85:4 86:19,2 3 87:17 88:10,10       52:2 53:1 58:1,10 61:20 92:1       148:4 149:20                         146:5,10,12,14,18,21,2 3 147:6
              88:16 100:6 118:11,11 121:4         104:6,2 3 105:1 109:4 111:3     Coral 2:4                               148:22 149:4,13,17,2 4 150:1
              122:12,16,2 4 123:21 149:20         112:9 132:14 134:5,9 151:18     core 117:20,20                          150:5,9,12,1 4 151:11,15,20
              149:20                           conclude 19:1                      corporate 7:4 33:25 34:1 38:24          152:2,5,9,14,2 0 153:3,7,10,13
          Clearing's 78:23                     concluded 18:24 164:5                 39:2 89:2,3,6                        153:18,2 2 155:2,6,1 0 158:6,8
          clearly 149:10 154:7 155:15          conclusion 88:4 93:16              corporation 6:24 83:7,12,14             159:13,1 5 160:22 161:9 162:1
              158:23 159:9                     conduct 59:3 93:15                 correct 9:4 10:5,15 11:1,9 12:15        162:8 163:1,16,21,2 3 164:2,4
          clerk 162:14                         conducted 20:7                        12:19,2 4 17:18,1 9 19:9 21:12       164:12
          Cleveland 109:21,2 4 110:1           conducting 14:3                       22:5,9,2 5 24:12 26:15 27:8,23    Courthouse 2:7 164:12
          client 10:23 11:23 27:6 75:8 76:1    conference 24:11 42:14 60:18          27:24 28:19,24,2 5 29:4,20        Courtroom 1:5 5:5 6:11,16
              79:15 106:3 132:23 148:13        confirm 44:14 46:16 66:6 98:24        30:14,19,20,22,2 3 31:2,18           48:12 100:14,17,2 2 144:20
              161:7,19,2 3 162:7                  113:21 124:9 150:5                 32:10,2 5 33:4,13,14,16,19           163:15
          clients 75:22 107:25                 confirmed 58:14,15                    34:4,5,1 2 35:2 36:3,4,7,10,12    cover 10:6 17:8 21:18,2 2 35:25
          client's 108:2 148:6,16              confirming 28:16 87:20 124:21         36:15,20,21,2 3 37:4,10,19,20        36:11 42:9 46:22 50:24 74:17
          clinical 61:11,2 0 112:14,15         confusion 152:23                      37:23,2 4 38:1 39:5,6,8 41:11        74:18,2 2 75:9 77:14 78:18
          close 10:11 19:7,11,1 8 20:8         conjecture 19:22                      41:18,1 9 42:3 44:2,6,11,16          79:4 96:6,7,10,22,2 4 97:3,5
              21:15 28:18,2 2 29:23,25 30:4    Connect 9:12                          45:13 47:19 57:11 63:11,21           97:20 108:25 109:1,8 111:25
              30:13 31:23,2 5 32:4,7,9,12,18   connection 49:10 84:11,22             63:24 69:16,1 9 70:20 72:19       covered 17:14 19:23 22:16 46:24
              32:19,2 2 33:9,12,1 8 34:7,10       140:23                             72:21 73:6 74:2 75:16 77:7,11        47:2 120:17
              34:19,2 2 35:5,22 45:17,21       consequence 14:13 15:7 111:13         78:9,21 80:6,12 81:17 82:16       covering 34:15 42:5 46:2 76:10
              71:25 74:17 75:11,12 78:24       consequential 56:24                   83:7,12,17,18,2 3 84:2,8,12          120:11
              96:19 105:11 109:3 140:16        consider 112:10,12,2 5 113:21         85:9 86:8 87:6,13,25 88:3         create 112:23 154:25
          closed 19:22 29:2,3,11,14,17,19         145:19                             91:7,15,1 9 96:17,2 2 97:3,8,13   created 80:1 107:21
              30:6 32:6 34:11,13,1 4 35:1,2    consideration 56:7,12 57:3,6          99:11,1 9 101:3,6,7,10,24,25      creating 112:3
              35:8 46:6                           154:15                             102:3,9,10,13,1 8 103:16,20       credible 156:20 160:15
          closing 19:16 20:3,8 31:8 32:14      considering 107:24 157:20             104:4,8,1 2 105:3 106:7,17,23     criminal 124:15 132:20,2 1 143:6
              46:18 97:15 104:11 142:3         consistent 50:3 68:15,1 7 69:24       107:2,13,2 0 108:9,16 109:6          146:1
          code 18:25 152:1                        118:5                              109:10,1 3 110:8,9 114:1,7,8      Cronthall 1:14 3:5,7,9,11,14,16
          collapse 147:7                       constellation 86:2,3                  114:25 115:15,1 6 116:5,6,22         3:18,21 5:3,8,9 6:4,7,18 7:24
          colleagues 155:13                    constitutes 85:25                     117:15 118:13,17,18,2 0 119:3        8:24 11:4,14 12:4 13:17 14:22
          collect 23:7 56:15                   construction 55:6                     119:9,1 0 120:1 121:13 122:6         15:6,20 19:5 21:2 23:21 25:19
          collecting 62:17 94:17               consultation 85:1                     122:24,2 5 123:15,18,22,24,25        26:2 29:5 33:5 44:21 45:3,5
          combination 43:21 150:16             consulted 84:24                       124:3,13,14,15,16,2 4 125:1,2        47:20 48:2,18 49:13,16,18
          combined 88:15                       contact 109:12                        125:22 126:4,2 5 127:9,10,14         53:11,15,1 9 54:5,9,14 58:21
          combining 89:4                       contacted 74:16 125:17                128:22 129:6,13,14,2 0 130:11        60:5,24 61:3,18 62:1,4,13
          come 30:11 71:20 122:3 125:11        contain 125:12                        131:4 132:8 133:24 134:2,6,9         63:19,21,2 3 64:1,10,17 65:3
              126:5 143:2 144:11 159:2         contains 57:20 102:15                 136:23 139:6,7 140:3 142:20          66:20 67:2,4,8 68:3,18,22
          comes 15:19 112:1                    contemplated 148:2                    150:21 151:13                        72:12 79:12 80:13 81:16 82:7
          coming 48:4 88:3 104:16 145:15       contents 3:1 127:3 128:11          correction 117:16                       83:1 88:19 89:21,23 90:10
              147:9                            continuance 145:3 159:12           correctly 10:12 46:20 60:23 69:2        94:19,2 3 95:9,12 98:23 99:3,5
          commencing 147:4                     continuation 59:11                    130:21                               99:8,9,13,16,19,2 3 100:6,24
          comment 157:11                       continue 14:21 15:17 59:5,10       COR's 32:25 96:13,19,2 5 97:1           102:7 103:5,7,1 4 106:4,5
          comments 115:21                         96:13,2 4 105:7 115:23 120:20      120:10                               108:6,19,2 2 112:5 113:11
          Commission 22:21 27:4                   122:23 123:17,1 9 148:4 156:4   cost 139:17 161:16                      114:9 118:22 119:4 128:7
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 169 of
                                      179
                                                                                                                                                      168
             130:16,1 8 132:12,19 133:3       deficiency 15:24 80:2 81:10,15      dispositive 147:8                   Eastern 62:5 91:14 121:14
             138:10,13,16,2 2 139:24 140:5       82:6 142:19                      disproven 156:9                     easy 105:25 106:21 161:11
             140:12 142:6,8,2 5 143:4         deficit 40:24                       dispute 94:4 154:16,1 7 159:18      ECF 140:22
             144:4,16,22,2 4 145:22 146:8     define 32:20 80:15                     159:20,24                        edited 83:23
             146:11,13,1 6 147:1,3,20         defined 80:2                        disregard 59:13,25                  edits 83:25 129:18,21
             150:10,1 7 151:16,2 1 152:3,7    definitely 16:15 146:8              dissolve 1:10 8:20 106:15           effect 59:9 156:10
             152:13,17,2 1 153:4,9,12,16,19   definitiveness 159:3,4              dissolved 58:24 62:16 92:4 93:9     effectively 148:7 155:23 158:1
             153:23 155:7 158:7,9 162:9       Delaware 49:20 88:14                   94:8,16 113:4                    effectuate 87:3 89:4
             163:13,19                        delegations 83:20                   distinguish 107:22 138:12           effort 20:4
          cross 23:22 68:23 98:21 114:10      deliver 25:15                       DISTRICT 1:1,1,12                   efforts 19:25 45:20 46:3,10 53:2
             139:22                           demonstrate 71:3                    DIVISION 1:2                            67:14,1 8 68:9 86:19
          Cross-Examination 3:6,10,14         demonstrated 59:3 64:5              docket 53:6                         ego 82:9
             3:17,21 23:23 68:24 98:22        demonstrating 157:19                document 11:14,1 4 12:5 20:16       eight 146:2
             114:11 139:23                    denied 144:8                           20:24 24:7 25:12,18,2 5 26:8,9   eight-week 143:6
          cross-examine 11:24 12:1 64:4,7     depend 77:15                           44:23,2 4 45:9,11 49:20,22       either 10:7 17:10 24:17 31:7
          Cruz 2:2                            depends 39:9 77:12,13,1 4 78:3         53:6,10 54:11,2 3 57:15 58:19        39:3 53:3 158:25
          currently 7:7 115:17                   80:15,1 8 83:3,14,15,18             60:25 62:2,5,1 4 64:25 65:4,17   Eldred 125:16
          customers 74:5                      depositions 147:5                      66:3,20 67:24 68:4,5 79:7,9      electronic 149:8,9,17,19
          cut 20:23 30:17 65:18 120:1         DEPUTY 5:5 6:11,16 48:12               79:14,2 2 81:7 82:19 84:4,5,7    element 93:16 156:5
             159:9                               100:14,17,2 2 144:20 163:15         88:13 89:12 90:6,7 91:10         eliminated 98:14,15
          cutoff 21:16,1 9 109:1              describe 50:22 111:5                   92:10 99:10 101:21,23 103:25     eliminating 20:4
                                              described 93:15 109:17 118:9           125:11,1 8 126:2 128:8,12,24     ellipses 137:10,12,21
                           D                  Description 4:3                        131:14 136:3 141:2 156:14        elsewhere 73:1
          D 2:7 3:4,12 6:9 65:6 67:25 96:1    designed 82:11                         157:6,9,16                       email 22:9 28:8,9,1 5 58:14,16
             103:23 164:12                    despite 46:3 105:4 154:6            documentary 143:12                      66:1,18 84:23 90:20,25 91:3
          daily 105:17,2 4 117:18             detail 63:5 75:23                   documentation 27:25 28:3,5,14           102:1,4, 6 109:15,18 116:9
          damage 46:7,9 155:20                detailed 93:24                         38:20 40:8                           124:20,25
          damaged 57:2                        details 121:20                      documents 11:19,2 2 12:1 25:15      emails 63:6,13 70:4,5,6, 7 149:20
          damages 56:24,2 5 77:11 160:24      determination 78:11                    53:16 68:5 89:4,6 107:4,6            150:4
          danger 154:1                        determine 43:1 90:6 143:18             128:15 141:2                     emergency 1:10 106:6,15,23
          Daniel 6:14                         determined 86:11                    doing 6:2 18:1 44:7 89:9 96:11      employed 6:22 48:20
          Daniels 2:2,2                       Diego 76:23                            107:14 149:7                     employee 27:5
          data 62:7                           different 16:11 40:10 41:17,20      dollar 47:10 51:9 130:22            employees 22:10
          date 27:1 49:25 65:11 67:10            41:22,23,2 4 116:13 130:20       dollars 20:9 47:13 50:23 55:1       employment 37:18 101:2 156:1
             90:20 164:11                        150:25 161:14                       57:3 116:15 130:21,23,24         encouraged 162:10
          dated 62:5 66:6,12                  differently 46:13 161:15               131:3 161:20 162:2               end 17:9,23 18:1,3 19:13 20:3
          dates 129:2 133:25                  difficult 34:23 53:23 56:19         done 19:21 23:15 27:20 32:1             28:25 29:1,10,2 0 30:1,15,18
          Dave 120:11 125:17                     148:17                              46:7,13,2 1 97:16 104:23             30:25 31:6 35:7,24 46:22 59:6
          David 3:4,12 6:8,9,14 25:13 26:1    difficulty 139:13                      109:4 117:14 118:7 119:22            71:25 76:8 93:19 108:24
             43:23 44:25 87:12,25 91:18       digit 109:16                           120:13 148:19 160:8                  123:16 133:10 143:24 156:18
             92:16 96:1 113:14 122:8          direct 3:5,9,13,16,2 0 6:17 26:24   door 67:23 68:13                    ended 20:6 131:2,3
          day 10:10 11:8 12:11,13,1 7 13:4       47:11 48:17 81:13 96:2           double 131:21 162:14                enforceable 157:19
             13:13,1 9 15:2 17:5,11,23 18:2      100:23 139:3 142:17 148:13       doubt 154:14                        engage 47:6 96:15 145:20
             18:3 19:14 25:9 28:22,25 29:1    directed 151:23                     down 5:23 47:21 71:23 74:24             147:14
             29:3,10,2 0 30:1,15 31:13        directing 31:21                        94:21 95:2 99:17 138:14          enough 15:16 29:22,2 2 88:23
             34:14 35:7,24 42:17 45:25        direction 31:20 35:13 96:19            140:8 150:7 153:16                   89:1 154:25 159:11
             46:5,8,14,21,22,2 3 47:5 71:23   directly 16:4,7 22:2 33:3 37:12     draft 26:4,7 44:22 79:9,18,19       ensure 7:13
             71:25 76:8 78:1,3,4 93:19           40:23 42:8 47:15 56:16              84:1                             ensuring 32:24
             104:14,1 6 105:22 106:20         disagree 33:7 81:21                 drafting 24:6 25:25 26:8 27:7       entail 17:20
             108:24 110:6,6,16,17,19          disappointed 52:9                      79:20,22                         enter 35:23 126:3
             111:24,2 5 112:21,2 2 115:2,8    disclose 42:18 59:15,19             drafts 79:14                        entered 5:25 18:15,2 1 53:6 54:6
             116:11,13,2 1 117:15,16,25       disclosed 50:18 127:2               drawing 108:12 147:18                   54:16,2 0 59:20 63:2 145:13
             118:4 120:24 129:6 148:8         disclosing 51:12                    drop 71:22                              154:5
             158:18                           disclosure 59:14                    drug 113:1                          entertain 142:4 143:1 145:18
          days 78:3,5 111:20,2 2 112:4        discount 57:6                       drugs 61:21 104:23                  entire 20:12 55:4 57:20 59:6
             134:1,4, 8 146:17 158:17         discovery 145:21 146:6,9 147:8      due 15:24 98:17 143:23                  62:10 102:15 148:1
          day-to-day 117:11                   discuss 13:3,6,2 1 16:4,8 17:11     during 10:10 22:23 25:2 29:13       entirely 143:10
          De 2:3                                 20:12 25:8 36:16 75:22 95:5         72:4 121:21                      entirety 47:12
          deal 53:2 121:25 159:2                 162:7                            duties 7:11 83:20                   entities 39:2 86:3
          dealer 7:14,20 15:17                discussed 17:2,6,8,1 3 20:13        D-a-n-i-e-l 6:15                    entitled 5:25 24:7 25:12,2 5 51:2
          debt 58:25                             21:16 22:1 27:17 36:16,18,24     D-a-v-i-d 6:14                          68:5 79:7 84:6 161:25
          decades 132:8                          43:10,1 5 46:17 52:5 58:16                                           entity 9:11 39:10 67:15 82:10
          decay 151:13,13                        63:5 66:7 97:22 102:2 113:10                      E                      83:10
          decide 96:18                           122:11 124:22 126:7 127:5,8      E 2:1 164:7,7                       entries 92:23
          decided 71:24 118:2                    127:11 135:25 140:16             each 107:21 129:15 139:19           equation 158:14
          decision 76:22 96:7,13,16,25        discusses 126:24                       147:17 150:5                     equities 157:21 158:23
             97:1                             discussing 25:4,10 26:14 128:18     earlier 25:9 27:21 36:5 37:17       erroneous 118:17
          declaration 20:15 53:4 103:21       discussion 13:18 25:6 33:1,8           58:23 62:22 69:14 72:17          erroneously 143:14
             136:18                              96:11 97:14 122:11 127:3            73:18 78:19 81:1 83:6 84:10      Eshel 3:8 48:2,10,1 5 150:2
          decline 28:10                          135:8 136:22 140:19 146:20          88:13 90:14 91:12,19 93:2        especially 60:4
          decrease 131:24                        147:2                               94:12 97:17 99:1 104:6 109:7     Esq 1:14,18,18,22,2 3 2:1,1 66:8
          deeper 56:17                        discussions 13:5,7,9 16:11,12,14       110:6 112:3 116:3 123:23         essentially 56:20
          defendant 5:25 24:1 67:16 68:9         25:22 42:23 45:12 52:2 57:25        126:7 129:4 131:10 160:13        established 156:3
             156:6 157:15 159:22 162:12          58:5 64:18 96:23 114:1           early 6:21 10:17 12:7 42:13         et 114:1 120:24 152:1
          defendants 1:9,22 4:18 5:16,18         133:23 134:1,4,1 1 147:11,20        43:20 60:20 91:6,8,24 135:3      Ethan 39:22,23,2 4 43:22 52:25
             5:19,21 69:6 81:9 126:22            147:23 158:16                       144:18,18                            53:3,5 87:24 142:5
             141:15 157:14 161:12             disfavored 155:19                   earn 139:13 155:23                  even 34:24 40:24 41:5 46:17
          defense 95:3,4 96:1 139:1           dispose 163:18                      easier 90:4                             58:1 59:12 76:11,23 90:2
          deficiencies 21:21 22:20            disposing 163:17                    East 1:19                               118:16 143:8,1 3 144:17
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 170 of
                                      179
                                                                                                                                                           169
             154:10 159:6 161:23               expedited 146:1 149:7               filings 88:16 89:14                  forwarding 66:18
          evening 110:2 120:1 134:18           expense 163:6,8                     final 57:20 58:6 102:15              found 132:17
             135:1                             expensive 161:17,1 7 162:1          finalizing 110:7                     four 146:17 160:3,16
          event 55:2 92:3 94:9 156:10          experience 132:8,21,22              finally 60:1,22                      FPR 2:6 164:11
             159:22 161:3,5 163:8              expert 60:9 71:6,8,1 0 76:15,17     financial 20:11 25:8 38:6 43:17      frame 64:19 134:12
          events 11:11 12:7 18:6                  147:5                                46:9 48:21 49:4,6 83:6 85:12     fraud 27:5 92:23
          eventually 148:9                     expire 151:1,3, 4 160:6                 85:14,15,2 5 86:3,5 157:23       fraudulent 119:8,18
          ever 28:3,6 40:13 42:18 43:4         expired 160:9                       financially 139:8                    fraudulently 115:18 117:2
             52:17 70:1,7 119:22 121:3         expiring 150:23                     find 99:2 161:1                      freeze 86:16,2 0 87:3 93:17
          every 15:12 73:9,11 151:3,4          explain 7:15 16:2 68:11 117:5       fine 149:4                               121:24 127:6 139:9 159:21,22
             160:6                                120:9 122:14 139:11              fined 59:15,15                       frequently 42:17
          everybody 111:24                     explained 96:16                     finish 74:25 75:1                    Friday 63:14 151:3,4
          everyone 5:2 40:3                    explains 71:22                      finished 140:13                      friend 33:20 34:6,9
          everything 89:24 108:19 118:15       explanation 8:9 16:6                FINRA 7:20 22:21 51:18,22            friends 52:10
             142:1                             exposed 52:10                           59:16,2 1 109:12                 from 11:20 12:18 18:9 24:4 27:2
          evidence 4:2 6:1 53:12,1 4 64:1,9    exposure 17:3 74:1,5                firm 8:1 9:19,20,21,2 2 10:8             27:12,13,1 6 28:9,16 39:16
             64:10,1 6 67:7 68:19,21 78:10     expressly 162:10                        17:12 21:21 23:16 40:2,4,7           40:13,18,2 3 41:4 42:12,14
             99:13,1 5 108:2 126:19,22         extent 53:15 139:11 142:20              42:11 98:6                           44:5,10 47:3 49:20 50:1 51:3
             138:22,2 5 140:18 142:14,17       extra 98:17                         firm's 8:2 107:24 129:20 130:7           51:9 52:15,1 6 54:2,25 55:11
             143:12 149:9 152:10,12 156:9      extremely 52:9 129:22 151:1         first 6:6 55:9 56:15 61:10 63:20         56:15,2 2 57:3 60:14 62:22
             156:13,2 2 158:1                  E-s-h-e-l 48:15                         73:15 82:15 100:21 134:4,16          63:1 64:21 66:18 69:8,12 70:9
          evidentiary 8:21 140:14                                                      142:5 151:18 155:13                  70:11,14,1 6 72:25 73:25 74:5
          exacerbate 45:23                                       F                 firsthand 69:7,10,13                     78:20 79:3 81:2 82:11 84:23
          exacerbated 120:6                    F 164:7                             five 134:1,4, 8 160:7                    86:23 87:23,2 5 88:3,11 90:21
          exact 31:3 74:6                      face 154:8                          five-minute 145:2                        91:3,6,13,18,1 8 94:2 101:2
          exactly 40:8 74:3 78:17 98:10        FaceTime 133:15                     fix 157:8                                102:24 104:1 106:15 111:21
             114:23 115:4 118:12 162:15        fact 12:22 13:3 15:21 19:7,11,25    flat 17:9,11,16,20,2 4 18:2 19:20        112:3 114:16,1 6 115:7,18
          exam 47:11                               22:14 27:14 29:24 30:4,25           108:24                               116:9 117:14 119:23 121:4,7
          examination 3:5,7,9,11,13,16,18          36:22 37:21 38:7 41:22 42:21    flatten 20:1 105:12                      123:11,1 4 127:12 128:1
             3:20 6:17 44:20 46:17 48:17           52:9 65:13 69:21 70:19 71:1     flattening 19:16                         129:25 133:11 136:22 137:3
             90:9 96:2 100:23 130:17,19            74:4 78:11 80:5 81:14 85:8,23   flattens 117:22                          143:21 144:2,1 7 145:5 147:25
             139:3                                 87:5,24 101:15 102:23 105:5     flight 144:14                            148:6,1 6 149:19,21 154:8
          examine 66:23                            105:9 107:4 110:21 112:15       flights 144:16                           159:16
          example 13:11 46:25,2 5 117:12           113:2 124:25 129:8 143:19       Floor 1:15                           front 32:25 44:24 63:11,2 4 91:3
          exceed 12:16,2 2 13:12 74:12             156:8,2 2 157:15 158:17,24      Florida 1:1,6,8,2 0 2:4,8 114:16         92:15 163:2
          exceeded 12:25 13:4,13 16:2              159:5                               133:9 154:10 155:19 159:19       frozen 139:5,16,18
             18:12 74:15 75:15 76:6 77:10      factor 93:16 94:15                      162:11 164:13                    full 6:12 20:24 28:17,2 3 29:25
             97:6,12 105:10,1 1 130:2          factors 77:16                       flowing 57:3                             57:20 100:18 102:15 156:22
          exceeding 13:19,2 3 14:3,8 15:1      facts 76:20                         fluctuations 111:3                   fully 35:25 36:1 89:5 129:5,15
             15:22 105:24                      failing 59:15,19                    focus 131:18                         functions 7:20,22 34:2
          exceeds 75:8 76:1                    failure 93:14                       follow 72:5 107:4                    fund 10:2 122:20
          exceptions 108:25                    fair 12:13 32:4,5 34:1 46:3,7       following 5:1 25:13 55:2 100:4       funded 9:25 10:13
          excess 14:2,5 52:18 77:6,8 151:7         47:18 68:13 76:14 87:10             113:1 117:16 151:22              funds 8:4 9:3 10:11 20:10,13
             160:7                                 88:23 89:1 105:12 115:10        Ford 1:22,23,2 3 3:6,10,13,17,20         21:16,19,24,2 5 22:2,4,16 24:4
          exchange 20:21 22:21 27:4 56:8           116:20 118:11 120:19 127:5          5:4,15,15,19,1 9 7:17 8:5,8,11       36:24 42:8,10 44:12 47:16
             98:13 114:5                       fake 92:23                              8:13 11:2,18,2 5 12:3 13:14          51:5 53:22 54:2 63:1 69:8,11
          excuse 10:18 15:2 20:16 49:25        fall 34:2 98:9                          14:14,16,1 8 15:5,9,11,14            69:15,2 3 70:9,16,20,23 71:4
             55:15 66:25 110:4 112:11          false 37:3,10 104:13 130:5              20:22 23:24,2 5 25:24 26:6,20        94:2 109:1 115:8,1 5 127:12
             136:10                            falsification 93:6 130:6                26:22 29:8 30:9,10 33:11             143:11 148:14 154:2,23 155:1
          excused 47:22                        falsified 104:9                         38:22,2 3 44:18 47:24 48:3,5,8       156:2 159:1,7
          execute 40:19 56:19 160:19           falsifying 18:10,2 5 130:1              53:24 58:18 59:17 60:9 62:9      further 23:21 44:18 45:11,24
          executed 64:20 65:15 66:15 89:5      familiar 24:17 48:24 49:8 67:14         63:16,20,2 2 64:3,13 66:22           47:20 56:17 68:22 77:11 78:9
             108:8 133:4 158:18                    104:25                              68:25 69:6 72:16 75:3,5,7            81:2 89:15 92:5 94:19 95:14
          executing 11:10 62:17 107:4          families 86:3                           79:14,2 1 80:17 81:23 82:14          98:20 99:16 114:9 123:11,14
             120:13                            family 85:24 86:4,5                     83:5 86:12,14,1 5 88:23,25           130:14 138:13 139:21 140:5,7
          execution 90:12 94:10 102:3          fan 109:21,24                           89:15,1 7 90:2,6 95:4,19,25          140:10
             154:3                             far 10:24 14:2 57:4 105:24              96:3 98:19 102:4 103:9 106:2
          executive 48:23                      fast 145:17                             108:1 113:7 114:12 118:24                         G
          exhibit 4:5,6,7,8,9,10,11,12,13      favor 58:23                             119:7 125:23,2 4 126:12,15,18    Gables 2:4
             4:14,15,16,17,18,1 9 20:15        favorable 112:1,13                      126:23 127:15,17,23,25           Gainor 66:2,8,1 0 101:23 102:1
             21:5 22:6 49:14,16,17,19 50:1     Fax 1:17,21 2:5                         128:10,13,16,1 9 130:14             124:12,15,17,2 0 132:7,7,13
             53:11,1 4 54:9,10,13,1 5 55:10    FBI 22:23 51:17,21,2 2 92:24            132:23 138:7,1 8 139:4,21        gambled 62:20
             61:1,2,4,16,17,1 9 62:1,3 63:8        93:3 109:12,14                      140:7,10,15,2 0 141:3,19,22,25   game 110:2,11,12,21
             63:10,1 8 64:2,9,1 5 65:1,2,6,7   feel 38:10                              143:5 144:5,10,1 4 145:23,25     garnish 53:23
             65:18 66:21,25,2 5 67:2,5,7,25    fell 111:23                             146:22,2 4 147:22 149:2,14,19    garnished 162:12
             68:1,2,19,2 1 90:15,19,22,23      felt 34:18,23,24                        150:21 151:4,1 0 155:11          garnishee 156:7
             91:9,10 92:6,15 93:24 99:6,10     Ferguson 2:7 164:12                     159:14,1 6 161:7,1 0 162:4,24    garnishment 1:11 62:16 138:2
             99:13,1 5 101:18 103:21,23        few 40:1,10 41:12 45:7 57:9             163:20,22                           151:23 152:4,18,2 5 153:5,17
             105:18,2 0 108:12 113:18              86:14 90:11 95:4,20,25 99:2     Ford's 141:5,14                         153:19 155:2,5,1 6 156:6
             126:20,20,2 2 131:9 132:5             116:9 128:3 131:10 146:9,10     foreclose 147:23                        158:1,5 159:12 160:20
             133:4 137:6 138:23,25 141:4           146:12 161:11                   foregoing 164:8                      Garrabrants 24:11,1 6 40:11
             141:6,21                          fight 159:18 160:1,1                formal 149:9                            53:3 64:24 65:19 66:21 67:1
          exhibits 4:1,2 53:17 64:10 89:18     figure 96:22                        Fort 1:20                               84:5 87:18 90:16,21,23 91:4
             140:17 163:25                     file 85:13,1 8 163:24               forth 12:10 27:25 56:3 105:17           91:16 103:22 104:2 110:7,14
          exist 11:22 157:13,16                filed 25:9 26:13 27:3 53:16             117:23                              110:15,2 0 121:8,16,21 122:2
          existence 97:25 158:19                   54:11 67:24 68:4 81:19 89:10    Fortress 1:7 24:1 81:24 82:2,5          122:5,9,1 0 123:3 124:2,5
          exists 39:7                              93:22 140:22 142:1                  86:20 103:16                        125:4 128:25 134:5,11,16,18
          expect 123:7,10                      filing 88:14,22,2 4 89:2 133:20     forward 146:4                           134:21 135:3,5,9,1 6 136:7,11
          expecting 27:14,1 5 157:6                147:8                           forwarded 102:1                         136:22,2 5 137:3,2 4 149:23
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 171 of
                                      179
                                                                                                                                                     170
          gave 53:21 121:3 124:25            happen 98:24                           149:6,2 5 150:8,2 1 151:16,24   insufficient 78:10 143:15 158:10
          general 7:11 51:13                 happened 46:11 68:16 148:11            152:18 153:20,2 4 155:3,11,18   insurance 56:19
          generally 7:15                        148:20 156:9 157:7 158:18           157:10,2 0 158:4,7 159:10,14    integration 57:11 58:4 113:24
          Gentile 110:23                     happening 60:21                        159:16 161:7,1 0 162:4,9,9,17       154:14
          Gentilly 110:23                    happens 107:11                         162:24 163:13,1 4 164:1,3       intend 6:2
          George 31:16,1 7 120:5 130:12      happenstance 111:25                 HONORABLE 1:11                     intended 40:14 79:16 109:9
          gets 162:3                         happy 128:3,4,1 0 142:4,25          Hope 1:15                              115:22 126:3
          getting 34:15 70:11 86:16 118:3       144:11,1 2 153:20                horrific 97:23                     intending 26:9 110:13 127:12
             131:17 162:13                   hardship 156:11 157:23              hour 99:23                         intends 81:9 160:12
          GILDA 2:6 164:11                   harm 138:5,1 2 139:11               hours 29:13 121:13 164:2           intention 95:11 99:18 113:5
          girlfriend 135:20,2 2 136:1        harmed 139:8 155:22                 house 65:22 122:17 135:11              114:7 156:8
             137:23 160:12                   hate 149:12                         huge 111:21                        interday 98:4,6
          gist 91:21                         having 15:3 16:8 17:8 32:17         hundred 17:23,2 4 117:19,24        interest 9:13 55:8 56:1 101:9
          give 8:6,9 19:15 35:21 36:14,22       42:14 43:18 44:3 58:4 93:3,6        161:20 162:2                        162:15
             37:2,9 46:25 55:4 92:12 96:11      107:19 132:20 139:13 154:17      hung 123:2                         interested 145:25
             141:11 147:6                       155:24                           hyphen 48:16                       interim 160:25
          given 12:5,11,14,1 7 15:3 16:6     head 31:11 137:14,17                                                   internal 23:14 117:9,2 2 118:13
             28:3 83:15 93:13 105:22,22      headquarters 76:23                                    I                intimate 73:7
             106:19 114:4 121:3 128:8        hear 46:20 67:22 130:21 144:1       ID 4:5,7,8,9,10,13,1 5 49:17       introduce 140:16
             144:14 147:16 149:7 160:2,4     heard 91:18 104:6 110:24               54:13 61:2,17 62:3 65:2 68:2    introduced 89:18
             161:22                             142:16 147:12,25                 idea 81:21 82:23 83:24 160:13      introducing 9:21 140:21
          giving 36:24 55:5                  hearing 5:24,25 140:14 144:7,9      identified 44:22                   inventory 22:11
          global 25:4 103:1,3 113:9,13,20       153:1 163:15,1 6 164:5           identify 53:15 89:20 141:8         investigate 18:4
             113:21,2 3 122:11 140:2 154:7   hearsay 142:15                      identity 107:22                    investigation 18:23 51:17
             159:8                           Heat 110:1                          ID/In 4:2                          involve 8:3
          go 8:23 10:12 17:9 41:25 42:2      held 5:1 10:7 100:4                 ignore 35:4 60:3                   involved 9:2 24:6 51:8 78:20,23
             56:17 68:11 71:18 78:6 79:16    Hello 114:14                        ignored 35:3                           79:3,18,20,2 2 86:16,18 87:4,8
             89:22 90:3 92:5 99:25 110:12    help 7:13 99:4                      immediate 57:8 154:23                  101:6 158:17,21
             139:2 140:18 146:2 147:18       helpful 142:22,23                   immediately 104:4 157:8            involvement 82:2,4
             148:8,1 2 152:14,2 4 153:18     hereto 57:21 102:16                 impact 14:8 15:3                   involves 148:17
             157:12 159:21 161:6 162:8       hey 121:25                          important 109:8 149:8 151:21       involving 43:21 50:20 51:18
             163:9                           he'll 138:19                        impose 156:10                          63:13 91:12 122:11
          goes 137:11 139:19 162:3           Hibiscus 68:12                      imposed 27:22 28:7 59:23 75:22     irrelevant 143:10,17
          going 19:16 26:24 27:20 29:21      hide 119:22                         impossible 29:21 34:19             Island 6:23 65:24
             30:11 36:8,9,13,17,1 9 37:2,8   high 111:21 157:1 158:2,20          impression 8:20 159:7              issue 6:1 25:5 115:17 126:5
             56:22 63:14 82:5 95:8 96:21     higher 116:19                       improper 38:13 111:16 119:20           142:15 153:5 161:21
             96:24 104:22 110:18 111:24      highly 155:19                       inaccurate 109:16 117:4            issued 60:13,1 6 78:15
             117:25 122:18,18,19,20          him 9:7 11:24 12:2 16:8,22,25       inappropriate 161:22               issues 12:6 92:1 161:11
             123:10,1 3 124:11 128:17           17:6 20:12 21:24 22:14 23:5      inappropriately 157:25             i.e 45:24
             145:16 147:7 148:15 152:10         25:2,3 28:16 36:24 42:24 48:6    incident 80:3 157:15
             152:11,1 5 155:16 157:22           56:21,2 2 57:1 58:10,10 59:9,9   include 12:20,2 1 123:7 125:4,8                      J
             159:18 160:1,4,6,1 3 163:4         59:24 63:24 64:5,7 67:19         included 108:18 132:4              J 1:14 4:18 126:20,22
          gone 37:13 42:7,8 81:20 105:5         72:15,1 8 75:1 81:3 82:17 85:3   includes 68:5                      jail 121:23 136:4
          gonna 137:9                           91:23 95:15,16,20,2 1 98:13      including 149:10 156:17 158:12     Janet 40:9
          good 5:2,3,4,8,15,1 7 6:19,20         110:24,2 5 111:1 120:10          incomprehensible 157:12            January 49:3 74:7 149:21
             23:25 24:2 46:25 48:19 69:1        121:12 122:3 123:5 124:8,21      incorporating 61:24                Jaskot 133:11
             71:18 76:12,14,1 5 96:4            128:12 130:13 133:2 138:19       incorrect 30:7,8 33:20 78:10       joint 163:18
             100:25 101:1 114:13 121:25         144:13,1 7 145:6 148:9 153:15    increase 73:12 112:18,25           Jones 1:18 5:13,13
             144:1,1 2 159:17                   160:14                           increased 47:3                     Jr 2:7 164:12
          gotten 157:4                       himself 65:23                       incur 50:20                        judge 1:12 117:5 140:20
          gphofficialreporter@gmail.com      hired 132:24                        incurred 14:1 37:11 42:25 56:25    judgment 62:17 94:10,1 7 154:3
             2:9 164:14                      history 106:21                      independent 88:18                      160:18
          granted 58:23                      hit 118:15                          indicated 60:18,20                 July 146:18,21,2 4 147:5
          granting 56:1                      hold 81:9,14 82:5                   indicating 28:10                   jurisdiction 10:20
          great 162:21,22                    holders 37:22                       indirectly 37:12                   jurisdictions 89:9
          greater 23:18 106:19               holding 9:12,14,2 2 28:18,23        individual 1:7 12:23 24:19 79:14   jury 143:6
          greatly 155:22                        30:14                               80:21                           just 8:7,10 14:7 15:11 19:4
          Greg 24:11,15,1 9 25:3,3 26:12     Holdings 71:8,12 72:2               individually 25:16                     20:12 26:24 27:12 34:21 36:2
             40:11 45:15 53:3 64:24 90:21    holds 150:23 152:22                 industry 137:9                         36:15,2 4 41:13 44:14 45:7
             91:15 121:7 128:25 136:2        home 55:6 133:7,8 134:24,25         inflict 155:20                         46:2,16,17,2 5 54:22 63:12
             149:23                             135:7 136:14 156:15              influenced 60:7                        64:13 67:10 77:18 78:11
          Gregory 67:1                       honor 5:3,4,8,15,17,2 2 6:4,7       inform 31:24 70:7                      80:11 81:21 86:4,12,14 89:2
          Greg's 24:21                          7:17 8:5,8,11,13,16,1 8 11:2     information 38:6 52:15 53:20           89:10,2 4 94:7 95:20,25 96:5
          Group 6:23                            11:15,18,2 5 12:3 13:14 14:14       60:2,6 61:25 62:22 69:22 87:2       97:1 98:24 99:10 100:8 111:8
          guarantee 40:20                       14:18 15:11 19:2 20:22 26:20        87:25 88:4 136:3 149:8,11           111:25 112:23 117:17 118:8
          guess 13:8 42:25 106:24               30:9 38:22 44:18 45:3 47:24      informed 31:23 110:15,20               118:19 121:3,2 0 123:4 126:6
          guts 148:23                           48:3,8 49:14 53:11,17,24            142:10                              127:15 128:1,3 129:10 130:24
          guy 110:23 130:12                     58:18 59:17 60:9 62:9 63:16      injure 156:6                           131:10 137:3 138:2,10,11,18
                                                64:3,13 66:22 67:5 75:6 86:12    injury 44:1                            138:19,2 3 140:21 141:7 146:2
                           H                    89:17 90:4 94:20,2 3 95:4,20     inquiries 70:11,13                     146:24 147:9,14,1 5 148:8,20
          hac 5:9,16,20                         95:25 98:19,2 0 99:16,19         inside 67:22 68:12                     150:25 152:8,14,2 4 155:24
          half 20:9 47:10,1 3 55:1 57:3         100:8 103:9 106:2 108:1          insist 20:24                           156:1 157:4 159:9,14,21
             99:23 121:13 150:19                111:15 113:7,1 0 125:23          instead 104:11                     justify 6:1 142:21
          Hampton 1:14 5:9                      126:12,1 8 127:15,23,25          instruct 31:17,1 9 33:15           justifying 131:22
          hand 48:9 53:9 67:2 99:5,6            130:14,1 6 132:23 138:13,16      instructed 32:3,9 34:24 35:2
             100:14 128:4,1 7 131:13            138:18,2 2 139:21 140:7,10,12    instructing 25:17                                  K
          handed 61:4 99:10                     140:15,2 5 141:10 142:6 143:4    instruction 35:3,4,2 1 78:23       K 1:11
          handle 75:20                          143:5,2 3 144:5,10,24 145:1         120:10                          Katherine 133:11
          hands 59:5                            145:22,2 3 146:9 147:3,21,22     instructions 22:10 79:3            keep 40:23 96:17,1 8 117:20,24
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 172 of
                                      179
                                                                                                                                                     171
          kept 41:5 142:9 156:24                 113:19 155:12 161:1,7               23:25 24:3,6 25:13 26:1,23         77:21,2 2 78:6,8,2 4 79:4 81:2
          key 153:5                          letter 141:9,12,12,15                   27:11,2 1 32:8,11 33:17,23         82:16 86:17,2 5 87:3,6,17,20
          keyboard 136:25                    letterhead 65:14                        38:24 40:13 43:2,23 44:14,22       88:17 90:20 91:6,13,24 92:20
          kind 13:8 59:24 72:14 147:16       let's 18:5 47:1 49:16 54:22 55:9        44:25 45:6 48:5 52:2,6,9,16        93:3 94:1 97:7,12,2 0 101:6,6
             152:15                              62:1 95:21 99:25 103:21             81:1 87:12,2 5 88:3 91:13,18       101:10 104:7,14,1 7 105:2
          kinds 120:24                           121:25 129:10 137:5 140:18          91:23 92:16 93:2,5 95:13,15        108:8 109:13 110:2 111:3,13
          knew 21:21 34:10,1 3 59:22         leukemia 61:21 104:23 112:1,16          96:1,4 98:24 99:11 104:6,9         111:13,2 5 112:7,1 9 114:15,20
             97:11 125:7 133:1                   113:1                               105:9,14,16,2 1 108:11,15,23       114:22 115:4 116:1 118:5
          knock 68:13                        level 47:5                              113:15,1 6 116:8,2 3 117:1,6       119:1 120:1,4,7,2 0 121:7
          know 9:5,7 24:15 28:15 29:11,12    levels 131:24                           118:8,2 0 119:1,2 3 122:8,10       122:2,5 129:3,4, 9 131:22
             29:21 39:2,3,10,1 6 40:1,9      liabilities 15:18                       125:17 129:5,8,11,15,19,23         133:24 134:12,12,1 7 135:3,5
             45:20 52:11 54:3 56:23 59:1,4   liability 1:8 27:2,13,1 6 57:7          130:6 147:25                       136:10 139:6,18
             59:11,22,22,2 4 60:3 61:24          82:12 122:18,19,2 0 123:11,14   Lorne 2:1 5:17                       margin 10:6 41:14 42:5,11 80:1
             62:19 69:18,2 0 70:21 71:24     liable 76:7                         Los 1:16                             mark 62:1 88:5,6,7,9
             72:6,8,22,2 4 73:2,4,24 74:6    licensed 84:23                      lose 72:19 160:6                     marked 49:13,1 7 54:9,13 60:25
             75:17,2 4 76:3,3,10,22 77:13    lien 55:4 56:9 107:1,5 122:17       loses 73:12                            61:2,15,1 7 62:3 65:1,2 66:20
             77:16,1 7 78:6,16 81:6,19           158:12                          losing 59:6 161:4                      67:25 68:1,2 99:6 101:18,20
             82:17,1 8 84:9,14,18,21,23      life 122:1 160:8                    loss 13:25 16:14 17:1,2,1 4 20:4,6     108:12 131:9 141:19
             85:1,16 86:9 87:19 88:5,13,16   light 153:19 154:17                     20:9,11,1 2 22:18 27:2,13 31:4   market 7:21 19:18,2 2 29:14
             88:21 89:12,13,14,2 5 90:17     like 6:8 7:22 18:12 20:15 34:23         31:12,1 3 36:11 37:11 47:10        60:13 120:16
             93:21,2 2 105:18 109:14             44:3 48:2 49:13 60:25 64:24         47:12 50:20,2 2 51:9 60:1 73:9   markets 9:12 29:17
             110:23,2 5 113:19 119:14            65:17 67:24 89:25 90:19 91:9        77:4,17 92:25 96:12 97:21        marks 137:16
             120:10 124:20 129:19 133:10         92:6 95:5 98:24 99:5 101:14         108:9,10,2 5 131:6,7             math 31:11
             145:5,15,1 9 147:10,17 148:22       101:18 108:11 111:5 113:18      losses 16:9 31:1,6 33:2 41:5 42:9    matter 11:15 20:17 44:23 51:15
             148:25 149:18,2 1 150:15            117:20,2 0 121:25 126:6,18          42:12,19,22,2 5 43:5,14,25         53:6 55:18 58:23 62:17 64:25
             156:5,7 157:13,20,2 1 161:11        130:2 131:9 144:3 149:1,8           51:18 52:3,7 78:9,20 80:1          67:25 68:5 81:19 94:16
             161:12,2 2 163:1,3,24 164:1         150:3 152:24                        85:6 93:18 120:7,21 121:5          101:21 106:10 107:7 111:12
          knowing 18:21,22                   limit 12:13 14:2,4 17:1 98:5,7          156:22,23                          112:6 140:23 144:7 145:18
          knowledge 9:13 27:1 45:23              105:11,13,21                    lost 149:12                            162:20 164:9
             50:10 61:10 69:7,10 70:25       limitations 10:21,24,2 5 11:5,6     lot 77:22 149:11                     matters 57:22 102:16 142:10
             72:14 73:8 87:23 105:4              11:11 12:10,1 2 14:6 18:12      low 157:18                           Matthew 1:23 5:19
             136:11 142:18                       47:8,10 130:3                   lower 47:4 116:19                    maximum 15:2 98:5 105:21
          known 9:17 118:20 125:3            limited 1:8 77:24 120:21            lunch 99:25                          may 11:15 14:16,2 1 15:11 18:20
          knows 118:12                       limiting 111:15                     luncheon 100:2                         18:21 26:20 37:16 38:22 45:3
                                             limits 10:24 11:9,19,2 1 12:11,22   L-o-p-e-z 6:15                         47:21,2 4 51:13 53:11 58:25
                           L                     13:3,12,13,1 9 14:8 15:2,23                                            61:13 74:25 78:5,14 86:12
          L 2:1                                  16:2,3 27:22 28:1,6,11 59:23                    M                      89:9 94:21 99:3,17 124:11
          labor 157:22                           74:1,5,8,9,10,12,1 5 75:8,15    M 5:19 79:14 89:17                     126:5,1 2 127:23 138:14 140:8
          language 154:13                        75:22 76:1,6,1 3 77:10 96:6,8   made 14:17 18:10,1 6 36:1 45:20        143:5,9 144:16 145:1 149:6
          large 18:17 108:10 118:3 129:22        97:7,13,24,2 5 98:3,6,13,15       51:17 52:12 54:2 60:3 67:14          151:17 152:17 153:23 159:14
          larger 34:15                           105:17 116:4,8,10                 71:1 73:2 79:25 80:5,9,23            162:1,12
          largest 21:17                      Lindner 31:16,17,18,1 9 33:12         83:25 84:7 87:21 89:3 96:7,12      maybe 13:8 90:6 92:15 116:15
          Las 1:19                               33:15 35:11,12,21,2 3 45:16       96:16 98:10 118:19 129:18,25         130:22 142:20 154:7 159:19
          last 6:21 24:17 26:24 48:15 62:2       45:20 46:3,6,1 2 120:5 130:12     143:9,13,1 4 148:5 157:11            162:1,4
              65:25 66:3,4,5 98:9 99:20      Lindner's 35:9 120:6                maintain 7:13 13:24 14:10,12         McComb 39:22,23,2 5 43:22
              131:14 147:10                  line 4:3 8:19 62:10                   15:15,1 6 41:14                      52:25 53:1,5,2 1 62:23 63:6,11
          lasting 99:22 146:6,15             liquid 150:18 151:1                 maintained 41:23 42:5                  63:19 64:2,4 69:14,19,21,25
          late 88:17 146:24 147:5 153:1      liquidate 55:3,4                    maintains 42:10                        70:2,3,8 87:24 92:7,21 93:23
          later 73:19 109:13 117:25          liquidated 150:20                   majority 120:13                        134:8 142:5,6,9,9,2 3 143:2,8
              121:13 140:17 144:3            listening 135:12 136:1,6            make 8:12 10:13 18:11 19:25            143:14,16,2 4 144:2 145:3
          Lauderdale 1:20                    litigate 161:13                       20:10 26:9 36:15 53:22 56:18         150:11 151:18 153:20
          law 142:14 143:15 154:10           litigating 161:24                     78:11 88:22 96:9 104:10            mean 18:13 21:20 32:20,2 1 41:7
              155:19 159:19 160:20           litigation 156:18                     110:10 115:7,2 1 117:7,11            47:3 72:9,10 78:12 83:9 84:16
          lawsuit 85:18 93:21                little 41:3 90:13 92:5 115:13         118:16 119:15 121:25 130:2           89:25 109:2 113:16 141:7
          lawyer 25:17 66:18 88:10               117:21,2 3 120:14 131:17          141:7 142:11 145:1 148:8,12          143:16 145:2,2 146:10,12,17
              101:24 124:8,9,12,12,15            141:1 148:9                       149:6,8 152:22 156:4 161:4           147:21 148:22 152:18,24
              132:8,20,21,24                 live 121:12 160:12                  making 7:21 9:25 45:16 61:5            153:20 154:10 157:2 159:3
          lead 72:18 100:10                  lives 160:11                          70:8 88:16 92:23 98:8 119:2        meaning 17:8,9
          leading 118:22 119:4               living 155:23 156:4                 managed 38:2,3 110:10                means 75:17 83:24 100:10
          learn 82:21                        LLC 1:4,7 49:8,10,1 1 81:24,25      management 18:11,15,2 5 43:22          150:24 162:18
          learning 18:9 129:25                   101:15 103:16,18,18               43:23 117:8,13,1 5 130:2           mechanism 74:3,6
          least 18:24 99:23 107:19 134:4     LLP 1:14,19 5:11,13                 mangled 41:3                         mediate 147:11
              143:21 146:8 162:14            local 5:18                          manner 121:19 160:14                 medications 112:16
          leave 48:6 97:2 115:20,22          location 133:5                      many 9:9 16:11 39:21,2 2 101:12      meet 22:23 93:14 109:5
              137:20 138:2,18                long 17:10,2 2 54:23,2 3 99:21        116:11 122:9 129:8                 meeting 157:17
          leaving 138:6                          104:10 107:11 117:10 145:6      March 6:21 9:16 10:17 11:11,12       member 81:25 101:8,1 5 103:19
          led 108:8,1 0 154:21                   146:5,14                          12:7,22 15:22,2 2 16:1,1,10,22     memoranda 89:18
          left 59:7 121:11 137:10,12,22      longer 97:15 109:4 146:16             16:22,2 4 18:7 19:25 22:18,18      Memorandum 126:20
          legal 48:23 76:18 81:18 83:11,13   look 12:9 18:4,5,1 2 20:15 22:6       23:1,2 24:10 28:18,22 29:20        memorialize 40:19
              84:17                              55:9 63:10 65:6,17,25 90:15       29:24 30:4,18,2 1 31:5,7,15        memory 137:3
          legally 157:12,19                      90:19 91:9 92:6,10,18 103:21      32:1,2,3,7,13,1 7 33:3,13,18       mention 19:7 106:18 151:22
          lend 148:7                             105:20 106:21 108:11 113:18       34:11,2 2 36:3,6,1 3 37:3 38:7     mentioned 15:1 17:16 19:6
          lengthy 121:18 136:21                  126:16 128:6 130:2 133:25         39:17,21,2 5 40:11,12,14,18,22       45:16,2 5 46:16 56:1 61:11
          lent 148:15                            136:18,1 9 137:5                  41:4 42:13 43:20 45:17 46:19         62:22 106:1 107:17 110:13
          Leon 2:3                           looked 85:16,20,2 3 132:5             50:2,6,12,14,16,2 0 51:14 52:3       132:3 133:19 134:11,15 135:2
          less 57:4 130:22 151:5             looking 63:17 142:13                  52:3 54:21 60:8,8,1 6 61:5,24        135:16 138:1 146:1 151:24
          lesser 163:2                       looks 99:12 152:24                    62:5 63:14 64:19,19 65:12            158:10 160:13
          let 43:2 61:15 67:10 75:1 90:16    Lopez 3:4,12 6:8,9,14,19,21           66:6,12 70:17,2 0 71:2,12,14       merger 49:3,3
              96:6 97:20 99:2 105:17             8:25 11:20 12:5 14:23 18:13       71:15,2 0 73:19,2 2 74:8 77:1,3    message 20:21,2 3 22:12 97:19
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 173 of
                                      179
                                                                                                                                                     172
          messages 20:23 91:12 150:4          mortgage 55:5 56:9 158:11          notice 75:6                            62:1 68:18 73:6,24 77:25 78:1
          met 14:9 15:8 51:22 111:1 155:3     most 12:12 28:8,12 29:18 109:8     notification 19:15                     78:3 85:16 86:12 87:1 88:21
          Miami 1:2,6 2:8,8 10:20 107:2         133:20 146:17 162:18             number 1:3 4:5,6,7,8,9,10,11,13        90:3,4 91:13 96:18 97:4 98:19
             110:1 133:9 134:22 164:13,13     mostly 21:7                           4:14,15,16,17,1 9 9:8 10:9,10       114:23 115:4 122:9 125:23
          Micah 125:16                        motion 1:10 8:20 106:7,14,15,23       10:24 11:14 13:7 31:3,11            127:15 137:8 145:10,11
          MICHAEL 1:11                          108:20 113:4 151:22 163:18          41:15,2 3 42:23 49:17 53:6,14       146:17 147:13 151:25 152:15
          Micheletti 150:3                    motions 147:9                         54:13 55:10,1 3 61:2,17 62:3        156:5 159:8 161:11,12 162:23
          microphone 6:12 48:13 100:18        move 53:11,1 6 64:1,10 68:19          64:9,25 65:2,17 67:7 68:2,4         163:18
          mid 147:5                             89:17 99:13 103:5 108:19            68:21 77:16,2 4 79:25 93:23      ones 28:12 34:3
          middle 21:17 163:4                    111:21 113:3 126:18 138:22          99:15 138:25 141:4,9             one-person 103:18
          might 72:18 76:21 85:25 91:23         146:3                            numbers 4:12 41:20 64:15            online 164:2
             99:4 117:6 143:25 148:9          moves 66:20                        numerical 49:14                     only 70:19 73:7 74:7 81:5 88:2
             155:1 159:23                     much 6:7 11:7 16:14 73:2 76:25                                            94:23 97:14 114:5 133:1,23
          million 20:9,14 23:19 31:1 36:6       114:19 139:16 145:15,20                            O                    136:11 138:19 143:10,16
             36:14,18,2 3 37:3,9 40:25 41:6     146:6 148:23 157:10 163:13       oath 95:23 106:9,1 0 112:7             148:5 151:2 155:23
             41:25 42:1 47:10,13,14 50:23     Mullin 1:14 5:9                    object 64:3,6 79:12 89:24           open 40:24 41:5 46:1 77:14 86:7
             51:9 52:19 55:1,7,1 1 56:8,9     multiple 105:23                       100:12 128:7                        96:17,1 9 97:3 151:2
             57:3 64:21 67:11 71:3 73:13      must 143:18 155:16                 objection 7:17 8:5,7,7,10,12,14     opened 60:13 97:12
             74:11 77:2,3,6,8,2 0 78:1,12     mutual 149:15 157:8                   8:17,18 11:2 13:14 14:14,17      opening 89:19 120:11,12,16,17
             85:9 94:13 98:5,7 102:9,20,24    myself 31:20 43:21 128:25 129:1       15:5,9,12,1 2 19:2 20:22 25:19      120:23 140:22
             103:25 107:2 108:8 113:5                                               26:2 29:5 33:5 53:13,24 58:18    operate 109:5 123:19,20
             114:21 115:5,1 1 116:15,20                        N                    59:17 60:9 62:10 64:13 66:22     operating 7:7
             120:18,2 1 121:5 122:17,17,20    naked 72:22,25                        72:12 80:13 81:16 82:7 83:1      operations 15:17,22,2 5 21:22
             125:25 130:21,23,24,2 4 131:3    name 6:12 13:2 24:17 39:15            88:19 90:7 102:4 108:1,20           122:21
             131:4,5 139:14,1 9 150:19,23        48:14,1 5 49:23,25,2 5 50:7,7      113:7 118:22 119:4 132:10,16     opportunity 19:19 58:9,13 64:4
             151:8,10,1 1 156:14,16 158:11       89:8,11 100:18,20,21               132:23 138:7 140:20                 64:6 66:23 91:22 103:9
             158:12 160:7,18,2 3 162:6,17     named 24:19 31:16                  objections 8:15                     opposing 100:9 128:14,1 6 163:5
             162:25                           names 40:3,6                       obligated 74:4 75:9,24 161:13       opposite 156:23
          mind 8:25 14:23 86:2 134:13         nano 77:15                         obligation 10:3 54:25 76:4          options 150:24 151:1,2,5,5,11
          mindful 95:12                       NASDAQ 98:7                           102:12,2 0 148:14 154:12            155:25 160:5,9,14
          minds 157:17                        nature 7:15 8:7 84:14,1 6 85:1     obligations 50:11,1 2 55:24         oral 57:24 87:7,9,2 1 88:2 102:18
          mine 121:24                            154:21 159:8                    obtained 86:23 87:25 106:15         order 5:24 15:16 16:18 17:1,7
          minimize 16:9,14 17:1,2             near 131:3                         obtaining 51:9 156:25                  18:1,11,15,2 1 20:11 36:11
          minimum 14:9,12 15:2,3,7            nearly 34:18                       obviously 149:15 159:25                50:24 57:8 82:10 95:16 107:5
          minute 63:12                        Nebraska 88:17 89:13 142:6         occur 10:14 19:16 71:12,14             117:8,13,1 5 130:1 145:13
          minutes 45:7 82:22,2 4 90:11        necessarily 37:11 77:12,17         occurred 11:11 16:15 33:2 45:12        147:7 150:20 163:10
             95:5 124:2 125:16 136:2          necessary 10:6 89:4 153:22,23         52:3 90:14 93:6 104:7 111:12     ordered 35:4
          misapprehension 8:22                need 17:14 53:15 105:18 111:24        133:24 134:16,2 1 136:9          ordering 33:8
          mischaracterizes 102:4                 127:8 138:12 141:10,11             154:24                           orders 35:23 77:13 120:13
          misconduct 59:24                       142:21 145:20 146:6,8 150:19    occurring 16:10 18:6 64:18          ordinary 82:24 161:12
          misplaced 127:16                       152:12 153:14                      134:1 158:16                     organized 92:12
          Misrepresents 58:18                 needed 10:11 12:17 41:5 55:3       occurs 41:16                        original 84:1
          missing 109:7,16                       110:16 118:3                    odd 31:9                            Originally 121:11
          misspoke 67:4                       needs 95:4 149:11 156:2 163:5      off 20:24 30:17 65:18 111:22        OSJ 10:20
          misstatements 64:5                  negotiation 24:7                      117:25 120:1,2 3 140:19          other 7:21 9:11 21:14 23:17,18
          mistake 157:8                       negotiations 57:23 102:17             146:20 147:2 157:4 160:11,12        28:16 46:12 52:17 56:16,24
          mistaken 39:18 40:10                   147:15                          office 10:20                           58:22 67:16,2 1 69:18 73:24
          misunderstanding 150:7              neither 17:22 22:16                officer 7:4,10,1 1 33:25 34:25         77:16 78:3,5 85:16 87:1 88:21
          mitigate 16:16 51:8 78:20           net 13:24 14:10 20:9,12 21:21,22      38:10,1 2 48:23 76:18 105:16        94:24 96:18 102:8 103:4
          moment 38:22 86:12 98:19               36:10,1 1 37:15 41:17 42:1,2       105:21 164:4                        104:22 115:1,7, 8 117:18
          Monday 55:2 144:18,19,20,21            46:9 109:8                      official 2:7 49:20 116:10 164:12       119:11,1 4 120:24 121:24
             144:23,2 4 145:4 151:19 153:9    never 36:13,22,2 4 41:4 42:21      offset 85:10                           132:21 135:15 136:5,6 138:16
             163:15,16                           43:6,7,10,12,15,1 6 44:2,4,9    oftentimes 89:13                       147:25 150:6 151:25 155:8,8
          money 22:8 36:8,9 37:12 44:15          45:9 70:3 71:1 80:5,11 94:14    Oh 67:2 70:24 75:3,5 92:16             156:1,12,1 3 157:4,9 158:9,10
             54:3 62:20 65:13 72:19,24           116:9,1 0 119:19 137:8 160:8       106:17 109:20 124:10 127:20         161:1,5
             73:2 76:25 93:19,2 0 108:2,25    nevertheless 105:6                    128:16 153:12                    others 70:25
             114:16,1 9 115:18,22 117:21      new 1:24,24 46:1 107:21 133:12     okay 5:23 6:6,25 7:2 8:14,22,23     otherwise 56:23
             138:2 139:14,1 7 143:13,19       news 71:18,2 0 72:4 112:8,10,12       21:11,1 3 22:13 24:17 25:11      other's 147:17
             148:3,7,8,13,15,1 7 154:17          112:21,2 2 131:22 132:1            26:7,11 30:12 32:22 35:18        ourselves 96:14 128:2
             156:18 158:20 160:11,15          next 47:23 48:1 79:17 100:5           41:10 42:13 43:3,16 48:7         out 10:11 19:7,11,1 6 20:1,1,8
             161:4,4 162:20,21                   111:22 137:8 138:15 139:17         55:20 63:22 81:1,6,8 85:21          21:15 29:2,3,11,19,23,2 5 30:6
          monies 9:22 36:17 37:5 76:10           140:9 143:7 144:18,18 148:8        88:11 90:5 92:14,17 95:1            31:23,2 5 32:4,7,9,12,14,18,19
             107:25                              160:7,16                           99:18 100:1 103:11,24 108:15        32:22 33:9,12,1 8 34:7,10,11
          monitoring 130:9                    night 110:21                          108:23 109:18,2 0 115:14            34:13,19,2 2 35:5,22 45:17,21
          monitors 118:14                     nobody 67:22 68:12                    124:24 126:5,1 7 137:7 138:21       46:6,18 51:24 61:23 71:20,25
          month 6:21 139:19                   none 54:3 149:25                      141:13,1 6 144:3,8,25 145:8         72:4 73:13 74:17 75:11,12
          monthly 37:22                       Non-Service 68:6                      145:22 146:5,1 8 147:6 149:4        78:24 79:16 92:3 95:15 96:22
          months 116:9 139:17,1 9 146:9       normal 107:14 112:12 117:19           150:1,9 151:15,2 0 153:3,10         103:22 104:11 105:11,12
             160:4,7,16                          139:13                             155:6 158:8 161:9 162:8             109:3,3 112:1,1 3 114:23
          MOORE 1:11                          normally 141:9                        163:8,2 3 164:2                     117:21,2 2 120:18 121:1
          more 13:8 53:23 71:3 86:14          North 2:8 164:13                   Olas 1:19                              132:17 133:2 137:12,13,17,20
             115:13 117:23 131:20 134:8       notarized 131:15 133:17            old-fashioned 159:17                   137:22 143:13 148:17 156:6
             141:1 145:15 151:5,5,10          notary 133:10,11,15,16             Omaha 144:17                           160:14 162:17 163:5,17
             152:18 153:24 154:18,24          notation 61:23                     omnibus 89:24                       Outbound 65:13
             155:3 161:4                      note 5:7 15:11 55:7 62:9 64:13     once 159:1                          outside 44:16
          morning 5:2,3,4,8,15,1 7 6:19,20       160:10                          one 16:7 21:7,9,10,11,1 7 22:9      over 21:19 40:25 41:5 53:13
             18:15 23:25 24:2 42:13 60:12     notes 136:25                          23:9,11 28:16 30:9 31:16 33:1       59:10 73:3 74:1 78:16,16
             60:23 76:24 91:6,8 97:20 99:1    nothing 30:22 94:19 99:16 114:9       39:14 40:2,9 41:13,14 44:25         96:25 97:2 109:2 128:5
             135:3 145:9                         119:8 138:13 140:7                 45:1,14 47:15 51:25 61:20           130:12 139:17 148:24 150:23
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 174 of
                                      179
                                                                                                                                                      173
             151:12 154:16,1 7 158:16       per 12:13 16:3 98:4,16,17              52:12 64:20 75:25 77:10           previous 46:5
             159:18 160:7                      113:10,1 4 116:15,16 117:18         100:12 137:8 144:7 147:22         previously 46:24 59:15 68:4
          overall 74:9                         120:10,1 1 125:18 130:21,23         150:22 151:6 152:9                   96:1 131:21 139:1
          overheard 135:20,23               percent 55:8 60:23 62:6 104:13      pointed 162:17                       prexigebersen 62:7
          overrule 8:14 19:3                   104:19 105:5 111:23 112:18       pointing 103:22                      price 31:8 71:12,15,2 2 105:5
          overruled 7:18 8:6 11:3 13:15        112:25                           policies 56:19 75:18,2 2 78:7           111:3 112:19,2 5 117:9,14
             14:15,1 7 15:10 21:1 25:21     percipient 71:10                    policy 76:12                            131:20,22,23
             26:3 29:6 33:6 53:25 58:20     perform 10:17,22                    Ponce 2:3                            primary 7:20
             59:18 60:11 64:8 72:13 80:14   perhaps 58:1 90:2 95:15 111:7       Pope 126:9,19,2 4 127:2,5            principals 51:10
             82:8 83:2 88:20 100:13 102:5      150:18 161:18                       133:19                            print 120:11,12
             108:3 111:18 113:8 118:23      period 22:24 89:14 143:1            Pope's 141:5,11                      prior 12:18 13:13 21:13 26:13
             119:5 132:11,2 5 138:9         periods 147:8                       portion 137:23 140:14 150:18            27:4 46:8,14 57:22,2 5 58:2,5
          owed 113:5 159:4                  permission 13:12                    position 7:3,9 10:24 11:9 12:25         58:11 60:16,1 9 66:17 78:6
          own 8:4 9:3 101:12 107:22,24      permit 74:4 123:20 143:2               13:24,2 5 16:11,12,13,15,20          84:3 93:24 98:15 102:3,17
             118:14 129:21 130:19 161:18    permitted 35:18 72:24 120:20           17:8,10,10,15,16,20,21,23            104:14 111:20,2 4 112:3,19
             162:16                            159:21 162:10                       18:2,3,17,17,2 2 19:8,11,13,20       114:1 117:15 131:24
          owned 93:20 107:2                 perpetration 27:5                      20:1,3,8 21:15 22:16 24:21        private 7:22
          owner 125:16                      person 23:16 145:5 155:20              28:17,2 3 29:3,11,19,2 3 30:1,6   privilege 25:20 79:10
          ownership 101:8                   personal 37:19,2 5 38:6,13 70:25       30:11,14,2 4 31:9,23,25 32:4,5    privileged 79:13
          owns 67:15 82:1                      87:23 109:15 115:5 128:21           32:7,9,12,14,18,19,2 3 33:9,12    pro 5:9,16,20
          O'Brien 1:23                         142:18                              33:18,2 3 34:7,10,11,13,14,17     probability 154:18 157:1
                                            personally 38:2,3 87:21 148:3          34:17,19,22,2 5 35:2,5,9,25       probably 9:10 99:23 101:13
                           P                perspective 148:6,16                   40:24 42:24 45:17,2 1 46:6,10        108:17 116:13 125:16 139:20
          Pacific 91:8                      pertaining 107:6                       46:18,1 9 47:3,4,1 2 48:22 52:8      146:17 157:18 161:18
          page 3:2 4:3 18:6 20:17,18,20     Phase 60:15                            52:8 56:18 73:12 78:17 79:4       problem 16:19 46:13 62:16 94:9
             21:17 50:1 55:9 56:4 57:13     phone 20:20 25:10,1 3 26:14            88:11 96:6,10,17,19,20,22,24         94:17 95:18,1 9 106:4 149:13
             65:18 66:5 92:10,18 93:24         27:17,18,1 9 45:15 70:1,3           97:2,4,5,2 1 98:4,16,17 101:11       149:14,24
             108:13 131:14 137:5               121:7,10,16,18,2 1 123:2,4          105:7,1 2 116:15,1 6 117:10,21    problems 46:4 93:9
          pages 65:6,25,2 5 66:3,4 127:16      125:21 127:18,2 1 128:1,21,25       118:2,3,13,1 7 120:17 129:12      procedurally 8:19
          paid 47:14 55:5 85:11 102:20         129:9,11,1 2 134:18,20 135:2        129:16,20,2 2 130:13,25 131:2     procedures 12:24 23:14,15
             154:17 159:5 162:16               145:6 148:2 149:10,11 150:3         131:4,5,8,23                         28:15
          paint 140:25                         150:3 157:4                      positions 9:22 15:17 18:16,18,20     proceed 6:3,5
          paper 140:22                      phones 149:23 150:2                    35:22 36:4 42:6 45:24 46:1,23     proceeding 133:17
          papers 140:22 157:11              photo 20:20                            55:3 60:8 71:25 74:17,18,23       proceedings 1:10 5:1 100:4
          paragraph 12:9 18:8,24 26:24      photos 65:19,22                        75:9,12,1 2 98:5 104:10,11           106:7 164:9
             26:25 56:3 57:15 92:10,18,20   phrase 44:8                            105:23 107:12 118:12 119:23       produce 157:25
             93:23 102:14 105:17,20         phraseology 36:15                      121:1 129:5 130:23 150:20         produced 11:19 112:16
             113:25 131:18 135:4 136:18     physical 133:16                        151:2                             profession 107:15
             137:5,21                       physically 145:3                    positive 60:14,2 1 62:6              profitable 120:25 121:2
          paragraphs 18:6                   picture 21:7 140:25                 possession 38:9,16,2 1 69:22         profits 139:14
          parent 9:14 49:6 83:6,8,9,12,13   piece 107:1                         possibility 95:6                     promised 36:5
             83:15,1 9 101:9,16             pierce 82:13                        possible 25:4 33:14 85:24            promises 20:10 158:24
          part 19:23 24:10 37:17 46:22      place 29:16,1 8 30:17,2 3 31:19        118:16 121:23 144:2 145:4         prong 142:21 156:25
             51:5 55:22 57:6 60:20 64:18       35:11,12,1 8 58:24 72:11,18         147:24                            pronouncing 24:16 69:1
             67:11 79:6 93:8 94:7,16           72:25 104:15 105:6 107:24        possibly 26:19 92:22                 property 56:2,10 107:1 156:12
             101:11 102:20 103:1,3 106:22      116:1 138:6                      post 161:13,20                          156:13 158:9,1 0 162:12
             125:25 131:19 140:2 148:25     placed 29:13 30:21 31:14 36:4       posted 162:6                         proposed 57:23 102:17
             153:1 154:1 157:9 158:21          74:1 77:13 80:11 81:12 107:1     potentially 9:10 17:3 18:22 37:6     proprietary 7:21,25 9:2 29:13
          participate 120:16                   120:3 128:21                        89:8                                 35:15,1 9 41:8,11,1 5 42:6 98:9
          participating 135:12,15           placements 7:22                     practical 81:19 156:10                  116:12 119:12 130:9
          participation 29:22               places 72:22                        practice 76:12,14,16,16              protect 82:10,11
          particular 11:7,8 13:7 17:10,16   placing 80:15 116:12                precipitated 59:8,25                 protecting 162:19
             17:17 22:1 57:19 60:4 90:25    plaintiff 1:5,14 5:10,12,1 4 6:1    precipitous 71:22                    prove 105:25 106:21 160:3,18
             92:20 108:7 133:17,23 134:20      155:4 159:21                     precise 13:8                         proven 143:20
             135:14,22,2 5 149:17           plaintiffs 156:7 157:23 158:3       precluded 81:2                       provide 23:7 37:18,21,2 2 38:13
          particularly 43:23 149:7,10          160:17                           prefer 49:14 144:14                     38:16 56:7,9 64:20 124:17
             161:17                         Plaintiff's 4:5,6,7,8,9,10,11,12    premarket 62:6 104:18 105:5             128:3 150:22
          parties 38:14 57:21 58:12            4:13,14,15,16,17,1 9 6:9 48:10      120:11,14,15,23                   provided 36:19 56:12 163:3
             102:16 136:12 146:18 148:1        49:17 53:14 54:13 61:2,17        prepared 6:3,4 45:11 95:7            provides 58:12
             149:9 159:18,2 0 162:5            62:3 64:9,15 65:2 67:7 68:2         145:16                            provision 56:6
          partner 9:15 135:11,12               68:21 99:15 100:15 138:25        presence 133:16                      provisions 57:9
          partners 52:10                    plan 104:15 105:6                   present 60:18 134:19                 proximate 31:1
          parts 82:25                       plane 95:13                         presentation 94:22 95:3              public 93:20,2 0 133:11
          party 24:8 26:4,7 44:6,11,13      plans 110:17,17,20                  presented 11:16 155:15               publication 61:5
             45:13 51:13 82:24 83:3 103:4   please 5:2,7 6:8,11,1 2 9:1 14:24   presenting 60:17                     pull 42:11
             123:8 136:5 153:6 157:4           21:18,18,1 8 26:25 41:1 48:9     preserve 149:9                       pump-and-dump 107:8,10
             159:5 162:23                      48:12,1 3 55:15 84:19 92:18      preserved 149:12 150:6                  111:4,1 4 112:2
          past 73:3 75:4,5 76:13 118:1         100:17 106:11 108:25 109:1,1     president 24:22,23,2 4 48:23         punitive 56:24
          PASTOR-HERNANDEZ 2:6                 111:9 136:19                     press 60:13,1 6 61:15,19,22          purchase 9:3 11:7 15:23 35:23
             164:11                         pledge 40:14,15,2 0 86:23 87:5,7       104:25 105:6 111:21,25               151:5
          pay 55:1 56:8 59:10 102:9            87:9,11,2 1 88:2 91:1 94:3          112:17,17,23                      purchases 10:3,7 13:4 18:16
             122:16 148:3,7,1 4 158:25         102:11 134:5 135:6 139:25        pretrial 145:13,21                   purchasing 8:3
          paying 20:12 36:16 76:10 113:5       158:25                           prevail 156:19 160:24 161:5          pure 19:22
             114:7 139:13                   pledged 55:12,20,2 3 56:8              163:8                             purported 88:2 136:21
          payment 41:25 54:25 57:8          plus 31:11 111:23                   prevailing 154:19                    purpose 55:23 122:22
          payments 114:6                    pocket 148:17                       prevails 162:2                       purposes 10:1 38:17 41:15,24
          pending 94:3 162:20               podium 106:3                        prevent 18:9 78:8 129:24                42:5 145:17
          people 40:1,10 51:25 67:22        point 15:21 16:1 19:17,1 9 21:17    prevents 56:22                       pursuant 113:6 129:19 158:12
             68:12                             22:3,5,19,2 3 29:7,9 34:16       preview 145:14 147:17                pursuing 62:19
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 175 of
                                      179
                                                                                                                                                    174
          purview 34:2                           68:21 84:11,2 1 99:15 107:6     relevance 113:7                    results 60:14 112:1,1 3 132:2
          put 6:1 56:14,1 8 98:18 101:13         121:7 124:2 125:19 126:22       rely 142:14,15                        160:14
             105:24 112:13 114:22 115:4          128:2 138:25                    remain 58:24 139:16                resume 122:21
             137:20 142:17 145:16 160:22      receiving 28:9                     remaining 19:13 93:10 158:5        retract 26:13
             161:19                           recent 12:12 28:8,12 133:20        remarks 142:3                      retracting 27:4
          puts 73:13 143:23                   recently 88:11                     remember 25:17 26:14 40:6          return 68:5 106:2 126:6
          P.A 2:2                             recess 100:2 150:13                   45:6 60:23 81:3 97:19,25        returned 82:18 84:6
          p.m 32:7,13,17,1 9 33:3,13 34:11    recital 55:10,1 7 79:24 81:5,8        121:8                           reverse 49:3 117:12
             73:19,2 2 77:3 82:16 87:17       recitals 55:9,16 79:24 154:14      remind 33:23                       review 23:15 54:22 58:10 128:8
             100:2,4 121:14 134:17,17         reckless 52:11 73:5,10,1 4 93:15   remove 54:2 69:11 70:16,20            128:18
             136:10 164:5                        156:21                             72:24 94:2 115:14 127:12        reviewed 58:16 66:6 75:23 124:9
                                              recklessly 72:20                      143:11                          reviews 38:17,20
                           Q                  recklessness 52:8 59:4 62:19       render 18:1                        Reynolds 1:7 3:15,19 5:6 9:5,13
          qualification 112:20                recognize 12:5,8 20:18 22:6        renderings 65:22                      10:16,19,2 1 11:5,7,1 0 12:7,10
          qualified 35:11                        49:19 61:19 68:7 101:21         reneges 159:2                         12:16 13:3,6,11,18,2 1 14:3
          quantity 17:22                         131:14                          repeat 27:11 28:20 38:18 111:9        16:1,8,18,2 5 17:6,17 18:1,8
          quarter 100:1                       recollection 26:18 27:19           repeated 70:8,15 143:14 158:24        18:24 19:6,7,1 5 20:7,10 21:8
          question 8:25 9:2 14:18,2 3 15:7    reconcile 17:25                    repeatedly 142:17                     21:9,14 22:3,7,12,1 4 23:4,7
             15:12 21:4 28:20 32:11,12        record 6:13 26:25 48:14 89:14      rephrase 37:7 41:1 43:2 84:4,20       23:18 24:1,3,8,11,1 4 25:13,13
             41:1,25 55:15 70:13 74:25           100:19 137:23 138:11 140:19     reply 89:19 126:20 140:22 141:6       25:15,1 8 26:17 27:22 28:3,6,7
             79:17 80:19 103:10 111:9,16         141:1,7,8,2 2 143:12 146:20     reported 2:6 22:19,2 0 51:21,22       28:9 29:24 30:5,17,22 32:9
             114:4 117:17 142:5 143:10,24        147:2 150:17 153:24 156:13         69:19 70:24 94:7                   33:9,21 34:6,9,10,1 5 35:4,12
             144:8 147:10 152:15 156:5,12        157:22 159:11                   Reporter 2:7 164:12                   35:19,2 4 36:2,5,13,16,18,22
             157:1 161:10                     recorded 136:16                    Reporter's 3:22                       37:2,8,18,2 5 38:2,6,13 40:14
          questioning 8:19                    records 127:19 128:1 130:7         reporting 60:17                       40:19,2 3 42:1,19,2 1 43:4,23
          questions 11:23 23:21 44:18            143:21 149:17,1 9 150:4         reports 92:20 93:24 104:18,21         43:24 44:4,9,1 5 45:12,25 46:4
             47:20 68:22 86:14 89:15          recover 51:2 93:18 94:9               112:17                             46:14,1 8 47:6,9,1 4 51:18 52:7
             95:15,2 0 98:20 111:7,8 128:4    recoverable 163:8                  represent 23:25 40:18 79:25           52:10,12,18,2 2 53:21 54:1,7
             130:14 131:10 139:21 140:5       recross 47:24                      representation 84:14,16,17            54:16,2 5 55:1,23 56:7,15 57:4
             142:2                            rectify 16:9 20:11 46:4,13            153:4                              58:1,9,14,14,17,2 5 59:2,8
          quickly 96:5 144:13 146:4           red 21:10                          representative 115:21 142:24          60:7 62:25 64:19,2 0 65:14,23
             158:22 163:10                    Redirect 3:7,11,1 8 44:19,20          144:2                              66:2,11,16,1 7 67:15 69:8,11
          quite 41:2 60:22 90:22 156:12          89:16 90:9 130:15,17 140:6      represented 43:12 58:9,15             69:15,2 2 70:8,12,14,14,15,19
             161:16                           reduce 16:9 17:3                   representing 132:22                   70:22 71:1 72:6 73:2,5 79:6
          quotation 137:15                    refer 18:6                         request 32:25 38:8,20 40:23           79:25 80:5,8,9,11,1 9 81:2,12
          quotations 136:21                   reference 113:12,2 0 158:9            48:3,5 64:4,6,2 0 65:10,11,14      81:14,20,2 5 82:10,11,11,16,18
          quote 137:5,18,19                   referenced 55:16 61:23 67:11          66:22 94:12 102:23 103:25          83:23 84:1,5,10,21,2 4 85:3,11
          quoting 81:9                        referencing 18:14 89:13               104:4 114:23 115:4 143:1           85:13,1 9 86:1,7,16,2 3 87:6,16
                                              referred 25:3 55:20 66:12,13          149:6,9,1 5 154:23                 87:21 89:21,2 3 91:3 92:22
                           R                     107:7 108:24 131:10 134:16      requesting 124:8                      93:13 94:1,13,2 5 95:6,10,11
                                              referring 6:25 60:6 61:8 80:24     requests 70:16,1 9 71:2 115:1,7       95:16 96:5 97:19 98:3,8,12
          R 3:15 90:21 100:15 139:1 164:7
                                                 80:25 90:1 113:13 117:6         required 6:1 16:13 17:4,12            99:18,2 0 100:6,15,20,25
          raise 48:9 60:19 100:14
          ran 120:15                             149:18 157:15                      22:21 23:7 32:18 37:18 51:23       114:13,1 5 115:25 119:25
                                              refers 55:10 81:5 109:21 114:5        75:11 158:22                       120:19 125:3 127:18 128:1,10
          rather 37:21 144:3
                                                 157:13,14,15                    requirement 15:19 16:17 23:14         128:20 129:23,2 4 130:19
          reached 51:24 125:21 133:2
                                              reflect 21:6 128:4 140:4 157:6        36:11 42:2,12 59:14                138:18 139:1,5,2 5 141:19,24
             147:12
                                                 157:17                          requirements 7:14 10:6 13:23          143:11,18,2 2 148:1,3 149:2
          reaching 93:16 162:5
                                              reflected 65:13 114:6 123:4           14:9,13 15:4,8 16:12,16 17:4       149:10,11,2 1 150:24 151:3,9
          read 26:23,2 5 27:12 53:4 57:19
                                              reflecting 68:9 128:20                17:13,1 4 36:10 37:15 42:5         151:13 154:22 155:21 156:11
             94:7 102:2 114:2 123:23
                                              reflects 107:11 128:24                109:6                              156:15,21,2 1 157:22 158:25
             154:11 157:3,3
                                              refresh 26:17                      requires 152:25                       159:6 160:4,8,1 1 161:15
          real 56:1,10 107:1
                                              regard 13:6,22 51:20 52:5 59:21    residence 107:1 158:11                162:19
          realize 34:7 163:6
                                                 92:6                            resigned 88:12                     re-ask 9:1 14:24
          realized 14:1 31:1,6,1 1 108:25
                                              regarding 22:7 25:5 60:13 61:20    resolution 25:4 58:2 94:4 154:7    Richard 1:7 5:6 100:20
             125:11 126:1 157:7
                                                 62:23 79:7 81:12 84:24 92:21    resolve 51:15 121:18 145:18        Richter 1:14 5:9
          really 31:12 71:19 143:23
                                                 112:21 124:17 156:9                147:19                          right 11:17,2 2 24:16 26:21 45:4
             152:18 153:5 156:2,10 158:1
                                              regardless 129:18 143:24           respect 10:16,2 2 11:5 57:21          48:9 49:16 53:18 54:12 56:20
             158:4,9,1 3 159:23 160:3,11
                                              Regards 66:7                          58:17 59:3 60:6 62:15 102:12       64:14 76:5 86:6 90:5,25 91:8
             160:20,2 0 161:25 162:19
                                              registered 7:19                       102:16 103:15 107:18 125:1         93:3 95:7,21 96:21 97:4 100:5
          realtime 118:14
                                              regular 53:1                          131:2 136:9 141:11 143:23          100:14 102:12 103:19 104:7
          reason 33:17 93:8 125:25 127:6
                                              regulations 11:6                      152:3 158:15                       105:7 107:25 110:11,21
             132:13 147:13 155:19
                                              regulators 22:19                   respectfully 11:25                    120:17 126:13 127:24 129:21
          reasonable 152:25 153:25
                                              regulatory 7:13                    respond 158:7 159:14                  141:4 142:2 143:12 146:23
             154:18,25,2 5 160:10 162:18
                                              reimburse 10:4                     responded 68:13                       149:4,5 150:12 152:2,17
          reasons 58:22 92:2
                                              reimbursed 51:5                    response 108:15,2 3 111:16            153:15 156:25 159:22 161:17
          rebuttal 140:11
                                              reimbursement 51:9                    113:4 124:6                        162:3
          recall 11:10 13:16 16:4,6 24:10
                                              related 23:18 149:20,20            responsibilities 83:21             rights 50:10,1 1 83:20 160:4
             24:13,1 3 25:4,10,12,2 5 26:12
                                              relation 38:3                      responsibility 36:2 42:19,20,21    rise 164:4
             26:15 27:7 28:9 31:3,4,7,7,12
                                              relationship 9:17 49:4 50:16          43:5,8,13,2 4 52:24             risen 60:22
             39:22,2 3 40:3,8,12,22 42:14
                                                 51:1                            responsible 32:24 35:15 36:1,1     risk 107:14,23,2 5 108:4 162:21
             42:20 43:18 44:3,12 45:10,18
                                              relative 20:2                         52:7 76:9,9 81:9,15 82:6        risks 16:16
             48:6 63:3 87:14,1 4 93:2,5
                                              release 27:15 56:6,14,2 5 60:13       121:4 130:8,12                  road 150:7
             94:5 96:5 98:8,10,12 106:9
                                                 60:17 61:15,19,2 2 86:9 103:4   rest 150:19,23                     Robin 144:19
             107:8 121:10,1 6 124:5,7,8
                                                 111:21 112:1,17,2 3 114:5       restart 147:15                     Rodriguez 2:2
             127:2 133:20 135:25 137:3
                                                 122:18,1 9 123:10,1 4 125:4,8   result 47:10 101:5 111:4 139:8     role 76:18
             138:3 160:22
                                                 125:19 136:3 162:13                148:20                          Ron 124:12,15
          recaps 105:25
                                              released 27:1,12 110:18 122:19     resulted 43:13 47:12 56:24         Ronald 66:7
          receive 52:15 103:4
                                                 125:18                             131:20                          room 73:18,20
          received 4:2 11:20 28:15 53:14
                                              releases 104:25 132:4 154:14       resulting 80:1                     routed 97:5
             60:14 62:22 64:9,15 67:7,10
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 176 of
                                      179
                                                                                                                                                     175
          routines 117:18                     sell 9:3 10:25 11:8 104:15          signatory 132:4 157:3                  10:5,17,19,2 3 11:6 12:18,22
          RPR 2:6 164:11                          117:23,25                       signature 54:18 101:21 131:15          14:2,9,12,1 3 15:8,15,21 16:10
          rule 8:10 20:25                     selling 8:3 17:17                   signed 12:6 58:2,11 65:14 66:7         18:2,9 19:25 20:6 22:2,23,25
          rules 11:6 59:13,2 5 163:24         sells 98:6                              79:15 82:18 84:7 94:13             23:8,12 27:2,12,15,15,22,25
          run 69:13 156:2                     send 20:10 21:16,18,24,2 5 22:4         101:23 102:23 103:15 110:16        28:18,2 3 29:2,16,2 5 30:14,18
          runs 112:2                              22:7 25:17 36:6,8,9 42:1            114:3 116:9,1 0 124:1 125:5,9      31:14,2 1 32:20,21,2 2 33:4,10
          rushed 158:16                           109:1                               125:12,1 8 126:2 129:23 154:6      33:24 35:9,13 36:6,9,17,19
          R-e-y-n-o-l-d-s 100:21              sending 20:13 22:2 25:12 84:3           154:16 159:1                       38:3 39:7,12 41:11 43:22
          R-i-c-h-a-r-d 100:21                    97:19 123:3 124:6               significance 62:14                     50:17,19,20,2 4 51:1,3,9,14,18
                                              sense 86:18 148:5                   significant 59:1 112:8,10,12,20        51:21 58:1 59:20 73:16,22
                            S                 sent 22:9,17 26:17,1 7 28:7,8           112:22 113:2 117:18 132:1,21       74:12,15,1 6 76:25 78:24 79:4
          S 1:18                                  54:4,4 82:15,1 7 83:22 84:1,5       152:19                             80:9,9 85:5,8 91:18 92:22,24
          sale 43:14,25                           97:22 102:6 104:1 115:1         significantly 96:12 111:22             96:7,16,2 1 97:6,12 98:11,18
          sales 10:3,7 46:21                      124:1,20,2 1 125:4,7            signing 84:22 110:7 123:24             101:2,10,1 6 108:9 109:4,13
          same 17:21 39:10 49:12 50:4,13      separate 39:2                           154:22                             116:4,1 2 118:6 119:11,17
             78:16 89:10 91:9 110:6           September 147:3,6 159:19 160:1      similar 119:2 120:25 161:2             121:1 122:11,18,19,20,23
             111:20 119:4 121:1 134:18            160:3,17                            162:15                             123:8,10,13,17,19,2 0 125:5,17
             158:2,2                          series 63:13 108:17                 simply 82:10 128:11 156:3 160:9        128:25 129:25 130:8 131:22
          San 76:23                           serious 93:22                           160:15 161:21                      132:3,4 148:4,7,12,1 9 149:21
          satisfied 37:14,1 5 154:4           serve 67:15,1 9 68:9                since 50:14 114:15 118:6 139:6         150:25 155:24 158:19,25
          satisfy 58:25 142:21 161:2          served 161:23                           142:11 149:6                    Spartan's 8:4 9:3 10:2 15:3 16:2
          satisfying 55:24                    server 68:11                        single 81:25                           19:11 29:13 35:15,18 39:4
          saying 84:24 87:1 125:17 136:25     services 10:16                      sir 20:18 47:19 66:4 69:5 72:2         40:23 47:15 50:24 74:8,9,10
             138:3                            SESSION 100:3                           73:15 74:25 95:24 101:4,21         80:22 98:9 116:21,23 125:8
          says 18:8 21:11 66:5 80:23 81:8     set 5:23 12:10 56:3 90:3 105:16         102:23 105:19 108:14 109:7         130:9
             88:1 129:23 130:6 131:19             116:10 144:7                        115:3 128:13 163:20             speak 14:16 40:11 48:13 100:18
             137:8 140:3                      sets 27:25 120:23                   sit 147:24                             148:18 161:8
          scenario 111:5                      settlement 10:1 24:7 54:6,10,15     sitting 73:18,20                    speaking 6:12 8:15 87:16 98:16
          schedule 95:1 144:9 146:1,25            54:20 55:11 56:3 57:10 58:11    situation 16:9 45:24 52:11 56:14       110:7 134:8
             149:7                                59:20 63:2 66:15 67:11 79:7         77:17 93:22 121:19 159:23       speaks 86:9 154:9
          scheduling 145:13                       79:24 82:15 83:22 84:6,11,22    six 129:11                          specific 16:20 17:2 84:19 98:2
          scheme 107:8 111:4,14                   85:21 90:12 91:22,2 4 101:20    six-page 54:23                         107:12
          Scott 1:7 3:15,19 5:5 22:10 24:1        102:8 103:8,1 5 106:25 110:8    size 16:15 18:22 62:20 117:10       specifically 11:5 13:21 18:8
             25:4 28:9 29:24 32:9 33:20           110:16 113:6,9,12,19,20,21,23       121:1 129:16,2 2 130:13 131:7      42:16 53:22 55:10 76:3
             36:16 37:8 40:14 42:18 45:15         114:7 122:11,15,2 2 123:3,7     small 77:23,2 4 112:13 113:3           108:12 131:19 134:15 141:1
             47:6 72:6 79:6 80:8 81:11,14         123:16,2 4 124:1,1 8 125:3,7    smaller 34:15                          162:11
             82:15 83:22 84:1 90:21 91:23         126:1,2 132:5,1 4 134:2 140:1   software 92:24                      specter 59:11
             98:12 100:6,15,2 0 127:25            140:3 147:11,15,2 3 148:16      sold 17:23 111:22                   speculation 71:17,24
             139:1                                154:5,8,8,1 2 157:2 158:13,15   sole 36:1 103:18                    speculators 71:24
          screenshot 21:5                     settling 9:22                       solely 36:24 39:4 73:6 79:19        spell 6:13 48:13 100:18
          seat 14:20                          seven 108:17                        solid 154:15                        spend 136:4
          seated 5:2 6:11 48:12 100:17        seven-page 54:23                    some 14:8 15:21 16:8 18:14          spike 71:11,1 3 131:20,22
          SEC 7:20 51:23,24                   several 54:2 94:2 137:20 139:17         19:17 21:15,1 5 22:3,5,18,23    spiked 71:15
          second 18:5 30:9 50:1 68:18         severe 156:11 157:23                    22:25 23:8 25:6,22 31:9 34:16   split 117:12
             81:8 92:10,12,1 8 95:7 125:23    share 71:12,1 5 72:3,3 78:1             35:23 43:21 52:1,12 63:5        spoke 40:1,3,6 51:25 53:3 87:17
             127:15 138:10 145:11 161:16          101:14 105:13 112:18 117:13         64:19 83:18 90:3 91:12 92:1        87:19
          seconds 95:25                           131:23                              108:17 116:19,1 9 130:23,24     spoken 131:17
          Secretary 88:17                     shared 38:6                             135:20,2 3 136:25 147:7 148:3   squeeze 95:20 112:3,2 4 120:22
          secreting 152:1                     shareholders 93:18,19,21                150:6 154:2,6 161:1             SRR 1:7 24:1 67:15 81:24 82:2,5
          secure 162:12                           158:21                          somebody 76:21                         86:20 103:16
          securities 6:23 7:19 8:3 9:3 10:7   shares 10:3,25 17:22,23,2 4 31:8    somehow 14:8 109:3 132:3            stabilize 20:1
             10:19 22:21 27:2,4,12,22             47:1,2,3, 7 77:20,23,24 78:1        141:8 160:4,6                   staff 22:25
             28:18,2 3 29:2,16,2 2 32:21,22       78:12,13,15,1 6 104:16,21       someone 12:18,2 0 37:1,8 43:19      stake 59:9
             33:2,4,2 4 35:9 36:6,10,20           105:10 112:8 117:19,20,24           52:21 73:18 79:16 136:5         staking 59:9
             38:4 40:15 49:2 59:2 71:6            118:1                           something 15:1 59:12 60:18,21       stamp 133:10,11
             73:16,2 2 85:5,8 97:16 104:15    shelf 92:15                             62:21 82:12 107:14,18 145:17    stamped 90:20
             107:12,18,2 5 116:5,13 117:10    Sheppard 1:14 5:9                       145:19 148:19 149:1 160:23      stand 95:6 131:25 138:19 155:4
             119:11 123:8,11,13,1 8 125:17    short 17:10,18,21,22,2 4 18:3,17        162:6 163:5,17,21                  155:5
             131:23 132:18                        18:17 19:13 20:7 31:8,9 34:14   sometime 146:18,21                  standard 121:14 151:24 152:11
          security 11:7 12:14 13:8 15:3           34:17 43:13,2 5 45:24 46:19     sometimes 107:11 109:25                158:2 159:20
             23:3 56:1 91:1 105:22 106:19         46:23 47:1,2 57:19 104:11,15        117:11,14                       standards 154:4 155:12
             164:4                                104:16 105:7 107:11 111:24      somewhere 101:13                    standing 15:11 62:9
          see 57:10,1 7 62:8,21 63:13 65:19       112:3,2 3 117:10,20,21,24       soon 157:7                          start 104:17 105:1 112:19
             66:3,5 90:21 91:1 92:25 99:2         120:22 131:23                   sooner 144:3                        started 32:1 118:6 120:11,13
             99:4 102:19 105:16,18 113:20     shorts 46:21 72:22,2 5 112:3        sorry 14:24 21:4 24:14,2 3 27:15       159:6
             113:23,2 4 114:2 117:9 118:15    shot 147:16                             28:5 31:10 38:18 41:1 44:7      starting 143:6 146:2
             129:10 132:1 136:22 145:4,7      show 60:25 61:15 64:24 67:24            54:23 63:16 67:4 70:5,13        state 6:12 27:11,1 4 44:16 48:13
             148:19 150:10                        101:18 118:17 128:12,14             76:17 89:21 95:9 97:1 98:3         49:20 88:17 100:18 133:12
          seeing 62:19 131:19                 showed 26:16 98:25 132:1                103:2 106:12 135:21 137:19         160:20
          Seeking 61:23                       showing 104:18 106:22 143:22            144:22 146:11 153:12            stated 117:1
          seem 127:16                             156:14                          sort 57:6 118:17 137:1 148:5,16     statement 27:7,9 32:4,5 47:18
          seemed 27:19 59:13 60:1,2           shown 138:23 153:2                      157:14,2 0 161:11,21               68:13 76:14 105:12 106:9,10
          seems 65:17 142:19 145:14           shows 111:1 143:12                  sought 157:25,25                       106:11,13,1 4 111:2,11 117:3
             162:18 163:7                     shut 74:24                          sound 149:1                            118:11 120:19 130:4 131:25
          seen 53:4 65:4 70:4,5 84:23         sic 73:15                           source 88:2                            153:3
             91:12 105:14 118:10 126:9        side 147:25 158:23                  South 1:15                          statements 26:9 27:5 37:23 38:8
             147:17                           sides 145:14 147:16 158:17          SOUTHERN 1:1                           38:14 59:8 86:22 143:9
          sees 118:14                             159:25 162:19                   Spartan 6:23,25 7:3,5,7,9,12,16     states 1:1,12 2:7 76:3 79:25
          selection 143:7                     sign 45:9 110:10 135:6 154:11           7:19 9:8,11,14,16,21,2 3 10:3      87:24 113:25 164:12
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 177 of
                                      179
                                                                                                                                                         176
          stating 26:12                         supervisory 10:20                   terminal 18:14                     throughout 34:14 46:21,2 2 47:5
          status 92:21 142:10 144:15            supplemental 53:4 63:24 64:2        terminate 75:13,14,2 5 76:5,13         129:6
              150:10                               92:7,16                             78:24                           ticket 95:13
          statute 162:11 163:2,3                support 106:6,14,2 2 159:11         terminated 76:22 77:9,9 78:8       time 16:1 18:15,2 3 19:17 22:1,3
          statutes 162:11                       supporting 11:19                       88:11 101:2 148:10 155:24           22:5,18,19,2 4 29:7,9 30:16
          stay 144:11                           suppose 83:3 160:23                    156:1                               31:12,22,2 4 34:7,16 35:21
          stemmed 156:23                        supposed 54:3 75:14,1 7 159:2       terminating 148:11                     40:25 41:6 58:2 59:10,11,22
          stemming 78:20                           163:24                           termination 101:5 154:22               60:3,20 62:6 63:1 64:19,20
          STENOGRAPHICALLY 2:6                  supposedly 112:1,1 3 158:15         terms 30:5 43:6 90:13 111:23           67:9 68:22 72:4 75:9 77:4,25
          step 41:9 47:21 48:4 94:21 99:17         159:8                               122:14 125:12 142:16 143:8          79:4 82:18,2 4 89:14 90:3,3,20
              138:14 140:8                      sure 6:14 9:25 10:13 26:19 27:1        146:3 154:13,2 1 156:25             91:8,14 94:19 100:12 101:23
          steps 16:18 17:3,6 143:19 157:8          28:21 36:15 39:3 40:2,9 57:20       158:13 163:17                       110:10 112:7 113:19 114:15
          still 7:5 18:3 19:13,1 9 44:24 47:4      72:9 73:17 74:3 86:13 92:13      testified 26:14 27:21 34:21 36:5       115:14 119:17 121:10,11,14
              85:5,12 86:7 95:4,23 110:10          99:7 100:20 101:11,14,17,19         37:17 45:25 47:11,16 69:14          121:23 125:11 127:11 129:10
              132:1                                106:8 116:2 117:8 137:22            72:17 73:18 78:19 81:1 83:6         134:12 139:8 143:1 145:20
          stock 6:23 12:23 13:1,12,1 9 16:3        144:13 152:22 159:15                84:10 88:13 97:1,24 108:15          146:6 147:7,8 151:12,14
              17:17 28:24 59:3 60:22 71:17      surety 162:13                          116:3 123:23 129:4 130:19           153:1 154:3 155:24
              71:22 72:5 77:14,15,18,19,23      surprise 82:21                         132:7 142:18 149:2 155:21,25    timed 112:23
              78:17 111:20,2 2 112:2 117:12     surrounding 12:7 134:2              testify 73:9,11 76:17,1 8 128:11   times 78:15 94:2 118:1,1 2 129:8
              119:3,2 5 120:14,15,1 6 130:21    suspend 75:13 76:5                     143:2,9,2 5 148:1 151:19            129:20 157:14
              130:23 131:20                     suspicion 154:25                       153:21                          timing 90:12 159:4
          stocks 113:3 130:20 150:15,19         sustained 103:6 157:22              testifying 29:12 81:3 89:23 93:2   tiny 101:11
          stood 137:13,17                       Suzanne 126:9,19                       133:20                          title 61:11
          stop 73:25 155:12                     SWORN 6:9 48:10 96:1 100:15         testimony 14:7 22:13 60:10 63:3    titling 82:10
          stopped 159:7,7                          139:1                               70:15,1 7 89:3 93:5 97:17       today 51:6 70:15 72:2 81:1 89:5
          story 132:1                           symbol 16:21                           104:6 111:16 121:3 143:23           91:12,1 9 93:2 97:17 104:6
          strategy 160:2                        system 18:11,15,2 5 117:2,7,9,13       144:6 154:6 155:8 156:14,20         131:25 143:20 154:21 156:20
          street 1:15 18:18,18                     117:15 118:9,14,2 0 119:2,9         157:2                           today's 106:7 144:6
          stricken 103:10                          123:21 129:19,1 9 130:2          tests 112:16                       told 29:24 30:5 32:17,2 2 35:5
          strictly 46:2                         S-c-o-t-t 100:21                    text 20:21,23,2 3 21:9,17 22:12        36:13 37:2 41:4 44:4,9 52:6
          strike 18:4 22:22 25:7 30:3,16                                               91:12,2 1 97:19 108:16,24           74:16 91:23 96:21 121:23
              33:22 34:7 35:11 38:11 67:9                         T                    109:7 150:4                         130:13 136:2 137:13 143:14
              81:6,6,7 97:17 103:5 108:19       T 111:23 164:7,7                    texted 129:10                      tomorrow 144:11,12,1 7 145:7,9
              108:20 118:25 123:1               TABLE 3:1                           texts 21:7,14 65:19 108:17,24      top 66:5 106:3
          string 66:1                           take 10:6 12:9 16:8,18,2 5 17:1,6   thank 6:7,11,1 6 12:3 15:14        topic 129:12
          strongly 64:6                             18:4,5 20:15 41:9 45:24 55:9       39:20 47:21 48:8,12 67:6        tort 56:23
          structure 38:25 39:9 101:14               79:6 90:19 91:9 92:6 96:25         89:15 94:21 99:17 100:17,22     total 14:5 47:12 57:3 98:5
              117:13                                97:2,4 103:21 105:7 107:23         105:19 111:19 126:14 130:16         130:22
          studies 104:23 112:14                     108:4,1 1 113:18,19 114:4          131:12 138:14 140:8 145:22      town 144:10
          style 118:5,6                             126:16 137:5 145:2 146:16          145:23 149:16 150:8 155:6,10    track 145:17
          subject 106:7                             159:6 163:9                        155:11,1 3 158:6 159:12,13      trade 7:25 8:1 12:11 60:4 72:7,8
          subjected 155:21                      taken 13:25 17:15 95:16 100:2          163:12,13,14,2 3 164:3              72:15 73:6,7 105:24 115:23
          subjective 29:10 42:25 143:16             104:11 148:9 154:11 155:23      their 56:20 60:22 71:25 78:17          116:13 117:14,2 3 118:12
              143:17 154:1                      takes 89:13                            92:23 97:5 104:23 113:1             122:23 127:9 130:20 156:4
          submit 37:1 155:3                     taking 17:3 24:10 60:8 104:10          118:14 128:11 156:8 157:24          160:5,13
          submitted 43:19 70:14,15,19               131:2 136:25                       160:18                          traded 77:15,18,19,2 0 78:2,5,7
              89:19 102:1 106:6,22 107:7        talk 115:25 129:8,10                themselves 125:19                      78:12,1 6 119:11
              111:12 112:6 126:10               talked 42:16 52:7 94:12             theories 81:18                     trader 9:8 10:19 12:16 32:14
          submitting 106:10                     talking 44:12 55:18 92:24           theory 56:23                           33:20 35:10 36:1 73:5,9,10,11
          subrogation 56:21                         146:22 162:4,25                 thereabouts 108:9                      111:1 130:8 156:21
          subsections 157:13                    talks 117:6 162:11                  thereto 63:6 90:19                 traders 8:1 11:9 31:16 74:21
          subsequent 52:1 121:12 144:7          tasked 45:16 52:21,24               thing 26:23 109:8 117:9 145:10         119:11,1 4 120:24
          subsequently 94:1                     tasks 10:16                            145:11                          trades 10:22 12:17 14:3 18:10
          subset 21:7                           TD 23:9,17 24:4 40:15 44:5,10       things 7:22 102:8 104:22 151:16        20:7 25:5 29:12,16,1 8 30:17
          subsidiary 9:11 83:11,13,17,19            52:13,2 2 53:2,22 54:2 55:12       154:24                              30:21,2 3 31:14,19,21 35:11
          substitute 161:2                          55:17,2 2 56:9 62:23 63:13      think 26:16 32:5,20 59:11,12           35:12,1 8 45:16 46:14 50:24
          succeed 152:10 157:18                     64:21 65:10,1 4 69:8,12,13,25      78:14 86:2 90:8 93:15 96:10         62:19 72:10,15,18,2 0 73:25
          success 157:1                             70:16 71:2 72:7,8,11,22,25         112:2,2 3 116:3 117:25 120:25       76:8,10 77:12 78:1,18 80:1,5
          successes 105:1,4                         86:17,20,2 2 87:2 92:1 93:10       130:22 141:5,1 7 145:4 146:3        80:10,11,16,23,23,2 5 81:12
          successful 20:4 104:23 112:15             93:25 94:12 102:11,24,25           151:21 153:2,5,16,22,24             82:3,4 93:6 101:5 104:10
              113:1                                 104:1 114:16,1 9 115:1,7,11        155:15 156:8 157:17,20 158:2        108:7 116:11 117:17 120:4
          successfully 147:13                       115:19,2 1 126:7,25 127:3          159:16 160:2 161:14,21 163:4        130:1 150:25 154:22 155:25
          sue 85:5,8                                134:9 138:3 139:5 140:1         thinly 77:15,18,1 9 78:1,5,7       trading 7:21 9:2 10:10 11:19,21
          sued 156:6                                142:23 143:21 144:2 148:24      third 38:14 44:5,11,1 3 55:17          12:13,2 3 13:12,1 9 15:2 16:3
          suffer 160:24                             150:14,2 2 151:6 152:21            153:6                               19:14 23:6,8,9 27:3,21 28:1
          suffered 27:2 139:12                      156:17 160:5                    third-party 152:21                     28:10,22,2 5 29:1,10,13 30:5
          sufficient 153:25                     Technically 41:19                   though 22:3 34:24 40:24 41:5           30:15 34:4 35:15,16,19 36:3
          suggest 119:17,20,2 2 127:12          technique 118:8                        95:12 101:15 106:11 151:21          36:17 37:19,2 1 38:13 40:24
              156:17                            telephone 24:11 25:2 42:14          thought 111:14 142:11 148:23           41:8,11,16,1 8 42:22 43:5,8,9
          suggesting 152:7,8 162:10                 136:24                          thousand 47:1 104:16 117:20,24         43:11,13,14,15,25,2 5 46:4,8
          suggestion 145:1 162:22               tell 40:13 44:7 50:1 72:6,10           161:20 162:2                        46:23 47:6,9,9 51:18 52:11,13
          suggests 62:18                            75:12 81:24 96:9 116:7 121:3    threaten 121:21                        59:6,10,12,2 3 71:6,8 72:2
          Suite 1:20 2:3,8 164:13                   128:24 152:20                   threatened 121:23                      73:2,9,15,16,2 2 74:5,8,9,10
          sum 59:2 149:5 153:18                 telling 91:23 96:5 142:22 152:9     threatening 121:19                     74:12,15,2 1 75:8,13,14,15,20
          summary 137:13,15,18                      153:13                          three 111:20 118:1 146:13,14,17        75:22,2 5 76:1,13,2 5 77:9,10
          sums 51:2                             Temporary 90:25                     throes 147:5                           77:10,2 2 78:21,2 5 80:1,8 81:2
          supersede 58:5                        ten 73:3 151:9                      through 43:20 49:3 52:11 90:3          85:5 92:23,2 5 97:7,11,12,24
          supersedes 57:22 102:17 113:25        ten-year 55:7,7                        101:12 107:4 114:2 122:23           97:25 98:3,9,13,1 8 104:7,14
          supervisor 28:15                      term 55:7 107:10                       123:20 148:12 157:12                104:17,1 8 105:1,10,17,22
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 178 of
                                      179
                                                                                                                                                        177
              106:21 107:11,18,2 5 109:3          151:7 152:13                        87:1,20 88:21 96:18 121:2        witness 6:6,9,10,1 4 7:19 11:16
              111:5,12,2 3 112:8,19 115:25     understanding 25:7 38:15,19,24         124:12 135:12 145:18 150:24         11:16 13:16 15:15 19:4 25:22
              116:4,8,10,20,2 3 117:2,5,7,18      50:3,10 51:2,20,2 1 58:8 66:14      160:6,10                            26:4 29:7 33:7 47:22,23 48:1
              118:5,6, 6 119:25 120:6,15,20       67:18 68:17 74:16 87:8,15        ways 81:20                             48:10,11,1 5 53:9 54:1 59:19
              120:23 122:21 123:17 129:5          97:6,11 120:3 125:20 149:3       week 116:11 143:4,7 144:18,18          60:12 62:12 63:25 66:23,25
              139:14 148:4,8 160:5,9              150:17                              146:17 151:2 160:6                  67:3 71:10,1 0 72:14 79:18
          transactions 9:23,25 10:2,9,10       understandings 68:15 114:1          weekend 136:4                          80:15 81:17 82:9 83:3 88:21
              10:11,12,1 3 18:11,14,19,25      understood 28:17 30:13 54:1         weeks 146:2                            88:24 90:3 94:25 95:17,24
              97:15 130:1,9                       87:9,12 109:2 113:14 122:14      well 5:14,23 7:21 9:15 11:25           96:1 99:4,5,7,2 0 100:5,7,9,15
          transcription 164:9                     122:23 123:16 157:5 162:24          12:21 15:18 17:3,12 19:6            100:16,2 0 102:6 103:13 108:4
          transfer 6:23 44:5,10 55:11 63:1     undertaking 38:21                      23:14 29:9 30:16 31:20 32:1         111:16,17,2 0 113:9 119:6
              64:21 92:22 94:13 103:25         underwritings 7:22                     34:20 35:10 39:9,14,18,21           126:12,1 4 127:23 128:17
              104:4 114:23 115:8 143:13        Unfortunately 140:4                    52:1 53:17 55:5 56:14 68:19         132:17 133:1 138:8,11,15,20
              150:20 154:23 159:6              unfrozen 127:8 162:5                   74:20 79:12 80:18 85:10 95:8        138:23 139:1 140:9 142:12,17
          transferred 65:15 94:14 102:24       United 1:1,12 2:7 164:12               97:17 99:23 100:11 106:9,14      witnesses 94:22,2 4 138:16,17
              115:5                            unknown 19:21                          107:19,2 1 111:7 113:14 128:7       140:10
          transferring 44:12                   unless 151:5 152:14                    128:11 131:2,7 132:20 137:15     wondering 147:14
          transfers 92:3 115:11 143:22         unrealized 14:1 31:6                   137:18 138:5 139:18 140:24       word 75:17
          transformations 101:13               unreasonable 158:18                    146:8 147:8 148:22 150:4,4,5     words 46:12
          Transhare 6:24                       unresponsive 103:5                     151:7 152:9 153:19 155:7,12      work 137:9 163:17
          transpired 110:18                    unsigned 45:1,7 113:16                 155:18 160:22 163:1              worked 163:5
          treated 161:15                       unsuccessful 67:20 147:16           went 42:24 101:12 111:21            working 10:21
          tremendous 60:2                      until 55:5 76:23 145:5 159:19       were 5:1 6:21 8:19,22 10:13,25      works 88:10 147:6
          Trevor 1:18 5:13                     untrue 143:21                          11:21 13:4,23 14:2 16:10 17:4    worry 35:7
          trial 113:1 143:6 145:17 146:1       unusual 131:19                         18:14,1 6 21:13,2 4 22:14,16     worse 96:12
              146:22,2 5 147:1,4 157:11        unwise 60:4                            22:20 23:3,8 24:6 26:7,8,8,11    worst 47:4
              160:2                            update 61:11,20                        27:14,1 5 28:7,22 30:21 31:1,7   worth 12:17 131:21 147:18
          trials 60:15                         use 9:3 107:17                         32:18,24,2 4 37:1,25 38:8,10     worthless 151:12
          triangular 49:3                      used 36:9                              41:5 44:22 45:11 46:1,21,23      wound 148:11
          tried 67:22 115:14                   U.S 164:12                             47:1 51:3,8,13,1 7 52:18 53:1    wrap 142:3
          true 39:24 50:6 69:12,2 1 71:9                                              54:6 56:25 58:22,23,24 59:5      wreck 122:1
              75:10,1 1 77:12 99:11 105:23                       V                    61:8 64:15,1 8 67:20 68:12       Wright 69:25 70:1,3,7 143:8,14
              108:7,1 0 112:9 130:4 139:25     vacate 158:4                           70:1,11,2 4 72:17,24 73:18          143:24
          truly 18:18                          vacated 115:17 144:6 160:21            76:21,2 3 77:10,1 3 78:12,12     writ 6:2 8:21 14:19 142:21
          trusted 33:20 34:6,9                 vacatur 155:14                         78:19,2 3 79:2,3,2 2 83:25,25       151:23,2 3 152:5,1 9 155:2,4,4
          truthful 26:9 27:9                   valid 132:1                            86:16,19,2 2 90:11 92:1 96:23       155:14,16,1 6 156:25 157:24
          try 16:16 19:25 45:17 51:15          valuable 57:1                          96:23 97:14,2 5 98:1,4,15,17        158:5 160:19 163:18
              53:22 67:15,1 8 68:9 82:13       valuation 42:4,7                       100:4 101:2,6 104:10,17,21       write 124:25 162:16
              142:22 145:3,2 0 146:3 157:8     value 116:14                           104:21,22,2 5 106:15 109:12      writes 161:18
              163:10                           valued 156:16                          110:6,1 3 112:15,1 7 115:1,17    writing 40:20 150:5
          trying 35:24 69:11 95:1 147:11       varies 107:16 130:24 131:1             117:1 118:20 119:1,11,18,20      writs 1:11 58:23 62:15 92:3 93:9
              147:18                           variety 81:18,20                       119:22 120:19 121:4 122:15          94:8,16 106:15 113:4 115:17
          Tuesday 144:18                       various 43:20 89:9 142:10              122:17 125:18 127:12 128:21         138:6 144:6 155:18,22 157:21
          turn 148:24                          Venetian 65:23                         129:12,18,2 1 132:20 133:4,6     written 28:14,1 4 57:23 75:18
          turned 121:1                         Verizon 127:18 128:1,20                134:1,20,23,25,2 5 135:4,6,8        76:12 102:18
          twice 111:1                          versus 5:5                             136:5,11,14,24,2 4 139:16        wrong 78:14 120:9
          two 41:20,2 2 65:25 66:3,4 70:19     very 6:7 34:23 56:18,2 5 57:19         140:21 147:15,1 6 148:2
              111:22 112:4 115:10 121:13          60:22 96:5 120:14 144:18            156:22 158:16,2 4 159:2                          X
              139:19 146:10 151:2 156:25          154:10 157:18 158:7 159:3           160:24 162:24                    X 9:12
              158:17 159:20                       163:13                           weren't 45:13 133:16
          type 161:20                          via 28:8                            we'll 60:25 61:15 64:25 138:18                      Y
          types 56:24 72:10 119:18 132:21      vice 5:10,16,2 0 48:23                 144:24 147:4,6 159:25 163:9      yeah 44:9 46:15 49:6 75:1 90:8
          typically 57:9 130:20                violated 59:23                      we're 6:4 8:20 20:24 93:20,20
                                                                                                                          99:4 106:11 128:16 141:19
          typing 136:24                        virtue 46:8 51:1                       128:3,4 144:10,1 6 145:25
                                                                                                                          152:17 153:16
          typo 109:20                          visited 93:3                           147:7,2 4 148:18 149:7 153:20    year 60:20 149:22
                                               voicemail 121:11                       159:18 160:1 161:23              years 9:8,9,10 73:3 107:20
                           U                   volume 120:13,15                    we've 11:19,2 0 55:17 64:5 91:12
                                                                                                                       year-to-date 139:15
          ultimate 20:6 31:13 49:6 83:8,9      vs 1:6                                 91:18 116:10 154:3 155:3         yesterday 126:10 133:20
             96:13                                                                 whatsoever 38:4 100:12
                                                                                                                       yo 8:22
          ultimately 47:18 60:1 66:15                          W                   whichever 42:16
                                                                                                                       York 1:24,24 133:12
             96:24 157:17                                                          while 75:1 128:18 136:24 148:9
                                               waiving 56:20
          unable 46:4 50:24 151:6 154:11       want 26:12 33:18 46:16 49:15           161:13 162:20
                                                                                                                                       Z
          unauthorized 18:10 43:8,8,10                                             whole 26:23 101:14 111:5 118:3
                                                 78:4 90:13 92:5 115:25                                                zero 17:25
             43:13,15,2 5 47:6,9 129:25                                               120:17
                                                 117:24 118:2 128:3,12,14
          unavailable 154:3                                                        wholesaler 96:12 97:22
                                                 131:10,1 8 142:3 144:1 145:18                                                         $
          uncertain 30:5                                                           wholesalers 97:5
                                                 145:19 146:3 147:10,23 149:5                                          $1 122:20 139:14,18
          under 8:20,22 10:3,22 11:6                                               Wildman 2:1 5:21,21
                                                 152:5,1 4 153:18 163:18
             15:16 20:24 31:20 34:2 35:12                                          Wilkie 2:7 164:12                   $1.4 77:2,3,8
                                               wanted 12:16 32:5 58:4 59:9,12
             54:24 55:6,24 73:12 75:24                                             willing 135:6 147:24 148:18,24      $1.5 77:6
                                                 62:21 96:16 121:18 152:22
             76:2,20 78:7 95:23 106:9,10                                           win 159:23                          $10 74:11 157:5
                                               wanting 150:6
             112:7 141:20 143:15 148:13                                            wind 161:19                         $100,000 98:16
                                               wants 149:1 161:3,7 162:19
             152:1,1 1 155:19 157:22                                               wiping 160:14                       $11 115:11
                                               warning 19:15
             158:19 159:19 160:20 163:9                                            wire 21:16,1 9 42:6 65:10,11,13     $12 31:8
                                               wasn't 17:2 18:17 55:3 106:1,22
             163:24                                                                   70:15,1 9 109:1 114:23 115:1     $14 40:25 41:6
                                                 129:22 131:6 132:13 152:23                                            $15 160:23 162:16
          understand 5:24 10:12 14:7                                                  115:10 125:25
                                                 157:3,6
             38:12 41:2 45:12 54:24 57:25                                          wired 37:5,6 47:14                  $16.5 85:8 121:4 131:4,5
                                               wasting 90:2
             65:21,2 2 66:10 71:11 74:22                                           wiring 22:10                        $16.6 73:12 108:8
                                               Watch 48:4
             77:4,20 82:25 83:11,16 85:12                                          wish 138:17                         $19 72:3
                                               watching 130:12
             91:16 95:13 100:9 123:2,13                                            withdraw 62:25 70:9,22 71:2         $2 20:14 23:19 36:6,14,18,22
                                               way 19:4 28:16 39:3 73:24 85:16
Case 1:19-cv-20979-RAR Document 65-4 Entered on FLSD Docket 05/27/2019 Page 179 of
                                      179
                                                                                                                       178
             37:3,9 41:25 42:1 47:14 52:19       50:16,2 0 51:14 53:7 61:5           30:18,2 5 31:5,7 32:1,2,3,8,13
             71:3                                65:12 66:6,13 88:17 92:21           32:17 33:3,13,1 8 34:11,22
          $2.2 31:1                              94:1 101:10 104:7 109:13            35:23,2 4 36:6,13 37:3,16 38:7
          $20 72:3,3                             110:2 131:22 133:24 135:4           39:21,2 5 40:11,12,14,18,23
          $25 116:20                          21 4:16                                41:4 46:1,10,11,19,2 3 52:3
          $3 55:6 56:9 107:2 120:18,21        212-858-0040 1:25                      60:8,12 61:5,24 62:5 70:17,20
             122:17 130:23 158:12             213-620-1398 1:17                      71:2,12,1 4 73:19,2 3 77:1,3,21
          $375,000 98:8,13                    213-620-1780 1:16                      77:22 78:7,8,2 4 81:2 111:3,13
          $38 71:23                           22 4:18                                111:25 112:7 114:15,20,22
          $50,000 101:13 130:24               23 3:6 109:20                          116:1 118:1,5 119:1 120:1
          $500,000 12:14,1 7 14:2 98:4,16     24 65:6 164:2                          129:3,4,9
             105:11,13,2 2 106:19             24-14 44:23                         6:30 121:11 134:17
          $6.5 156:16 158:11                  24-2 141:2                          61 4:8,9
          $600,000 114:23                     25 4:19 65:6 116:13 130:20          62 4:10
          $7.5 55:11 56:8 64:21 67:11         26 65:6                             64 4:11,12
             94:13 102:9,20,2 4 103:25                                            65 4:13
             113:5 162:25                                      3                  650,000 31:8
          $74 71:15                           3 4:8,10,1 2 55:10 61:1,2,4 64:11   67 4:14
          $8 160:7                               64:15 98:5                       68 3:10 4:15,16
          $9 150:23 151:7                     3:00 32:17,1 9 34:11
          $9.13 31:10                         3:15 34:16                                           7
          $9.14 31:10                         3:30 34:16,18                       7 4:13,14,1 4 12:9 55:1 64:19
                                              3:45 34:18                             65:1,2 67:1,2,5, 7 90:15 91:10
                           1                  30 66:1,17                             101:6,1 0 103:21 105:17
          1 4:5,6 49:16,17,1 9 53:11,14       305-374-5095 1:21                      109:13 134:12 147:4
             54:11 79:25                      305-448-7978 2:5                    7th 11:12 15:22 16:2,22 19:25
          1st 39:17 50:2,6,12,14,1 6 60:16    305-448-7988 2:4                       20:3,8,1 3 22:18 23:1,2 24:10
             149:21                           305-982-5572 1:21                      24:13 30:21,2 4 31:15 35:25
          1-2 57:15                           305.523.5118 2:8 164:13                36:3,4 42:13 43:20 45:17,21
          1.5 115:4 156:14                    31 66:1,17                             46:10 51:14 52:3 60:8 70:17
          1:00 32:2                           31-1 11:14 20:16                       70:20 71:2,12,14,16,2 0 76:24
          1:40 100:2                          31-2 53:6                              79:4 86:17,2 5 87:3,6,17,20
          10 4:19 18:6 98:7 131:9 133:4       31-3 64:25                             93:3 94:1 97:7,12,2 0 111:4,13
             136:18 137:6 138:23,25           31-4 68:4                              115:4 116:1 120:4,7,20 121:7
             141:21,22,2 3 151:10,11          33128 2:8 164:13                       122:2 129:3 134:17 135:20
          10:45 129:22                        33146 2:4                              136:10 139:6,1 8 147:1 156:10
          10:55 5:1                           333 1:15                            7.5 122:16 125:25 160:18 162:6
          100 3:15,16 104:13                  33301 1:20                          7:30 135:3,5
          10017 1:24                          350 1:19                            74 77:20 78:1,12,12
          11 18:6,8,24                        350,000 118:1                       77.24 162:11
          11th 143:7
          114 3:17                                             4                                   8
          12 20:17 108:13 135:4               4 1:7 4:9,12 56:3 61:16,17,19       8 4:15,16 20:17 64:19 68:1,2,19
          126 4:18                               64:11,1 5 111:21 150:18,18          68:21 108:13 110:2 134:12
          13 4:7 114:21 133:24                4:00 34:19                             135:4,5 137:6
          13-1 1:5                            4:04 82:16                          8th 51:14 54:21 63:14 65:12
          13-3 2:8 164:13                     4:05 164:5                             66:6,12 82:16 90:20 91:6,13
          130 3:18                            4:14 135:24                            91:24 92:20 122:5 129:3
          138 4:19                            400 2:8 164:13                         135:21,21,2 2 153:11
          139 3:19,20,21                      4000 2:3                            8-K 25:8,10 26:13 27:3 93:22
          14 4:6 9:10 107:19                  43rd 1:15                           8.55 111:22
          15 4:12,17 9:10 107:19              44 3:7                              8:00 61:23
          15c3-1 15:16                        46 82:21,24                         8:00ish 120:14
          15th 143:6 151:19 153:10            48 3:8,9                            8:40 62:5
          16 20:9 47:10,1 3 57:2,16 102:14    49 4:5                              800 2:3 47:2,3
             113:25                                                               850 47:3
          16.5 51:8                                            5
          16.6 50:23                                                                              9
                                              5 4:10,12 55:7 57:14,1 5 62:1,3
          1600 1:20
                                                 64:11,1 5 92:11,1 8 93:23        9 4:11,17 99:6,10,13,1 5 108:12
          164 3:22
                                                 131:18 137:5                     9:00 87:17 134:17 136:9,10
          17 4:5,9 113:25
                                              5th 1:24                            9:30 120:12 121:14
          18th 88:17
                                              5:25 90:20                          9:52 91:13,24
          19-20979-CIV-MOORE 1:3
                                              50 47:2 111:23 124:2                90 3:11 136:2
                                              500,000 139:20                      90071 1:16
                            2                 53 4:6                              96 3:12,13
          2 4:7,8,12,13,1 5 54:9,13,15 56:4   54 4:7 60:23 62:6 104:18 105:5      98 3:14
             60:15 64:11,1 5 93:24 100:1         112:18,25                        99 4:17
             101:18 105:20 111:23 113:18      575 1:24
             132:5
          2nd 53:6                                             6
          2:00 32:1,3,7,1 3 33:3,13 73:19
                                              6 3:4,5 4:11 51:8 57:15 64:2,9
             73:22 77:3
                                                 66:21,2 5 92:6,15 93:24 101:6
          2:15 100:4
                                                 101:10 104:7,14,1 7 105:2
          20 125:16
                                                 108:8 112:19 131:22
          2009 101:14
                                              6th 9:16 11:11 12:22 15:22 16:1
          2013 39:19
                                                 16:10,22,2 4 17:15 18:7 19:9
          2016 10:17
                                                 19:10,14,1 4 20:13 22:18
          2019 1:7 6:21 9:16 10:18 11:12
                                                 28:19,2 2 29:20,2 4 30:4,13,15
             12:7,22 18:7 43:20 50:2,6,14
